Exhibit 10.3

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT, dated as of June 26, 2015 (this “Amendment”), to the Second
Amended and Restated Credit Agreement, dated as of September 10, 2014 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among Marriott Vacations Worldwide Corporation, a Delaware
corporation (“MVWC”), Marriott Ownership Resorts, Inc., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time party thereto (the “Lenders”), Bank of America, N.A. and
Deutsche Bank Securities Inc., as co-syndication agents, Bank of America, N.A.
and Deutsche Bank Securities Inc. as co-documentation agents and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, MVWC, the Borrower, the Lenders and the Administrative Agent are
parties to the Credit Agreement; and

WHEREAS, MVWC and the Borrower have requested that the Credit Agreement be
amended as set forth herein and the Lenders and the Administrative Agent have
agreed to enter into this Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1. Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

SECTION 2. Amendments. (a) The Credit Agreement is hereby amended as of the
First Amendment Effective Date to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.

(b)     The Credit Agreement is further amended as of the First Amendment
Effective Date by (i) deleting Schedule 1.1A in its entirety and replacing it
with a new Schedule 1.1A in the form of Exhibit B hereto, (ii) deleting Schedule
1.1C in its entirety and replacing it with a new Schedule 1.1C in the form of
Exhibit C hereto and (iii) deleting Schedule 4.21 in its entirety and replacing
it with a new Schedule 4.21 in the form of Exhibit D hereto.

SECTION 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date on which the following conditions precedent have been
satisfied or waived (the “First Amendment Effective Date”):

(a)     The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of each of
(A) MWVC, (B) the Borrower, (C) the Lenders and (D) the Administrative Agent.

(b)     After giving effect to this Amendment, each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of the First Amendment
Effective Date (except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects.



--------------------------------------------------------------------------------

(c)     No Default or Event of Default has occurred and is continuing on the
First Amendment Effective Date or after giving effect to the amendments
contemplated herein and the extensions of credit requested to be made on the
First Amendment Effective Date.

(d)     All governmental and third party approvals necessary in connection with
the transactions contemplated hereby and by the Credit Agreement shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or, to the Borrower’s
knowledge, threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the financing contemplated hereby.

(e)     The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented to
the Borrower on or before the First Amendment Effective Date.

(f)     The Administrative Agent and the other Lenders shall have received, at
least 5 days prior to the First Amendment Effective Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, previously requested of the Borrower by the Administrative Agent.

SECTION 4. Representations and Warranties. Each of the Borrower and MVWC hereby
represents and warrants that (a) each of the representations and warranties
contained in Section 4 of the Credit Agreement are, after giving effect to this
Amendment, true and correct in all material respects (and in all respects if
qualified by materiality) as if made on and as of the First Amendment Effective
Date (or to the extent such representations and warranties expressly relate to a
specific earlier date, as of such earlier date); provided, that each reference
to the Credit Agreement therein shall be deemed to be a reference to the Credit
Agreement after giving effect to this Amendment and (b) after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.

SECTION 5. Effects on Credit Documents. (a) Except as specifically amended
herein, all Loan Documents shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

(b)     The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.

SECTION 6. Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation and delivery of this Amendment, and any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
legal counsel.

SECTION 7. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH PARTY
HERETO HEREBY AGREES AS SET FORTH FURTHER IN SECTION 10.16 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.



--------------------------------------------------------------------------------

SECTION 8. Amendments; Execution in Counterparts. (a) This Amendment shall not
constitute an amendment of any other provision of the Credit Agreement not
referred to herein and shall not be construed as a waiver or consent to any
further or future action on the part of the Loan Parties that would require a
waiver or consent of the Lenders or the Administrative Agent. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect.

(b)     This Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by the Borrower, MVWC, the Administrative
Agent and the Required Lenders. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

MARRIOTT VACATIONS WORLDWIDE

CORPORATION

By:   /s/ Joseph J. Bramuchi   Name: Joseph J. Bramuchi   Title:   Vice
President

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

MARRIOTT OWNERSHIP RESORTS, INC. By:   /s/ Joseph J. Bramuchi   Name: Joseph J.
Bramuchi   Title:   Vice President

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

   JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender    By:  /s/
Nadeige Dang                                                            
       Name: Nadeig Dang           Title:   Vice President

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

   BANK OF AMERICA, N.A., as a Lender    By:  /s/ Suzanne E.
Picket                                                            Name: Suzanne
E. Pickett           Title:   Vice President

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

  

DEUTSCHE BANK AG NEW YORK BRANCH, as a

Lender

   By: /s/ James Rolison                                                        
       Name: James Rolison           Title:   Managing Director    By:  /s/ J.T.
Johnston Coe                                                        Name: J.T.
Johnston Coe           Title:   Managing Director

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

   CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender    By: /s/ Bill
O’Daly                                                                
       Name: Bill O’Daly           Title:   Authorized Signatory    By: /s/ Sean
MacGregor                                                                Name:
Sean MacGregor           Title:   Authorized Signatory

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender
By: /s/ James R. Spaulding                                                 
       Name: James R. Spaulding        Title:   FVP

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

   BANK OF HAWAII, as a Lender    By: /s/ Roderick
Peroff                                                                Name:
Roderick Peroff           Title:   Vice President

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

   THE BANK OF NEW YORK MELLON, as a Lender    By: /s/ Carol
Murray                                                                  Name:
Carol Murray           Title:   Managing Director

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as a Lender By:  

/s/ Derek Chang

  Name: Derek Chang   Title:   Vice President

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Steven L. Sawyer

  Name: Steven L. Sawyer   Title:   Senior Vice President

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender By:  

/s/ Ajay Jagsi

  Name: Ajay Jagsi   Title:   Vice President

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

Exhibit A

[See Attached.]



--------------------------------------------------------------------------------

CONFORMED COPY REFLECTING

FIRST AMENDMENT, DATED AS OF JUNE 26, 2015

 

 

 

$200,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

among

MARRIOTT VACATIONS WORLDWIDE CORPORATION,

MARRIOTT OWNERSHIP RESORTS, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A. and DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agents and Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of September 10, 2014

 

 

 

J.P. MORGAN SECURITIES LLC, as Lead Arranger and Bookrunner

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK

SECURITIES INC., as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page   SECTION 1.

DEFINITIONS

  2   

1.1

Defined Terms

  2   

1.2

Other Definitional Provisions

  3036   

1.3

Conversion of Foreign Currencies

  3037    SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

  3138   

2.1

Commitments

  3138   

2.2

Procedure for Borrowing

  3138   

2.3

Commitment Fees, etc

  3239   

2.4

Termination or Reduction of Commitments

  3239   

2.5

Optional Prepayments

  3240   

2.6

Mandatory Prepayments and Commitment Reductions

  3240   

2.7

Conversion and Continuation Options

  3341   

2.8

Limitations on EurodollarEurocurrency Tranches

  3342   

2.9

Interest Rates and Payment Dates

  3342   

2.10

Computation of Interest and Fees

  3442   

2.11

Market Disruption; Inability to Determine Interest Rate; Illegality

  3443   

2.12

Pro Rata Treatment and Payments

  3545   

2.13

Requirements of Law

  3747   

2.14

Taxes

  3849   

2.15

Indemnity

  4152   

2.16

Change of Lending Office

  4152   

2.17

Replacement of Lenders

  4152   

2.18

Defaulting Lenders

  4253   

2.19

Accordion

  4354   

2.20

Refunding of Dollar Loans Made by Foreign Currency Lenders

  56   

2.21

Loan Conversion and Participation

  56    SECTION 3.

LETTERS OF CREDIT

  4457   

3.1

L/C Commitment

  4457   

3.2

Procedure for Issuance of Letter of Credit

  4558   

3.3

Fees and Other Charges

  4558   

3.4

L/C Participations

  4659   

3.5

Reimbursement Obligation of the Borrower

  4760   

3.6

Obligations Absolute

  4760   

3.7

Letter of Credit Payments

  4760   

3.8

Applications

  4861   

3.9

Termination of Issuing Bank

  4861    SECTION 4.

REPRESENTATIONS AND WARRANTIES

  4861   

4.1

Financial Condition

  4861   

4.2

No Change

  4961   

4.3

Existence; Compliance with Law

  4962   

 

i



--------------------------------------------------------------------------------

4.4

Power; Authorization; Enforceable Obligations

  4962   

4.5

No Legal Bar

  4962   

4.6

Litigation

  4962   

4.7

No Default

  5062   

4.8

Ownership of Property; Liens

  5063   

4.9

Intellectual Property

  5063   

4.10

Taxes

  5063   

4.11

Federal Regulations

  5063   

4.12

Labor Matters

  5063   

4.13

ERISA

  5063   

4.14

Investment Company Act; Other Regulations

  5164   

4.15

Subsidiaries

  5164   

4.16

Use of Proceeds

  5164   

4.17

Environmental Matters

  5164   

4.18

Accuracy of Information, etc

  5265   

4.19

Security Documents

  5265   

4.20

Solvency

  5366   

4.21

Regulation H

  5366   

4.22

Certain Documents

  5366   

4.23

Anti-Corruption Laws and Sanctions

  5366    SECTION 5.

CONDITIONS PRECEDENT

  5467   

5.1

Conditions to Initial Extension of Credit

  5467   

5.2

Conditions to Each Extension of Credit

  5770    SECTION 6.

AFFIRMATIVE COVENANTS

  5871   

6.1

Financial Statements

  5871   

6.2

Certificates; Other Information

  5972   

6.3

Compliance and Borrowing Base Certificates

  6073   

6.4

Payment of Obligations

  6174   

6.5

Maintenance of Existence; Compliance

  6174   

6.6

Maintenance of Property; Insurance

  6174   

6.7

Inspection of Property; Books and Records; Discussions

  6376   

6.8

Notices

  6376   

6.9

Environmental Laws

  6376   

6.10

Additional Collateral, etc

  6477   

6.11

Accounts

  6679   

6.12

Credit Rating

  6679   

6.13

Compliance with Anti-Corruption Laws and Sanctions

  6679    SECTION 7.

NEGATIVE COVENANTS

  6780   

7.1

Financial Condition Covenants

  6780   

7.2

Borrowing Base

  6780   

7.3

Indebtedness

  6780   

7.4

Liens

  7083   

7.5

Fundamental Changes

  7184   

7.6

Disposition of Property

  7285   

7.7

Restricted Payments

  7386   

 

ii



--------------------------------------------------------------------------------

7.8

Capital Expenditures

  7386   

7.9

Investments

  7386   

7.10

Transactions with Affiliates

  7588   

7.11

Sales and Leasebacks

  7588   

7.12

Swap Agreements

  7588   

7.13

Changes in Fiscal Periods

  7689   

7.14

Negative Pledge Clauses

  7689   

7.15

Clauses Restricting Subsidiary Distributions

  7689   

7.16

Lines of Business

  7689   

7.17

Amendments to Intercompany Agreements

  7689   

7.18

Optional Payments and Modifications of Subordinated Debt

  7689   

7.19

Use of Proceeds

  7790    SECTION 8.

EVENTS OF DEFAULT

  7790    SECTION 9.

THE AGENTS

  8093   

9.1

Appointment

  8093   

9.2

Delegation of Duties

  8093   

9.3

Exculpatory Provisions

  8093   

9.4

Reliance by Administrative Agent

  8093   

9.5

Notice of Default

  8194   

9.6

Non-Reliance on Agents and Other Lenders

  8194   

9.7

Indemnification

  8194   

9.8

Agent in Its Individual Capacity

  8295   

9.9

Successor Administrative Agent

  8295   

9.10

Documentation Agents and Syndication Agents

  8295    SECTION 10.

MISCELLANEOUS

  8295   

10.1

Amendments and Waivers

  8295   

10.2

Notices

  8396   

10.3

No Waiver; Cumulative Remedies

  8598   

10.4

Survival of Representations and Warranties

  8598   

10.5

Payment of Expenses and Taxes

  8598   

10.6

Successors and Assigns; Participations and Assignments

  8699   

10.7

Adjustments; Set-off

  89102   

10.8

Counterparts

  89103   

10.9

Severability

  89103   

10.10

Integration

  89103   

10.11

GOVERNING LAW

  90103   

10.12

Submission To Jurisdiction; Waivers

  90103   

10.13

Acknowledgements

  90104   

10.14

Releases of Guarantees and Liens

  91104   

10.15

Confidentiality

  91105   

10.16

WAIVERS OF JURY TRIAL

  92106   

10.17

USA Patriot Act

  92106   

10.18

Effect of Amendment and Restatement of the Existing Credit Agreement

  92106   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A Commitments** 1.1B Borrowing Base* 1.1C Mortgaged Property** 1.1D
Description of Singapore LC 1.1E Fiscal Periods* 1.1F Excluded Property* 4.4
Consents, Authorizations, Filings and Notices 4.15 Subsidiaries* 4.19(a) UCC
Filing Jurisdictions* 4.19(b) Mortgage Filing Jurisdictions* 4.21 Real Property
in Flood Area** 7.3(d) Existing Indebtedness 7.4(f) Existing Liens

EXHIBITS:

 

A [Reserved] B Form of Compliance Certificate* C Form of Closing Certificate D
Form of Mortgage E Form of Assignment and Assumption* F Form of Borrowing Base
Certificate* G-1 Form of Legal Opinion of Greenberg Traurig LLP G-2 Form of
In-House Legal Opinion G-3 Form of Land Trust Legal Opinion H Forms of U.S. Tax
Certificate* J-1 Form of Increased Facility Activation Notice* J-2 Form of New
Lender Supplement* K Power of Attorney L Form of Marriott Comfort Letter M Form
of Ritz-Carlton Comfort Letter N Form of Notice of Borrowing*

 

 

 

* As amended on the Second Amendment and Restatement Effective Date.

** As amended on the First Amendment Effective Date.

 

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”), dated as of
September 10, 2014, among MARRIOTT VACATIONS WORLDWIDE CORPORATION, a Delaware
corporation (“MVWC”), MARRIOTT OWNERSHIP RESORTS, INC., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”), Bank of America,
N.A. and Deutsche Bank Securities Inc., as co-syndication agents (collectively,
in such capacity, the “Syndication Agents”), Bank of America, N.A. and Deutsche
Bank Securities Inc., as co-documentation agents (collectively, in such
capacity, the “Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.

W I T N E S S E T H:

WHEREAS, MVWC, the Borrower, the several banks and other financial institutions
or entities from time to time parties thereto, the Documentation Agents, the
Syndication Agents and the Administrative Agent entered into that certain Credit
Agreement, dated as of October 20, 2011 (as amended by the First Amendment,
dated as of November 17, 2011, the Waiver and Second Amendment, dated as of
November 18, 2011, the Third Amendment, dated as of May 21, 2012, and the Fourth
Amendment, dated as of June 27, 2012, the “Original Credit Agreement”);

WHEREAS, MVWC, the Borrower, the Subsidiary Guarantors, the Administrative Agent
and the several banks and other financial institutions or entities from time to
time parties thereto entered into the First Amendment and Restatement Agreement,
to amend and restate the Original Credit Agreement (as amended by the First
Amendment and Restatement Agreement, the First Amendment, dated as of June 12,
2013, and the Second Amendment, dated as of October 4, 2013, the “Existing
Credit Agreement”) as of the First Amendment and Restatement Effective Date;

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated to, among other things, (a) establish Commitments hereunder
to replace the Existing Commitments in the manner set forth herein and (b) make
certain other changes as more fully set forth herein, which amendment and
restatement shall become effective on the Second Amendment and Restatement
Effective Date;

WHEREAS, the Required Lenders have, pursuant to the Second Amendment and
Restatement Agreement, agreed that this Agreement shall amend and restate the
Existing Credit Agreement on the Second Amendment and Restatement Effective
Date;

WHEREAS, each Lender has executed the Second Amendment and Restatement
Agreement;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the “Obligations” (under,
and as defined in, the Existing Credit Agreement) outstanding on the Second
Amendment and Restatement Effective Date as contemplated hereby; and

WHEREAS, all Obligations are and shall continue to be secured by all collateral
on which a Lien is granted to the Administrative Agent pursuant to any Loan
Document.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree to amend and restate the Existing
Credit Agreement, and the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:



--------------------------------------------------------------------------------

 

2

 

SECTION 1. DEFINITIONS

1.1     Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“40 Act”: the Investment Company Act of 1940, as amended.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1% and
(c) the EurodollarEurocurrency Rate that would be calculated as of such day (or,
if such day is not a Business Day, as of the next preceding Business Day) in
respect of a proposed EurodollarEurocurrency Loan denominated in Dollars with a
one-month Interest Period plus 1%. Any change in the ABR due to a change in the
Prime Rate, the Federal Funds Effective Rate or such EurodollarEurocurrency Rate
shall be effective as of the opening of business on the day of such change in
the Prime Rate, the Federal Funds Effective Rate or such EurodollarEurocurrency
Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Adjustment Date”: as defined in Section 2.6(c).

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Syndication Agents, the Documentation
Agents and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Commitment then in effect or, if the Commitments
have been terminated, the amount of such Lender’s Extensions of Credit then
outstanding, plus the amount of any participating interest purchased by such
Lender pursuant to Section 2.21, minus the amount of any participating interest
sold by such Lender pursuant to Section 2.21.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agent Indemnitee”: as defined in Section 9.7.

“Agreement”: as defined in the preamble hereto.

“ALTA”: the American Land Title Association.



--------------------------------------------------------------------------------

 

3

 

“Anti-Corruption Laws”: all laws, rules and regulations of the U.S. government,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom applicable from time to time concerning or
relating to bribery or corruption.

“Applicable Foreign Currency Funding Office”: with respect to any Foreign
Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent as may be specified from time to time by the Administrative
Agent as its funding office with respect to Foreign Currency Loans denominated
in such Foreign Currency by written notice to the Borrower and the Foreign
Currency Lenders.

“Applicable Margin”: for each Type of Loan at any date, the rate per annum for
such Type of Loan set forth under the relevant column heading in the Pricing
Grid based upon the Borrower’s Level at such date.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Australian Dollars” or “AUD”: the lawful currency of Australia.

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding.

“Available Foreign Currency Commitment”: as to any Foreign Currency Lender at
any time (after giving effect to the making and application of the proceeds of
any Loans required to be made on such date pursuant to Section 2.20), an amount
equal to the lesser of (a) the excess, if any, of (i) such Foreign Currency
Lender’s Foreign Currency Commitment then in effect over (ii) such Foreign
Currency Lender’s Foreign Currency Extensions of Credit then outstanding and
(b) such Foreign Currency Lender’s Available Commitment at such time.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.



--------------------------------------------------------------------------------

 

4

 

“Base Consolidated Tangible Net Worth Amount”: 75% of Consolidated Tangible Net
Worth as reflected in the unaudited balance sheet of MVWC included in the
unaudited financial statements of MVWC for Fiscal Quarter ended June 20, 2014.

“BBSY Screen Rate”: as defined in the definition of “Eurocurrency Base Rate”.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Base”: as of any date of determination, the Aggregate Borrowing Base
Amount (as defined in Schedule 1.1B) calculated in accordance with Schedule
1.1B, as the same may be amended from time to time. The Borrowing Base at any
time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.2(c) or
6.3(b), as applicable, adjusted on a pro forma basis as specified herein.

“Borrowing Base Certificate”: a certificate substantially in the form of Exhibit
F.

“Borrowing Base Coverage Ratio”: as of any date of determination, the ratio of
(a) the Borrowing Base as of such date to (b) the sum of (i) Total Extensions of
Credit as of such date and (ii) Net Mark-to-Market Specified Swap Exposure of
the Loan Parties as of such date; provided that, for the avoidance of doubt, the
amount specified in clause (ii) hereof shall in no circumstances be an amount
less than zero.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that (i) with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is
alsoEurocurrency Loans denominated in Dollars, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
in the London interbank market and (ii) with respect to notices and
determinations in connection with, and payments of principal and interest on,
any Foreign Currency Loans, the term “Business Day” shall also exclude (w) any
day on which commercial banks in London are authorized or required by law to
close, (x) any day which is not a day for trading by and between banks in Dollar
deposits for the applicable currency in the interbank eurodollar
market.eurocurrency market, (y) with respect to any Foreign Currency Loans
denominated in Euros, any day which is not also a TARGET Day (as determined by
the Administrative Agent) and (z) with respect to Foreign Currency Loans
denominated in a Foreign Currency other than Euros, any day which is not also a
day on which banks are open for dealings in such currency in the Principal
Financial Center for the applicable currency.

“Calculation Date”: the last Business Day of each month (or any other day
reasonably selected by the Administrative Agent and notified to the Borrower in
writing); provided that (a) the second Business Day preceding (or such other
Business Day as the Administrative Agent shall deem applicable with respect to
any Foreign Currency in accordance with rate-setting convention for such

 



--------------------------------------------------------------------------------

 

5

 

currency) the date any Foreign Currency Loan is made or continued is also a
“Calculation Date”, (b) the date any other Loan is made or continued hereunder
is also a “Calculation Date” and (c) the date of issuance, amendment, renewal or
extension of any Letter of Credit is also a “Calculation Date”.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) or for construction, acquisition or remodeling
that are capitalized as an asset on the consolidated balance sheet of such
Person and its Subsidiaries under GAAP.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper (including, for the
avoidance of doubt, asset-backed commercial paper) of an issuer rated at least
A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the 40 Act), (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Closing Date” or “Original Closing Date”: November 21, 2011.

“Code”: the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

 

6

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt it is understood that Excluded Property is not “Collateral”.

“Collection Account”: any deposit or securities account of a Loan Party
designated by the Borrower as a “Collection Account” in which the Administrative
Agent has a valid, perfected and enforceable security interest and over which
the Administrative Agent has “control” (as defined in the Uniform Commercial
Code) pursuant to an account control agreement satisfactory in form and
substance to the Administrative Agent.

“Collateralized”: with respect to any Letter of Credit, means that such Letter
of Credit is secured by cash collateral arrangements and/or backstop letters of
credit entered into on terms and in amounts reasonably satisfactory to the
relevant Issuing Lender or, in the case of Section 2.6, to the Administrative
Agent; and the terms “Collateralize” and “Collateralization” shall have
correlative meanings.

“Commitment”: the obligation of a Lender, if any, to make Loans and participate
in Letters of Credit in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Commitment” opposite such Lender’s name
on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto after the Second Amendment and Restatement
Effective Date, or in an Increased Facility Activation Notice or in a New Lender
Supplement pursuant to which such Lender became a party hereto, as applicable,
as the same may be changed from time to time pursuant to the terms hereof. As of
the Second Amendment and Restatement Effective Date, the total amount of
Commitments is $200,000,000.

“Commitment Fee Rate”: at any date, the rate per annum set forth under the
relevant column heading in the Pricing Grid based upon the Borrower’s Level at
such date.

“Commitment Period”: the period from and including the Closing Date (or, in the
case of a Lender that becomes a party hereto after the Closing Date pursuant to
Section 2.19, the date on which such Lender becomes a party hereto) to but
excluding the Termination Date.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Consolidated Adjusted EBITDA”: for any period, Consolidated EBITDA for such
period,

plus (to the extent taken into account in calculating Consolidated EBITDA for
such period)

(a)     any extraordinary or non-recurring non-cash expenses or losses,
including, for the avoidance of doubt, any extraordinary or non-recurring
non-cash expenses disclosed in the form 8-K filed by Marriott with the SEC on
September 9, 2011, and extraordinary or non-recurring cash charges to the extent
such cash charges are incurred on or after the First Amendment and Restatement
Effective Date but on or before the end of the fourth full fiscal quarter
following the First Amendment and Restatement Effective Date and do not exceed
an aggregate amount of $45,000,000;

 



--------------------------------------------------------------------------------

 

7

 

(b)     losses from dispositions of real estate that are not to traditional
consumer purchasers; provided that the amounts referred to in clauses (a) and
(b) shall not, in the aggregate, exceed $150,000,000 for any Fiscal Year;

(c)     total non-cash product costs of MVWC and its Subsidiaries on a
consolidated basis for such period; and

(d)     additional one-time cash charges related to organizational and
separation costs incurred in connection with the Spin-Off; provided that the
aggregate amount added by this clause (d) shall not exceed $30,000,000;

minus to the extent taken into account in calculating Consolidated Net Income
for such period, the sum of

(u)     (i) any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), including gains from
dispositions of real estate that are not to traditional consumer purchasers;
(ii) income tax credits (to the extent not netted from income tax expense); and
(iii) any other non-operating, non-cash income (other than non-cash income
associated with “financially reportable sales less than closed sales”);

(v)     any cash payments made during such period in respect of items described
in clause (a) above subsequent to the Fiscal Quarter in which the relevant
non-cash expenses or losses were reflected as a charge in the statement of
Consolidated Net Income, all as determined on a consolidated basis;

(w)     the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of MVWC or is merged into or consolidated with MVWC or any
of its Subsidiaries;

(x)     the income of any Person (other than a Subsidiary of MVWC) in which MVWC
or any of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by MVWC or such Subsidiary in the form of
dividends or similar distributions; and

(y)     the undistributed earnings or income of any Subsidiary of MVWC
(including any Special Purpose Subsidiary) or income attributable to any
residual interest in any obligation of a Special Purpose Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
payment on account of such residual interest by such Subsidiary is not at the
time permitted by the terms of any Contractual Obligation (other than under any
Loan Document) or Requirement of Law applicable to such Subsidiary;

minus

(z)     Developer Capital Spending of MVWC and its Subsidiaries on a
consolidated basis for such period.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period,

plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of

(a)     GAAP income tax expense (or minus any benefit);



--------------------------------------------------------------------------------

 

8

 

(b)     GAAP interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans);

(c)     depreciation and amortization expense; and

(d)     amortization of intangibles (including, but not limited to, goodwill)
and organization costs.

For the purposes of calculating Consolidated EBITDA for any Reference Period
pursuant to any determination of a financial covenant involving the calculation
of Consolidated EBITDA, (i) if at any time during such Reference Period, MVWC or
any Subsidiary shall have made any Material Disposition, the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period and (ii) if during such Reference Period MVWC or any
Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Reference Period.

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such period.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of MVWC and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
MVWC and its Subsidiaries (including (i) all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements and related derivatives in respect
of interest rates to the extent such net costs are allocable to such period in
accordance with GAAP and (ii) dividends paid on the Preferred Stock).

“Consolidated Leverage Ratio”: as of any date of determination, the ratio of
(a) Consolidated Total Debt on such date to (b) Consolidated Adjusted EBITDA for
the Reference Period most recently ended on or prior to such date.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of MVWC and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.

“Consolidated Net Worth”: at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of MVWC under
stockholders’ equity at such date.

“Consolidated Tangible Net Worth”: at any date, (a) Consolidated Net Worth,
minus (b) the net book value of all assets on the consolidated balance sheet of
MVWC used to calculate Consolidated Net Worth that would be treated as
intangible assets under GAAP (including goodwill, trademarks, trade names,
service marks, service names, copyrights, patents, organizational expenses and
the excess of any equity in any Subsidiary over the cost of the investment in
such Subsidiary), all as determined on a consolidated basis in accordance with
GAAP.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of MVWC and its Subsidiaries at such date, determined using
consolidation principles in accordance with GAAP, minus (A) the lesser of
(x) the greater of (i) the aggregate amount of all



--------------------------------------------------------------------------------

 

9

 

Unrestricted cash and Cash Equivalents held by MVWC, the Borrower and the
Subsidiary Guarantors at such date minus $50,000,000 and (ii) $0 and
(y) $100,000,000, and (B) any Specified Cash on deposit in a prefunding account
established and maintained for the benefit of an Indenture Trustee in connection
with Qualified Securitization Transactions.

“Continuing Directors”: the directors of MVWC on the Closing Date, after giving
effect to the Spin-Off and the other transactions contemplated by the Original
Credit Agreement, and each other director, if, in each case, such other
director’s nomination for election to the board of directors of MVWC is
recommended by at least 66-2/3% of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Conversion Date”: any date on which either (a) an Event of Default under
Section 8(g) has occurred or (b) the Commitments shall have been terminated
and/or the Loans shall have been declared immediately due and payable pursuant
to Section 8.

“Converted Loans”: as defined in Section 2.21(a).

“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Destination Club Competitor Brand”: (i) a branded timeshare, fractional or
vacation ownership resort chain with both (x) one thousand (1,000) or more
timeshare units or villas and (y) five (5) or more timeshare, fractional or
vacation ownership resorts; or (ii) a timeshare, fractional or vacation
ownership exchange program with both (x) ten thousand (10,000) or more timeshare
weeks (or weeks-equivalents, if denominated in points) affiliated with the
exchange program and (y) such affiliated weeks represent three (3) or more
timeshare, fractional or vacation ownership resorts.



--------------------------------------------------------------------------------

 

10

 

“Developer Capital Spending”: for any period, the sum of (i) Capital
Expenditures of MVWC and its Subsidiaries on a consolidated basis that are
attributable to the acquisition of completed Time Share Interests or development
of Time Share Interests (excluding, for the avoidance of doubt, any Time Share
Development Property Capital Expenditures) during such period and (ii) the
portion of any Time Share Development Property Capital Expenditures made during
such period or in any prior period which is attributable to the portion of any
Time Share Development Property (or any In-Process Property that was formerly
categorized as Time Share Development Property) which is converted to Time Share
Interests during such period.

“Direct Competitor”: any Person, or any Person that controls or is under common
control with or that is controlled by a Person, that (i) owns, directly or
indirectly, a Lodging Competitor Brand or a Destination Club Competitor Brand or
(ii) is a master franchisee, master franchisor or sub-franchisor for a Lodging
Competitor Brand or a Destination Club Competitor Brand (for the purposes
hereof, the terms master franchisee, master franchisor, and sub-franchisor each
mean a Person that has been granted the right by a franchisor to offer and sell
subfranchises for such Person’s own account); provided that any prospective
Assignee that is a commercial bank shall not constitute a Direct Competitor if
it acquired its interest in a Person that is a Direct Competitor as a
consequence of having been a lender to a Person that is a Direct Competitor. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or to cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Direct-from-Consumer Time Share Interests”: any Time Share Interests which any
Loan Party repurchases directly from consumers, forecloses on or obtains through
an exchange, deed-in-lieu of foreclosure or similar process after the Closing
Date.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Documentation Agents”: as defined in the preamble hereto.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any other currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent, and suchmost recent Calculation Date (or if such date is a
Calculation Date, such date), which determination shall be conclusive in the
absence of manifest error. In making any determination of the Dollar Equivalent
for a particular Optional Currency, the Administrative Agent shall use the
relevant Exchange Rate in effect on the date on which the Borrower delivers a
request for a Letter of Credit to be denominated in such currency, such amount
to be adjusted thereafter on each Adjustment Date and on any other date upon
which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.

“Dollar Loans”: as defined in Section 2.1(a).

“Documentation Agents”: as defined in the preamble hereto.



--------------------------------------------------------------------------------

 

11

 

“Domestic Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office with respect to Loans denominated in
Dollars by written notice to the Borrower and the Lenders.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Effective Date”: October 20, 2011.

“Eligible In-Process Property”: as defined in Schedule 1.1B.

“Eligible Time Share Interests”: as defined in Schedule 1.1B.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414 of the Code.

“ERISA Event”: (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the
failure of any Group Member or ERISA Affiliate to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Pension Plan, whether or not waived; (e) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(f) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (g) the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or the incurrence by any Group Member or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (h) the receipt by any Group
Member or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (i) the
failure by any Group Member or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the
Code; (j) the incurrence by any Group Member or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (k) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice,



--------------------------------------------------------------------------------

 

12

 

concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization, in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or terminated (within the meaning of Section 4041A of
ERISA); or (l) the failure by any Group Member or any of its ERISA Affiliates to
pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“EURIBOR Screen Rate”: as defined in the definition of “Eurocurrency Base Rate”.

“Euro” or “€”: the single currency of participating member states of the
European Union.

“EurodollarEurocurrency Base Rate”: (a) with respect to any
EurodollarEurocurrency Loan denominated in Euros for any Interest Period, the
London interbank offered rate as administered by the ICE Benchmark
AdministrationBanking Federation of the European Union (or any other Person that
takes over the administration of such rate) for DollarsEuros for a period equal
in length to such Interest Period as displayed on pages LIBOREURIBOR01 or
LIBOR02 of the Reuters Sscreen that displays such rate (or, in the event such
rate does not appear on asuch Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “EURIBOR Screen Rate”) at approximately 11:00 A.M., London time,
two Business Days prior to the commencement ofas of the Specified Time on the
Quotation Day for such Interest Period, (b) with respect to any Eurocurrency
Loan denominated in Australian Dollars for any Interest Period, the average bid
reference rate as administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of such rate) for
Australian Dollar bills of exchange with a tenor equal in length to such
Interest Period as displayed on page BBSY of the Reuters screen (or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “BBSY Screen Rate”) as of the Specified Time on the Quotation Day
for such Interest Period, (c) with respect to any Eurocurrency Loan denominated
in Singapore Dollars for any Interest Period, the rate administered by the
Association of Banks in Singapore (or any other Person that takes over the
administration of such rate) for deposits in Singapore Dollars for a period
equal in length to such Interest Period as displayed on page SIBOR of the
Reuters screen (or, in the event such rate does not appear on such Reuters page,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “SIBOR Screen Rate”) as of the Specified Time on
the Quotation Day for such Interest Period and (d) with respect to any
Eurocurrency Loan (other than any Eurocurrency Loan denominated in Euros,
Australian Dollars or Singapore Dollars), the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in the relevant currency for
a period equal in length to such Interest Period as displayed on pages LIBOR01
or LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays

 



--------------------------------------------------------------------------------

 

13

 

such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBOR Screen Rate”) as of the
Specified Time on the Quotation Day for such Interest Period; provided that if
the Screenapplicable Screen Rate is less than zero, such rate shall be deemed to
be zero for purposes of this Agreement; provided, further, that if the
applicable Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to Dollarsthe relevant
currency (the “Impacted Currency”), then the EurodollarEurocurrency Base Rate
shall be the Interpolated Rate at such time; provided, further, that if the
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. “Interpolated Rate” means, at any time, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time,(provided that
if the Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement); provided, further, that all of the
foregoing shall be subject to Section 2.11(a).

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“EurodollarEurocurrency Loans”: Loans the rate of interest applicable to which
is based upon the EurodollarEurocurrency Rate.

“EurodollarEurocurrency Rate”: with respect to each day during each Interest
Period pertaining to a EurodollarEurocurrency Loan, a rate per annum determined
for such day in accordance with the following formula:

 

EurodollarEurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements

“EurodollarEurocurrency Tranche”: the collective reference to Eurodollar
LoansEurocurrency Loans denominated in a single currency and as to which the
then current Interest Periods with respect to all of whichthereto begin on the
same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Exchange Rate”: for any day with respect to any currency (other than Dollars),
the rate at which such currency may be exchanged into Dollars in the London
foreign exchange market for delivery two Business Days later (or, with respect
to Pounds Sterling, such other Business Day as the Administrative Agent shall
reasonably deem applicable with respect to such currency), as set forth at 11:00
A.M., London time, on such day on the applicable Reuters currencyWRLD page (or
equivalent) with respect to such currency. In the event that such rate does not
appear on the applicable Reuters



--------------------------------------------------------------------------------

 

14

currencyWRLD page (or equivalent), the Exchange Rate with respect to such
currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, such
Exchange Rate shall instead be the spot rate of exchange of the Administrative
Agent in the London Iinterbank market or other market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 A.M., London time, on such day for the purchase of Dollars with such
currency, for delivery two Business Days later (or, with respect to Pounds
Sterling, such other Business Day as the Administrative Agent shall reasonably
deem applicable with respect to such currency); provided, however, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any method it reasonably deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.

“Excluded Property”: (i) raw land, (ii) real property that is not yet at a stage
of development such that it would be classified as In-Process Property,
(iii) Time Share Receivables and Related Assets that constitute collateral for
the Receivables Warehouse Facility or that secure a Qualified Securitization
Transaction, (iv) any property (excluding In-Process Property, Time Share
Receivables, residual interests in Qualified Securitization Transactions and any
Intercompany Agreement) to the extent that such grant of a security interest in
such property is prohibited by any Requirements of Law, requires a consent not
obtained of any Governmental Authority pursuant to such Requirement of Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of, or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property (provided that at the time such contract, license, agreement,
instrument or other document became effective it did not violate Section 7.14)
or, in the case of any such property that constitutes Investment Property,
Pledged Stock or Pledged Notes, any applicable shareholder or similar agreement
(provided that at the time such agreement became effective it did not violate
Section 7.14), except to the extent that such Requirement of Law or the term in
such contract, license, agreement, instrument or other document or shareholder
or similar agreement providing for such prohibition, breach, default or
termination or requiring such consent is ineffective under applicable law,
(v) any real property (a) with respect to which no management contract exists
with any Group Member or (b) to the extent that no Group Member has the
contractual right to name the Administrative Agent as an additional insured or
loss payee on any insurance policies insuring such real property, as
contemplated by Section 6.6(b)(iii), (vi) any Direct-from-Consumer Time Share
Interests (other than any Direct-from-Consumer Time Share Interests that the
Borrower elects to include in the Borrowing Base as Eligible Time Share
Interests pursuant to Section 6.10(c)(iii)), (vii) any other real property
(other than In-Process Property, Time Share Receivables or Time Share
Interests), if such real property is not subject to a Mortgage as of the Second
Amendment and Restatement Effective Date and (viii) the properties listed on
Schedule 1.1F hereto.

“Excluded Swap Obligation”: with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation”



--------------------------------------------------------------------------------

 

15

of such Guarantor as specified in any agreement between the relevant Loan
Parties and hedge counterparty applicable to such Swap Obligations, and agreed
by the Administrative Agent. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Taxes”: with respect to any payment made by any Loan Party under any
Loan Document, any of the following Taxes imposed on or with respect to a Credit
Party: (a) income or franchise Taxes imposed on (or measured by) net income by
any jurisdiction under the laws of which such Credit Party is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits Taxes or
similar Taxes imposed by any jurisdiction described in clause (a) above and
(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.17), any U.S. Federal withholding Taxes
resulting from any Requirement of Law in effect (including FATCA) on the date
such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non-U.S. Lender’s failure to comply
with Section 2.14(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Loan Party with
respect to such withholding Taxes pursuant to Section 2.14(a).

“Extensions of Credit”: as to any Lender at any time, an amount equal to the sum
of (a) the aggregate principal amount of all Dollar Loans held by such Lender
then outstanding, (b) the Dollar Equivalent of the aggregate principal amount of
all Foreign Currency Loans held by such Lender then outstanding and (bc) such
Lender’s Percentage of the L/C ObligationsParticipation Amount then outstanding.

“Existing Commitment”: each “Commitment” (as defined in the Existing Credit
Agreement as in effect immediately prior to the Second Amendment and Restatement
Effective Date) as in effect immediately prior to the Second Amendment and
Restatement Effective Date.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Existing Guarantee and Collateral Agreement”: that certain Amended and Restated
Guarantee and Collateral Agreement, dated as of November 30, 2012, among the
Borrower, Guarantors and the Administrative Agent.

“Facility”: the Commitments and the extensions of credit made hereunder.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any regulations issued
thereunder or official interpretations thereof and any agreements entered into
pursuant to Section 1472(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it; provided that if
the Federal Funds Effective Rate is less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 



--------------------------------------------------------------------------------

 

16

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

“Fee Payment Period”: initially, the period from and including the Effective
Date to and including the last day of the month preceding the initial Fee
Payment Date, and thereafter, each calendar quarter; provided that the final Fee
Payment Period shall end on the final Fee Payment Date.

“First Amendment”: the First Amendment, dated as of June 26, 2015, among the
Borrower, Marriott Vacations Worldwide Corporation, the Administrative Agent and
the Lenders party thereto.

“First Amendment and Restatement Agreement”: that certain Amendment and
Restatement Agreement, dated as of November 30, 2012 among the Borrower, the
Administrative Agent, the Lenders party thereto and the other parties thereto.

“First Amendment and Restatement Effective Date”: the “Amendment Effective Date”
(as defined in the First Amendment and Restatement Agreement), which date is
November 30, 2012.

“First Amendment Effective Date”: as defined in the First Amendment.

“Fiscal Month”: in relation to any Group Member, the relevant fiscal month as
determined in accordance with Schedule 1.1E.

“Fiscal Quarter”: in relation to any Group Member, the relevant fiscal quarter
as determined in accordance with Schedule 1.1E.

“Fiscal Year”: in relation to any Group Member, the relevant fiscal year as
determined in accordance with Schedule 1.1E.

“Flood Area”: as defined in Section 4.21.

“Foreign Subsidiary”: any Subsidiary of MVWC or the Borrower that is not a
Domestic Subsidiary.

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.

“Foreign Currency”: Australian Dollars, Euros, Japanese Yen, Pounds Sterling,
Singapore Dollars and any additional currencies determined after the First
Amendment Effective Date by mutual agreement of the Borrower, the Foreign
Currency Lenders and the Administrative Agent, provided each such currency is a
lawful currency that is freely convertible into Dollars and is freely traded and
readily available in the London interbank eurocurrency market.

“Foreign Currency Commitment”: the obligation of a Foreign Currency Lender, if
any, to make Foreign Currency Loans in an aggregate principal and/or face amount
the Dollar Equivalent of which does not exceed the amount set forth under the
heading “Foreign Currency Commitment” opposite such Lender’s name on Schedule
1.1A or in the Assignment and Assumption pursuant to which such Lender became a
party hereto after the First Amendment Effective Date, or in an Increased
Facility Activation Notice or in a New Lender Supplement pursuant to which such
Lender became a party hereto, as applicable, as the same may be changed from
time to time pursuant to the terms hereof. As of the First Amendment Effective
Date, the total amount of Foreign Currency Commitments is $130,000,000.

 



--------------------------------------------------------------------------------

 

17

“Foreign Currency Commitment Percentage”: as to any Foreign Currency Lender at
any time, the percentage which such Foreign Currency Lender’s Foreign Currency
Commitment at such time constitutes of the Total Foreign Currency Commitments
(or if the Foreign Currency Commitments have terminated or expired, the
percentage which the Foreign Currency Extensions of Credit of such Foreign
Currency Lender at such time constitutes of the Total Foreign Currency
Extensions of Credit at such time).

“Foreign Currency Extensions of Credit”: as to any Foreign Currency Lender at
any time, an amount equal to the Dollar Equivalent of the aggregate principal
amount of all Foreign Currency Loans held by such Lender then outstanding.

“Foreign Currency Lender”: at any time, each Lender with a Foreign Currency
Commitment of greater than zero.

“Foreign Currency Loans”: as defined in Section 2.1(b).

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the failure of any Foreign Benefit Arrangement
or Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.

“Foreign Time Share Receivable”: a note receivable held by a Foreign Subsidiary
arising from the financing of the sale of timeshare intervals and fractional
products to a retail customer outside of the United States.

“Form 10”: the registration statement of MVWC in respect of its common stock on
Form 10 under the Exchange Act as filed with the SEC, including the Exhibits
thereto, as amended.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the Effective Date and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(a). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and



--------------------------------------------------------------------------------

 

18

terms in this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board, the
American Institute of Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to MVWC, the Borrower and their
respective Subsidiaries.

“Guarantee and Collateral Agreement”: (i) prior to the First Amendment and
Restatement Effective Date, the Original Guarantee and Collateral Agreement,
(ii) on or after the First Amendment and Restatement Effective Date and prior to
the Second Amendment and Restatement Effective Date, the Existing Guarantee and
Collateral Agreement and (iii) on or after the Second Amendment and Restatement
Effective Date, the Second Amended and Restated Guarantee and Collateral
Agreement.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith. For the avoidance
of doubt, the inclusion of a “cap” or other limit on the maximum total exposure
under any such Guarantee Obligation shall not, in and of itself, mean that the
liability is either “stated” or “determinable.”

“Guarantors”: the collective reference to MVWC and the Subsidiary Guarantors.

“Impacted Currency”: as defined in the definition of “Eurocurrency Base Rate”.

“Impacted Interest Period”: as defined in the definition of “Eurocurrency Base
Rate”.

 



--------------------------------------------------------------------------------

 

19

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.19(a) and, in the case of a New Lender,
a New Lender Supplement pursuant to Section 2.19(b).

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit J-1.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Indebtedness”: of any Person at any date, without duplication:

(a) all indebtedness of such Person for borrowed money;

(b) all obligations of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of such
Person’s business); provided that, for the avoidance of doubt, any obligation to
pay for Marriott Rewards points that arises prior to the effective date of the
Spin-Off and the payment of which is deferred pursuant to the Marriott Rewards
Affiliation Agreement shall be Indebtedness);

(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments,

(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);

(e) all Capital Lease Obligations (but not operating leases) of such Person;

(f) all obligations of such Person, including recorded loss contingency under
GAAP, as an account party or applicant under or in respect of:

(i) bankers acceptances,

(ii) surety bonds (excluding surety bonds that support, or are in lieu of,
obligations to escrow funds or that are performance bonds, bonds for operating
licenses or maintenance fee subsidy bonds, in each case that have not been
drawn), and

(iii) the outstanding face amount of letters of credit;

(g) the liquidation value of all redeemable preferred Capital Stock of such
Person, including the Preferred Stock;

(h) all Guarantee Obligations of such Person in respect of obligations that
constitute Indebtedness of the kind referred to in clauses (a) through
(g) above;

(i) all obligations that constitute Indebtedness of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation; and



--------------------------------------------------------------------------------

 

20

(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements and related derivatives.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such indebtedness is
non-recourse to such Person. For the avoidance of doubt, Indebtedness of the
type described in the preceding sentence shall not be considered to be recourse
to a Person if recourse is contingent upon the occurrence of specified events
that have not yet occurred in circumstances in which the occurrence of such
events is within the control of such Person (e.g., provisions commonly known as
“bad boy” provisions). Notwithstanding anything herein to the contrary,
Indebtedness shall not include (i) any payment obligation or other liability of
such Person under the Marriott International, Inc. Executive Deferred
Compensation Plan or the Marriott Vacations Worldwide Corporation Executive
Deferred Compensation Plan, each a non-qualified deferred compensation plan
within the meaning of IRC Section 409A, and (ii) any amounts relating to full
membership agreements in The Ritz-Carlton Golf Club & Spa, Jupiter (Florida)
which are refundable, without interest, to full members in good standing after
thirty years of continuous membership and which do not, in any case, have a
redemption date earlier than the year 2029.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Indemnitee”: as defined in Section 10.5.

“Indenture Trustee”: with respect to a Qualified Securitization Transaction, any
entity designated as trustee or indenture trustee in the documents relating to
such Qualified Securitization Transaction.

“Independent Financial Advisor”: an accounting, appraisal, investment banking
firm or consultant to Persons engaged in similar businesses of nationally
recognized standing that is, in the good faith judgment of the Borrower,
qualified to perform the task for which it has been engaged.

“In-Process Property”: real property owned by a Loan Party that such Loan Party
intends to convert into Time Share Interests for which the Preliminary
Construction Stage has commenced; provided that for the avoidance of doubt, raw
land shall not be considered In-Process Property. For purposes of this
definition, the “Preliminary Construction Stage has commenced” when each of the
following is true regarding the applicable real property: (a) the engineering
and design work is complete; (b) all material construction contracts relating to
the applicable real property have been executed; (c) the portion of the site
related to the real property has been cleared, prepared and excavated; and
(d) construction of the building substructure has commenced.

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.



--------------------------------------------------------------------------------

 

21

 

“Intercompany Agreements”: collectively, the Marriott License Agreement, the
Ritz-Carlton License Agreement, the Noncompetition Agreement, the Marriott
Rewards Affiliation Agreement, the Marriott Comfort Letter and the Ritz-Carlton
Comfort Letter.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December (or, if an Event of Default is in existence, the
last day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any EurodollarEurocurrency Loan
having an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any EurodollarEurocurrency Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Loan that is an ABR
Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any EurodollarEurocurrency Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such EurodollarEurocurrency Loan and ending one, two, three or six
months thereafter, as selected by the Borrower in its Notice of Borrowing,
substantially in the form of Exhibit N, or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such
EurodollarEurocurrency Loan and ending one, two, three or six months thereafter,
as selected by the Borrower by irrevocable notice to the Administrative Agent
not later than 11:00 A.M., New York City time, on the date that is three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

  (i)        if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

  (ii)        the Borrower may not select an Interest Period that would extend
beyond the Termination Date; and

  (iii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interpolated Rate”: at any time and with respect to any Impacted Currency for
any Impacted Interest Period, the rate per annum (rounded to the same number of
decimal places as the applicable Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate for the longest period for which such
Screen Rate is available for the Impacted Currency that is shorter than the
Impacted Interest Period and (b) the Screen Rate for the shortest period for
which that Screen Rate is available for the Impacted Currency is longer than the
Impacted Interest Period, in each case, as of the Specified Time on the
Quotation Day. When determining the rate for a period which is shorter than the
shortest period for which the applicable Screen Rate is available, such Screen
Rate for purposes of clause (a) above shall be deemed to be (i) if the Impacted
Currency is Dollars, the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select in
its reasonable discretion and (ii) otherwise, the Overnight Eurocurrency Rate.

 



--------------------------------------------------------------------------------

 

22

 

“Investments”: as defined in Section 7.9.

“IRS”: the United States Internal Revenue Service.

“Issuing Lender”: each of JPMorgan Chase Bank, N.A., Bank of America, N.A.,
Deutsche Bank AG New York Branch and any other Lender (i) approved by the
Administrative Agent and the Borrower and (ii) that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder, or any of their respective
affiliates, in each case in its capacity as issuer of any Letter of Credit. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender. Upon its termination as an Issuing Lender in
accordance with Section 3.9, such Lender shall cease to be an “Issuing Lender”.

“Japanese Yen”: the official legal currency of Japan.

“Land Trust”: the land trust number 1082-0300-00 established pursuant to
Section 689.071 of the Florida Statutes pursuant to the Trust Agreement,
effective as of March 11, 2010, by and among First American Trust FSB, as
trustee, the Borrower, as developer, and MVC Trust Owners Association, Inc., a
Florida not-for-profit company.

“L/C Commitment”: as to any Issuing Lender, the amount agreed from time to time
by such Issuing Lender and the Borrower (and notified to the Administrative
Agent) as the maximum amount of Letters of Credit that such Issuing Lender is
willing to issue at any time for the account of the Group Members hereunder,
such amount to be based upon the amount of L/C Obligations attributable to
Letters of Credit issued by such Issuing Lender at such time. The L/C Commitment
of (i) JPMorgan Chase Bank, N.A. is $20,000,000, (ii) Bank of America, N.A. is
$20,000,000 and (iii) Deutsche Bank AG New York Branch is $20,000,000.

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Lender at any time shall be its Percentage of the total L/C
ExposureParticipation Amount at such time.

“L/C Foreign Currency”: at any time, United Arab Emirates Dirham, Bahraini
Dinar, Hong Kong Dollars, Euros, South African Rand, Singapore Dollars and any
other currency that is a lawful currency that is freely convertible into Dollars
and is freely traded and readily available in the London interbank eurocurrency
market that has been designated by the Borrower (with the consent of the
Administrative Agent and the relevant Issuing Lender) to be an “L/C Foreign
Currency”.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
(including the Dollar Equivalent of the undrawn and unexpired amount of the then
outstanding Letters of Credit denominated in L/C Foreign Currencies) and (b) the
aggregate amount of drawings under Letters of Credit that have not then been
reimbursed pursuant to Section 3.5 (including the Dollar Equivalent of the
aggregate amount of drawings under Letters of Credit denominated in L/C Foreign
Currencies that have not then been reimbursed pursuant to Section 3.5 ).

“L/C Participation Amount”: as to any L/C Participant at any time, an amount
equal to (a) the lesser of (i) (x) the percentage which such L/C Participant’s
Commitment then constitutes of the Total Commitments multiplied by (y) the
aggregate L/C Obligations at such time and (ii) the excess, if any, of (x) such
L/C Participant’s Commitment then in effect over (y) the sum of (I) the
aggregate principal

 



--------------------------------------------------------------------------------

 

23

 

amount of all Dollar Loans held by such L/C Participant then outstanding plus
(II) the Dollar Equivalent of the aggregate principal amount of all Foreign
Currency Loans held by such L/C Participant then outstanding, plus (b) for each
L/C Participant that is a Non-Foreign Currency Lender (i) the percentage which
such Non-Foreign Currency Lender’s Commitment then constitutes of the aggregate
Commitments of all Non-Foreign Currency Lenders multiplied by (ii) the aggregate
amount of the L/C Obligations which cannot be allocated in accordance with
clause (a).

“L/C Participation Percentage”: as to any L/C Participant at any time, the
percentage which such L/C Participant’s L/C Participation Amount then
constitutes of the total L/C Obligations at such time.

“L/C Participants”: in respect of any Letter of Credit, the collective reference
to all the Lenders other than the Issuing Lender.

“L/C Sublimit”: $100,000,000.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Level”: as defined in the Pricing Grid.

“LIBOR Screen Rate”: as defined in the definition of “Eurocurrency Base Rate”.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loans”: as defined in Section 2.1(a)Dollar Loans and Foreign Currency Loans,
collectively and individually, as context may require.

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Local Time”: (i) with respect to Foreign Currency Loans denominated in Euros
and Pounds Sterling, local time in London and (ii) with respect to Foreign
Currency Loans denominated in Foreign Currencies other than Euros and Pounds
Sterling, local time in the Principal Financial Center for such Foreign
Currency.

“Lodging Competitor Brand”: (i) a branded full service or luxury hotel chain
with both (x) four thousand (4,000) or more rooms and (y) twenty (20) or more
hotels or (ii) a branded select service or extended stay hotel chain with both
(x) ten thousand (10,000) or more rooms and (y) fifty (50) or more hotels.



--------------------------------------------------------------------------------

 

24

 

“Management Fees”: management fees paid to a Loan Party under management
contracts with homeowners’ associations domiciled in the United States.

“Marriott”: Marriott International, Inc.

“Marriott Comfort Letter”: the agreement dated as of November 21, 2011, executed
and delivered by Marriott, and Marriott Worldwide Corporation, as licensors,
MVWC, as licensee, and the Administrative Agent.

“Marriott License Agreement”: the License, Services and Development Agreement by
Marriott and Marriott Worldwide Corporation, a Maryland corporation, as
licensors and MVWC, as licensee, effective as of the Spin-Off Date, as the same
may from time to time be amended, modified or otherwise supplemented.

“Marriott Rewards Affiliation Agreement”: the Marriott Rewards Affiliation
Agreement, dated as of the Spin-Off Date, by and among Marriott, Marriott
Rewards, LLC, an Arizona limited liability company, MVWC and Marriott Ownership
Resorts, Inc., a Delaware corporation, as the same may from time to time be
amended, modified or otherwise supplemented.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of MVWC and its Subsidiaries taken
as a whole or (b) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that:

(a)       constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person; and

(b)       involves the payment of consideration by MVWC and its Subsidiaries in
excess of $200,000,000.

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to MVWC or any of its
Subsidiaries in excess of $200,000,000.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc.

“Moody’s Rating”: at any time, the Borrower’s corporate family rating issued by
Moody’s and then in effect.

“Mortgaged Properties”: the real property and interests in real property listed
on Schedule 1.1C and any real property or interest in real property as to which
a Mortgage is granted pursuant to Section 6.10(c).



--------------------------------------------------------------------------------

 

25

 

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit D (with such changes thereto as
shall be advisable in the judgment of the Administrative Agent under the law of
the jurisdiction in which such mortgage or deed of trust is to be recorded).

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“MVWC”: as defined in the preamble hereto.

“Net Cash Proceeds”: in connection with any issuance or sale of Capital Stock,
the cash proceeds received from such issuance, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“Net Mark-to-Market Specified Swap Exposure”: with respect to any Person, as of
any date of determination, the excess (if any) of all unrealized losses over all
unrealized profits of such Person arising from Specified Swap Agreements
outstanding as of such date of determination. As used in this definition,
“unrealized losses” means the fair market value of the cost to such Person of
replacing such Specified Swap Agreement as of such date of determination
(assuming the Specified Swap Agreement were to be terminated as of that date)
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Specified Swap Agreement as of such date of determination
(assuming such Specified Swap Agreement were to be terminated as of that date).

“New Lender”: as defined in Section 2.19(b).

“New Lender Supplement”: as defined in Section 2.19(b).

“Noncompetition Agreement”: the Noncompetition Agreement, dated as of the
Spin-Off Date, between Marriott and MVWC, as the same may from time to time be
amended, modified or otherwise supplemented.

“Non-Foreign Currency Lender”: any Lender which is not a Foreign Currency
Lender.

“Non-Recourse Debt”: Indebtedness of a Person: (a) as to which neither the
Borrower nor any Guarantor provides any Guarantee Obligation or credit support
of any kind or is directly or indirectly liable, except as expressly permitted
by Section 7.3(w), and (b) which does not provide any recourse against any of
the assets of the Borrower or any Guarantor. Notwithstanding the foregoing,
(i) the provision of Standard Securitization Undertakings in connection with a
Qualified Securitization Transaction shall not invalidate the status of the
Indebtedness of such Time Share SPV that is otherwise classified as Non-Recourse
Debt pursuant to the terms of this definition and (ii) Indebtedness shall not be
considered to be recourse to a Person if recourse is contingent upon the
occurrence of specified events that have not yet occurred in circumstances in
which the occurrence of such events is within the control of such Person (e.g.,
provisions commonly known as “bad boy” provisions).

“Non-U.S. Lender”: any Lender that is not a U.S. Person.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Notice of Borrowing”: a Notice of Borrowing, substantially in the form of
Exhibit N.



--------------------------------------------------------------------------------

 

26

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements, a Person that is a Lender or an Affiliate
of a Lender at the time such Specified Swap Agreement is entered into (or, in
respect of any Specified Swap Agreement entered into prior to the Second
Amendment and Restatement Effective Date, any Person that is a Lender or an
Affiliate of a Lender on the Second Amendment and Restatement Effective Date)
notwithstanding whether such Person subsequently ceases at any time to be a
Lender, or an Affiliate of a Lender, under this Agreement for any reason),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, that for purposes of determining any Guarantee Obligations
of any Guarantor pursuant to the Guarantee and Collateral Agreement, the
definition of “Obligations” shall not create any guarantee by any Guarantor of
(or grant of security interest by any Guarantor to support, if applicable) any
Excluded Swap Obligations of such Guarantor.

“Opening Balance Sheet”: on the Closing Date, the pro forma balance sheet
referred to in Section 4.1(b).

“Optional Currency”: at any time, United Arab Emirates Dirham, Bahraini Dinar,
Hong Kong Dollars, Euros, South African Rand, Singapore Dollars and any other
currency that is freely convertible into Dollars and is freely traded and
available in the London interbank eurocurrency market that has been designated
by the Borrower (with the consent of the Administrative Agent and the relevant
Issuing Lender) to be an “Optional Currency”.

“Original Commitment”: each “Commitment” (as defined in the Original Credit
Agreement as in effect immediately prior to the First Amendment and Restatement
Effective Date) as in effect immediately prior to the First Amendment and
Restatement Effective Date.

“Original Credit Agreement”: as defined in the recitals hereto.

“Original Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement dated as of November 21, 2011, delivered in connection with the
Original Credit Agreement.

“Original Lenders”: the Lenders under the Original Credit Agreement.

“Original Loans”: the Loans outstanding immediately prior to the First Amendment
and Restatement Effective Date.

“Other Taxes”: any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.



--------------------------------------------------------------------------------

 

27

 

“Outstanding Percentage”: with respect to any Lender at any time, the ratio
(expressed as a percentage) of such Lender’s Extensions of Credit at such time
to the Total Extensions of Credit at such time.

“Overnight Eurocurrency Rate”: with respect to any amount denominated in a
Foreign Currency, the rate of interest per annum at which overnight deposits in
the applicable Foreign Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of JPMorgan Chase Bank, N.A. in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Patriot Act”: as defined in Section 10.17.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
any successor entity performing similar functions.

“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have expired or terminated, the percentage which the Dollar
Equivalent of the aggregate principal amount of such Lender’s Loans then
outstanding constitutes of the Dollar Equivalent of the aggregate principal
amount of the Loans then outstanding, provided, that, in the event that the
Loans are paid in full prior to the reduction to zero of the Total Extensions of
Credit, the Percentages shall be determined in a manner designed to ensure that
the other outstanding Extensions of Credit shall be held by the Lenders on, as
nearly as practicable, a comparable basis. Notwithstanding the foregoing, in the
case of Section 2.18 when a Defaulting Lender shall exist, Percentages shall be
determined without regard to any Defaulting Lender’s Commitment.

“Permitted Liens”: Liens of the type referred to in clauses (a), (b) and (e) of
Section 7.4.

“Permitted Refinancing”: in respect of any existing Subordinated Debt, new
Subordinated Debt issued in exchange for, or the net proceeds of which are used
to refinance, renew, replace, defease, discharge or refund such existing
Subordinated Debt; provided that:

(a)       the new Subordinated Debt satisfies the requirements of Section 7.3(s)
as of the date of incurrence; and

(b)       the new Subordinated Debt has a final maturity date later than the
final maturity date of, and has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of, the Subordinated Debt
being exchanged, refinanced, renewed, replaced, defeased, discharged or
refunded.

“Person”: an individual, partnership, corporation, limited liability company,
limited liability partnership, syndicate, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.



--------------------------------------------------------------------------------

 

28

 

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section 3(5)
of ERISA.

“Pounds Sterling”: the lawful currency of the United Kingdom.

“Power of Attorney”: a power of attorney made by the Administrative Agent in
favor of the relevant mortgagor under a Mortgage substantially in the form of
Exhibit K.

“Preferred Stock”: 40 shares, par value $0.01 per share of Series A Cumulative
Redeemable Preferred Stock of MVW US Holdings, Inc., with an aggregate
liquidation preference of $40,000,000.

“Pricing Grid”: the table set forth below:

 

                               Level S&P Rating/
Moody’s Rating

Applicable Margin

for
EurodollarEurocurrency
Loans

Applicable Margin for
ABR Loans Commitment Fee Rate     

I

BBB-/Baa3 or higher 1.625% 0.625% 0.200%    

II

BB+/Ba1 1.875% 0.875% 0.250%    

III

BB/Ba2 2.125% 1.125% 0.300%    

IV

BB-/Ba3 2.500% 1.500% 0.325%    

V

B+/B1 or lower or no rating 3.125% 2.125% 0.500%                              

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Level shall become effective on the date of the change in
the related S&P Rating or Moody’s Rating. If there is a split-rating and the
ratings differential is one level, the higher rating will apply. If there is a
split-rating and the ratings differential is two levels or more, the rating next
below the higher of the split-ratings will apply; provided that prior to the
time, if any, that MVWC obtains a Moody’s Rating, the pricing grid will be
construed as if there were only a S&P Rating and references to Moody’s Rating
and split ratings shall be ignored. In addition, at all times while an Event of
Default shall have occurred and be continuing, the applicable Level shall be
Level V. If the rating system of S&P or Moody’s shall change, or if any such
rating agency shall cease to be in the business of assigning corporate credit
ratings generally (any such rating agency an “Affected Rating Agency”), the
Borrower and the Administrative Agent (in consultation with the Lenders) shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from the Affected Rating Agency and,
pending the effectiveness of any such amendment, the Applicable Margin and the
Commitment Fee Rate shall be determined by reference to (x) the rating of the
rating agency that is not an Affected Rating Agency or (y) if there is no rating
agency that is not an Affected Rating Agency, the rating of the Affected Rating
Agency most recently in effect prior to such change or cessation.



--------------------------------------------------------------------------------

 

29

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“Principal Financial Center”: with respect to any Foreign Currency, the
principal financial center where such currency is cleared and settled, as
reasonably determined by the Administrative Agent.

“Pro Rata Share”: with respect to any Lender, as applicable, (a) a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Lender’s Commitment and the denominator of which shall be the aggregate amount
of all of the Lenders’ Commitments, or (b) with respect to matters relating to
Foreign Currency Commitments and Loans in Foreign Currency only, a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Lender’s Foreign Currency Commitment and the denominator of which shall be the
aggregate amount of all of the applicable Lenders’ Foreign Currency Commitments,
in each case as adjusted from time to time in accordance with the provisions of
this Agreement. Notwithstanding the foregoing, however, if at any time Borrower
shall be unable to draw down the entire Available Commitment solely as a result
of all or any portion of the Foreign Currency Commitments being outstanding,
then, for purposes of funding the remaining Available Commitment, “Pro Rata
Share” with respect to each Lender that shall not have advanced an amount (or
Dollar Equivalent Amount) equal to an amount (or Dollar Equivalent Amount) equal
to 100% of its Commitment, shall be deemed to mean the sum of such Lender’s Pro
Rata Share (with respect to the Commitments) and such Lender’s pro rata share
(with respect to the Commitments) of the aggregate Pro Rata Shares (with respect
to the Commitments) of all the Lenders that shall have advanced 100% of their
Commitments.

“Prohibited Transaction”: as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Qualified Securitization Transaction”: any transaction or series of
transactions previously entered into or that may be entered into by any Group
Member pursuant to which such Group Member sells, assigns, conveys,
participates, contributes to capital or otherwise transfers to (i) a Time Share
SPV (in the case of a transfer by such Group Member) or (ii) any other Person
(in the case of a transfer by a Time Share SPV), or may grant a security
interest in or pledge, any Time Share Receivables or interests therein (whether
now existing or arising in the future) of any Group Member, and any assets
related thereto, including, without limitation, all collateral securing such
Time Share Receivables, all contracts and contract rights, purchase orders,
security interests, financing statements or other documentation in respect of
such Time Share Receivables and all guarantees, indemnities, warranties or other
documentation or other obligations in respect of such accounts receivable, any
other assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with asset securitization
transactions involving receivables similar to such receivables and any
collections or proceeds of any of the foregoing (the “Related Assets”).

“Quotation Day”: with respect to any Eurocurrency Loan for any Interest Period,
(a) if such Eurocurrency Loan is denominated in Euros, the day that is two
TARGET Days prior to the commencement of such Interest Period, (b) if such
Eurocurrency Loan is denominated in Australian Dollars or Pounds Sterling, the
first day of such Interest Period and (c) if such Eurocurrency Loan is

 



--------------------------------------------------------------------------------

 

30

 

denominated in Dollars, Japanese Yen or Singapore Dollars, the day that is two
Business Days prior to the commencement of such Interest Period; provided, in
each case, that if market practice differs in the relevant market where the
Eurocurrency Rate for such currency is to be determined, the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day, the
Quotation Day will be the last of those days).

“Receivables Warehouse Facility”: as defined in Section 5.1(b)(ii).

“Reference Bank Rate”: with respect to any Eurocurrency Loan denominated in any
currency for any Interest Period, the arithmetic mean of the Submitted Reference
Bank Rates (rounded upward to four decimal places) in respect thereof.

“Reference Banks”: with respect to any currency, such banks as may be appointed
by the Administrative Agent (and agreed by such bank) with the written consent
of the Borrower, such consent not to be unreasonably withheld or delayed.

“Reference Period”: the period of four consecutive Fiscal Quarters of MVWC then
most recently ended.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Date”: as defined in Section 3.5.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Assets”: as defined in the definition of Qualified Securitization
Transaction.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043.

“Requested Foreign Currency Loan”: as defined in Section 2.20.

“Required Lenders”: at any time, Lenders the Percentages of which in the
aggregate exceed 50% at such time.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of MVWC, but in any event, with respect to financial matters, the chief
financial officer of MVWC.



--------------------------------------------------------------------------------

 

31

 

“Restricted”: when referring to cash or Cash Equivalents of the Borrower or any
of its Subsidiaries, that such cash or Cash Equivalents (i) appear (or would be
required to appear) as “restricted” on a balance sheet of the Borrower or of any
such Subsidiary (unless such appearance is related to the Loan Documents or
Liens created thereunder), (ii) are subject to any Lien in favor of any Person
other than the Administrative Agent pursuant to the Security Documents or
(iii) are not otherwise generally available for use by the Borrower or such
Subsidiary.

“Residual Interests”: residual interests in securitizations owned by the Loan
Parties.

“Restricted Payments”: as defined in Section 7.7.

“Ritz-Carlton Comfort Letter”: the agreement substantially in the form of
Exhibit M, executed and delivered by The Ritz-Carlton Hotel Company, LLC, as
licensor, MVWC, as licensee, and the Administrative Agent.

“Ritz-Carlton License Agreement”: the License, Services and Development
Agreement by The Ritz-Carlton Hotel Company, LLC, as licensor and MVWC, as
licensee, dated as of November 21, 2011, as the same may from time to time be
amended, modified or otherwise supplemented.

“S&P”: Standard & Poor’s Financial Services LLC.

“S&P Rating”: at any time, the rating issued by S&P and then in effect with
respect to MVWC’s S&P issuer rating.

“Sanctioned Country”: at any time, a country or territory which is itself the
subject or target of any Sanctions (at the time of this Agreement, the Crimea
region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council or the European Union, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Screen Rate”: the EURIBOR Screen Rate, the BBSY Screen Rate, the SIBOR Screen
Rate and the LIBOR Screen Rate, collectively and individually, as the context
may require.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Amended and Restated Guarantee and Collateral Agreement”: that certain
Second Amended and Restated Guarantee and Collateral Agreement, dated as of
September 10, 2014, among the Borrower, the Guarantors and the Administrative
Agent.



--------------------------------------------------------------------------------

 

32

 

“Second Amendment and Restatement Agreement”: that certain Amendment and
Restatement Agreement, dated as of the date hereof, among the Borrower, the
Administrative Agent, the Lenders party thereto and the other parties thereto.

“Second Amendment and Restatement Effective Date”: the “Second Amendment
Effective Date”: (as defined in the Second Amendment and Restatement Agreement),
which date is September 10, 2014.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Separation and Distribution Agreement”: the Separation and Distribution
Agreement, dated as of the Spin-Off Date, between Marriott, MVWC, the Borrower,
Marriott Resorts Hospitality Corporation, MVCI Asia Pacific Pte. Ltd. and MVCO
Series LLC as the same may from time to time be amended, modified or otherwise
supplemented.

“SIBOR Screen Rate”: as defined in the definition of “Eurocurrency Base Rate”.

“Singapore Dollars”: the lawful currency of the Republic of Singapore.

“Singapore L/C”: as described on Schedule 1.1D.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Special Purpose Subsidiary”: any (i) Time Share SPV, (ii) trust, property
owning company and similar entity that is formed for the purpose of protecting
the consumer purchasers of vacation ownership interests from the insolvency or
bankruptcy of MVWC, the Borrower or any of the Guarantors and (iii) any
Subsidiary of the Borrower that is not a Loan Party and which owns no assets
other than Time Share Development Property.

“Specified Cash”: the proceeds of any Qualified Securitization Transaction of
any Group Member which appear (or would be required to appear) as “restricted”
on the consolidated balance sheet of MVWC and its consolidated Subsidiaries and
which, pursuant to the terms of the documents related to such Qualified
Securitization Transaction, must be used during a specified period to acquire
additional Time Share Receivables or Related Assets to support the securities
issued in connection with such Qualified Securitization Transaction.



--------------------------------------------------------------------------------

 

33

 

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Guarantor and any Person that is a Lender or an affiliate of a Lender at the
time such Swap Agreement is entered into (or, in respect of any Swap Agreement
entered into prior to the Second Amendment and Restatement Effective Date, any
Person that is a Lender or an Affiliate of a Lender on the Second Amendment and
Restatement Effective Date), notwithstanding whether such Person subsequently
ceases at any time to be a Lender or an Affiliate thereof under this Agreement
for any reason.

“Specified Time”: (a) with respect to any Eurocurrency Loan denominated in
Australian Dollars, 11:00 A.M. Sydney, Australia time; (b) with respect to any
Eurocurrency Loan denominated in Singapore Dollars, 11:00 A.M. Local Time; and
(c) with respect to any Eurocurrency Loan denominated in Dollars, Euros,
Japanese Yen or Pounds Sterling, 11:00 A.M., London time.

“Spin-Off”: the spin-off by Marriott of its timeshare operations and development
business to its shareholders through a tax free special dividend of the common
stock of MVWC, on the material terms described in the Form 10 on file with the
SEC on the Effective Date, including satisfaction (without waiver other than
with respect to the MVWC board composition) of all the conditions to the
spin-off described therein.

“Spin-Off Date”: November 21, 2011, the date on which the Spin-Off was
consummated.

“Spin-Off Documentation”: collectively, the Form 10, the Separation and
Distribution Agreement, the Marriott License Agreement, the Ritz-Carlton License
Agreement, and the Marriott Rewards Affiliation Agreement and, in each case, all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

“Standard Securitization Undertakings”: (i) representations, warranties,
covenants, indemnities and performance guarantees of (x) MVWC or any of its
Subsidiaries to a Time Share SPV or to its order or (y) a Time Share SPV to an
entity issuing Non-Recourse Debt or its order, (ii) servicing obligations
entered into by any Group Member (other than a Time Share SPV) and (iii) the
provision of cash or Cash Equivalents to pay fees and expenses reasonably
related thereto, which, in each case of (i), (ii) and (iii) above, are
reasonably customary in securitization transactions for the relevant asset being
securitized.

“Submitted Reference Bank Rate”: as to any Reference Bank:

(a) in relation to any Eurocurrency Loan denominated in Euros for any Interest
Period, the rate supplied to the Administrative Agent at its request by such
Reference Bank as of the Specified Time on the Quotation Day for a Eurocurrency
Loan denominated in Euros for the applicable Interest Period as the rate which
such Reference Bank assesses to be the rate at which interbank term deposits in
Euros and for the relevant period are offered for spot value (T+2) by one prime
bank to another prime bank within the EMU zone;

(b) in relation to any Eurocurrency Loan denominated in Australian Dollars for
any Interest Period, the bid rate observed by the relevant Reference Bank for
Australian Dollar denominated bank accepted bills and negotiable certificates of
deposit issued by banks which for the time being designated as “Prime Banks” by
the Australian Financial Markets Association that have a remaining maturity
equal to such Interest Period;

 



--------------------------------------------------------------------------------

 

34

 

(c) in relation to any Eurocurrency Loan denominated in Singapore Dollars for
any Interest Period, the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to the Administrative Agent at its request quoted by
the Reference Banks to leading banks in the Singapore interbank market, as of
the Specified Time on the Quotation Day for the offering of deposits for a
period comparable to the Interest Period for that Loan; and

(d) in relation to any Eurocurrency Loan denominated in Dollars, Japanese Yen or
Pounds Sterling, the rate (rounded upward to four decimal places) supplied to
the Administrative Agent at its request by such Reference Bank as of the
Specified Time on the Quotation Day for a Eurocurrency Loan in the relevant
currency for the applicable Interest Period as the rate at which such Reference
Bank could borrow funds in the London interbank market in such currency and for
the relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period; provided
that upon supplying such Submitted Reference Bank Rate to the Administrative
Agent pursuant to this clause (d), such Reference Bank shall certify that it has
not submitted or shared such Submitted Reference Bank Rate with any individual
who is formally designated as being involved in the ICE LIBOR submission process
administered by ICE Benchmark Administration.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of MVWC. Notwithstanding the foregoing “Subsidiary” shall not
include a resort or property owner’s association which is organized primarily to
administer the affairs of the underlying resort or property.

“Subordinated Debt”: any Indebtedness that is contractually subordinated in
right of payment to the Obligations and to any Guarantee Obligation of any Group
Member in respect of the Obligations.

“Subsidiary Guarantor”: at any date, each Subsidiary of MVWC or of the Borrower
that is a party to the Guarantee and Collateral Agreement on such date.

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement or any combination thereof
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any of its Subsidiaries shall be a “Swap
Agreement”.

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

“Syndication Agents”: as defined in the preamble hereto.



--------------------------------------------------------------------------------

 

35

 

“TARGET Day”: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euros.

“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date”: September 10, 2019.

“Time Share Development Property”: any portion of any existing hotel or resort
property acquired by any Group Member, which has not been dedicated to any time
share arrangement, plan, scheme or similar device and which such Group Member
intends primarily to convert into Time Share Interests. For the avoidance of
doubt, any real property interest that qualifies as Time Share Development
Property shall be deemed not to qualify as In-Process Property or a Time Share
Interest.

“Time Share Development Property Capital Expenditures”: any Capital Expenditures
of MVWC and its Subsidiaries on a consolidated basis attributable to the
acquisition, renovation and/or improvement of any Time Share Development
Property.

“Time Share Interest”: (i) inventory available to occupy as a dwelling or
accommodation, and which may be coupled with an estate in real estate or limited
to a right to use real estate without an estate or ownership interest, pursuant
to any time share arrangement, plan, scheme, or similar device, in any legal
form or structure (including units physically located within a project that are
currently used for sales and/or administrative purposes and that have received
certificates of occupancy for such use) or (ii) any real property interest
completed and available to occupy as a dwelling or accommodation and intended by
Borrower to be dedicated to any such time share arrangement (including units
physically located within a project that are currently used for sales and/or
administrative purposes and that have received certificates of occupancy for
such use).

“Time Share Receivable”: a note receivable arising from the financing of the
sale of timeshare intervals and fractional products to a retail customer.

“Time Share SPV”: an entity intended to be bankruptcy-remote and which is formed
for the purpose of engaging in securitization transactions with respect to Time
Share Receivables and the indebtedness of which is Non-Recourse Debt.

“Title Insurance Company”: as defined in Section 5.1(k)(ii).

“Total Available Commitments”: at any time, the aggregate amount of the
Available Commitments of the Lenders at such time.

“Total Available Foreign Currency Commitments”: at any time, the aggregate
amount of the Available Foreign Currency Commitments of the Foreign Currency
Lenders at such time.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.



--------------------------------------------------------------------------------

 

36

 

“Total Foreign Currency Commitments”: at any time, the aggregate amount of the
Foreign Currency Commitments then in effect.

“Total Foreign Currency Extensions of Credit”: at any time, the aggregate amount
of the Foreign Currency Extensions of Credit of the Foreign Currency Lenders
outstanding at such time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a EurodollarEurocurrency
Loan.

“United States”: the United States of America.

“Unrestricted”: when referring to cash or Cash Equivalents of the Borrower or
any of its Subsidiaries, that such cash or Cash Equivalents are not Restricted.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate”: as defined in Section 2.14(f)(ii)(D).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries;
provided that Capital Stock constituting Preferred Stock of MVW US Holdings,
Inc. shall be disregarded for purposes of this definition.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of MVWC or of the Borrower.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.2     Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto. Terms used but not defined herein shall have the
meaning given to such terms in the Guarantee and Collateral Agreement.

(b)     As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (x) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of a Group Member at “fair value”, as defined therein and
(y) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to



--------------------------------------------------------------------------------

 

37

 

mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, (v) references to real
property shall include beneficial interests in the Land Trust, (vi) references
to agreements or other Contractual Obligations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations as
amended, supplemented, restated or otherwise modified from time to time and
(vii) unless otherwise specified, references to fiscal periods are references to
the relevant fiscal periods of MVWC.

(c)     The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

1.3     Conversion of Foreign Currencies.

(a)      The Administrative Agent shall determine the Dollar Equivalent of any
amount denominated in an Optional Currency as required hereby, and a
determination thereof by the Administrative Agent shall be conclusive absent
manifest error using the procedure set forth in the definition of “Dollar
Equivalent” and Section 1.3(b). The Administrative Agent may, but shall not be
obligated to, rely on any determination made by any Loan Party in any document
delivered to the Administrative Agent. A Letter of Credit denominated in an
Optional Currency shall initially have a Dollar Equivalent determined using the
Exchange Rate in effect on the date the Borrower requests the issuance thereof,
adjusted on each Adjustment Date using the Exchange Rates used to make the
calculations pursuant to Section 2.6(c).

(a)     Not later than 11:00 A.M. (London time) on each Calculation Date, the
Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date for (x) each Foreign Currency in which a Foreign Currency Loan
is then outstanding or will be outstanding after giving effect to any submitted
borrowing notices and (y) each L/C Foreign Currency in which a Letter of Credit
has been issued and is then outstanding or will be outstanding after giving
effect to any submitted Applications, (ii) give notice to the Borrower of each
Exchange Rate determined pursuant to clause (i) and (iii) give notice to the
Foreign Currency Lenders of each Exchange Rate determined pursuant to clause
(i)(x). Each Exchange Rate so determined shall become effective on the relevant
Calculation Date and remain effective until the next succeeding Calculation Date
and shall for all purposes of this Agreement (other than for purposes of
Section 1.3(c), Section 2.21 or any provision expressly requiring the use of a
current Exchange Rate) be the Exchange Rate employed in converting any amounts
between Dollars and the relevant Foreign Currency or L/C Foreign Currency, as
applicable.

(b)     Not later than 11:00 A.M. (London time) on each Calculation Date, the
Administrative Agent shall determine (i) the aggregate Dollar Equivalent of the
Foreign Currency Loans then outstanding (after giving effect to any Foreign
Currency Loans to be made or repaid on such date), (ii) the aggregate Dollar
Equivalent of the undrawn and unexpired amount of the then outstanding Letters
of Credit denominated in L/C Foreign Currencies and (iii) the aggregate Dollar
Equivalent of the amount of drawings under Letters of Credit denominated in L/C
Foreign Currencies that have not then been reimbursed pursuant to Section 3.5.

 



--------------------------------------------------------------------------------

 

38

 

(bc)     For purposes of determining compliance with any covenant or restriction
in this Agreement that is based on the amount of any Indebtedness that is
denominated in a currency other than Dollars, the Dollar Equivalent thereof
shall be determined based on the Exchange Rate in effect at the time such
Indebtedness was incurred unless the specific restriction or covenant provides a
different method or time for valuation; provided that the Exchange Rates used in
calculating the financial covenants set forth in Section 7.1 shall be determined
in accordance with GAAP as set forth in the financial statements that are the
basis for such calculations.

(cd)     The Administrative Agent may set up appropriate rounding off mechanisms
or otherwise round-off amounts hereunder to the nearest higher or lower amount
in whole Dollar or cent to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
Dollars or in whole cents, as may be necessary or appropriate.

SECTION 2.     AMOUNT AND TERMS OF COMMITMENTS

2.1     Commitments. (a) Subject to the terms and conditions hereof, each Lender
severally agrees to make revolving credit loans in Dollars (“Dollar Loans”) to
the Borrower from time to time during the Commitment Period; provided that,
after giving effect to such borrowing and the use of proceeds thereof, (i) such
Lender’s Extensions of Credit do not exceed the amount of such Lender’s
Commitment and (ii) the Total Extensions of Credit shall not exceed the lesser
of (x) the Borrowing Base at such time and (y) the Total Commitments then in
effect. During the Commitment Period the Borrower may use the Commitments by
borrowing, prepaying the Dollar Loans in whole or in part, and reborrowing, all
in accordance with the terms and conditions hereof. The Dollar Loans may from
time to time be EurodollarEurocurrency Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.7.

(b)     Subject to the terms and conditions hereof, each Foreign Currency Lender
severally agrees to make revolving credit loans in Foreign Currencies (“Foreign
Currency Loans”) to the Borrower from time to time during the Commitment Period;
provided that, after giving effect to such borrowing and the use of proceeds
thereof, (i) such Lender’s Foreign Currency Extensions of Credit do not exceed
the amount of such Lender’s Foreign Currency Commitment, (ii) such Lender’s
Extensions of Credit do not exceed the amount of such Lender’s Commitment,
(iii) the Total Foreign Currency Extensions of Credit shall not exceed the
lesser of (x) the Borrowing Base at such time and (y) the Total Foreign Currency
Commitments then in effect and (iv) the Total Extensions of Credit shall not
exceed the lesser of (x) the Borrowing Base at such time and (y) the Total
Commitments then in effect. During the Commitment Period the Borrower may use
the Foreign Currency Commitments by borrowing, prepaying the Foreign Currency
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. All Foreign Currency Loans shall be Eurocurrency Loans.

(bc)     The Borrower shall repay all outstanding Loans on the Termination Date.

2.2     Procedure for Borrowing.  (a) The Borrower may borrow Dollar Loans under
the Commitments during the Commitment Period on any Business Day, provided that
the Borrower shall give the Administrative Agent irrevocable notice by
delivering a Notice of Borrowing (which notice must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of
EurodollarEurocurrency Loans, or (b) one Business Day prior to the requested
Borrowing Date, in the case of ABR Loans) (provided that any such notice of a
borrowing of ABR Loans under the Facility to finance payments required by
Section 3.5 may be given not later than 10:00 A.M., New York City time, on the
date of the proposed borrowing), specifying (i) the amount and Type of Dollar
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
EurodollarEurocurrency Loans, the respective amounts of each
EurodollarEurocurrency Tranche in

 



--------------------------------------------------------------------------------

 

39

 

respect thereof and the respective lengths of the initial Interest Periods
therefor. Each borrowing of Dollar Loans under the Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of EurodollarEurocurrency
Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount ofequal to
its pPro rRata sShare of the principal amount of each borrowing of Dollar Loans
available to the Administrative Agent for the account of the Borrower at the
Domestic Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

(b)     The Borrower may borrow Foreign Currency Loans under the Foreign
Currency Commitments during the Commitment Period on any Business Day, provided
that the Borrower shall give the Administrative Agent irrevocable notice by
delivering a Notice of Borrowing (which notice must be received by the
Administrative Agent prior to 11:00 A.M., London time, four Business Days prior
to the requested Borrowing Date, specifying (i) the amount of Foreign Currency
Loans to be borrowed, (ii) the requested Borrowing Date, (iii) the Foreign
Currency in which such Foreign Currency Loans will be denominated and (iv) the
respective amounts of each Eurocurrency Tranche in respect thereof and the
respective lengths of the initial Interest Periods therefor. Each borrowing of
Foreign Currency Loans under the Foreign Currency Commitments shall be in an
amount in a Foreign Currency the Dollar Equivalent of which is at least equal to
$5,000,000 (or, if the Total Available Foreign Currency Commitments at such time
are less than $5,000,000, such lesser amount). Upon receipt of any such notice
from the Borrower, the Administrative Agent shall promptly notify each Foreign
Currency Lender thereof. Each Foreign Currency Lender will make the amount equal
to its Foreign Currency Commitment Percentage of the principal amount of each
borrowing of Foreign Currency Loans available to the Administrative Agent for
the account of the Borrower at the Applicable Foreign Currency Funding Office
for the relevant Foreign Currency prior to 12:00 Noon Local Time on the
Borrowing Date requested by the Borrower in the relevant Foreign Currency in
immediately available funds. Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Foreign Currency Lenders and in like funds as
received by the Administrative Agent.

2.3     Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the Closing Date to the last day of the Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Commitment of such Lender during the period for which payment is made,
payable in arrears for each Fee Payment Period on the related Fee Payment Date,
commencing on the first such date to occur after the Closing Date.

(b)     The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.4     Termination or Reduction of Commitments. (a) The Borrower shall have the
right, upon not less than one Business Days’ notice (or three Business Days’
notice if the related termination or reduction would require a prepayment of
EurodollarEurocurrency Loans prior to the last day of an Interest Period) to the
Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount of the Commitments; provided that no such termination or
reduction of



--------------------------------------------------------------------------------

 

40

 

Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the Total
Extensions of Credit would exceed the Total Commitments; provided, further, that
no such termination or reduction of Commitments shall be permitted if, after
giving effect thereto (and to any terminations or reductions of Foreign Currency
Commitments on the effective date thereof pursuant to Section 2.4(b)), the
Foreign Currency Commitment of any Lender would exceed the Commitment of such
Lender. Any such reduction shall be in an amount equal to $1,000,000, or a whole
multiple thereof, and shall reduce permanently the Commitments then in effect.

(b)     The Borrower shall have the right, upon not less than three Business
Days’ notice to the Administrative Agent, to terminate the Foreign Currency
Commitments or, from time to time, to reduce the amount of the Foreign Currency
Commitments; provided that no such termination or reduction of Foreign Currency
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Foreign Currency Loans made on the effective date thereof,
the Total Foreign Currency Extensions of Credit would exceed the Total Foreign
Currency Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Foreign Currency Commitments then in effect.

2.5     Optional Prepayments. (a) The Borrower may at any time and from time to
time prepay the Dollar Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., New York City time, three Business Days prior thereto, in the case
of EurodollarEurocurrency Loans, and no later than 11:00 A.M., New York City
time, one Business Day prior thereto, in the case of ABR Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
EurodollarEurocurrency Loans or ABR Loans; provided, that if a
EurodollarEurocurrency Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.15. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with (except in the case of Dollar Loans
that are ABR Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Dollar Loans shall be in an aggregate principal amount of at
least $1,000,000.

(b)     The Borrower may at any time and from time to time prepay the Foreign
Currency Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M. Local Time three Business Days prior thereto, which notice shall specify
the date and amount of prepayment and the Foreign Currency in which the Foreign
Currency Loans to be prepaid are denominated; provided, that if a Foreign
Currency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.15. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Foreign Currency Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with accrued interest to such date on the
amount prepaid. Partial prepayments of Foreign Currency Loans shall be in an
aggregate principal amount the Dollar Equivalent of which is at least
$1,000,000.

2.6     Mandatory Prepayments and Commitment Reductions. (a) If at any time the
sum of (x) 105% of the Dollar Equivalent of Letters of Credit denominated in
OptionalL/C Foreign Currencies plus (y) the outstanding amount of the Extensions
of Credit other than Letters of Credit denominated in OptionalL/C Foreign
Currencies would exceed the Borrowing Base in effect at such time, the Borrower
shall, within one (1) Business Day, either prepay (or Collateralize Letters of
Credit if there are no, or an insufficient amount of, Loans outstanding) and/or
otherwise reduce, as applicable, the then outstanding Extensions of Credit in
the amount of such excess.



--------------------------------------------------------------------------------

 

41

 

(b)     If at any time the outstanding amount of the Foreign Currency Extensions
of Credit would exceed the lesser of (i) the Borrowing Base and (ii) the Total
Foreign Currency Commitments in effect at such time, the Borrower shall, within
one (1) Business Day, prepay the then outstanding Foreign Currency Extensions of
Credit in the amount of such excess.

(bc)     If the Borrower prepays outstanding Extensions of Credit or Foreign
Currency Extensions of Credit to comply with its obligations under this
Section 2.6(a) or Section 7.2, such prepayment may be applied to outstanding
Extensions of Credit or Foreign Currency Extensions of Credit, as applicable, in
the order specified by the Borrower.

(cd)     On the last Business Day of each month (each an “Adjustment Date”) on
which any Letters of Credit denominated in an Optional Currency are outstanding,
the Administrative Agent shall determine the Dollar Equivalent of the aggregate
outstanding amount of such Letters of Credit as of such day. If, on such
AdjustmentIf, on any Calculation Date, the sum of (i) 105% of the Dollar
Equivalent of suchany outstanding Letters of Credit denominated in an L/C
Foreign Currency plus (ii) the aggregate outstanding Extensions of Credit other
than such Letters of Credit exceed the Total Commitments then in effect, then
the Administrative Agent shall notify the Borrower and within five Business Days
of such notice, the Borrower shall prepay Loans or Collateralize Letters of
Credit in an aggregate principal or face amount at least equal to such excess.

2.7     Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert EurodollarDollar Loans that are Eurocurrency Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
EurodollarDollar Loans that are Eurocurrency Loans may only be made on the last
day of an Interest Period with respect thereto. The Borrower may elect from time
to time to convert ABR Loans to EurodollarEurocurrency Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a
EurodollarEurocurrency Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. Except as provided in Section 2.21(a), no Eurocurrency Loan may
be converted to a Loan denominated in a different currency.

(b)     Any EurodollarEurocurrency Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans,; provided that no Eurodollar Loan may be continued as such when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Required Lenders have determined in its or their sole discretion not to permit
such continuations, and (i) no Eurocurrency Loan may be continued as such,
(ii) unless repaid, each Eurocurrency Loan that is a Dollar Loan shall be
converted to an ABR Loan on the last day of the Interest Period applicable
thereto and (iii) each Foreign Currency Loan shall be due and payable on the
last day of the Interest Period applicable thereto; provided, further, that
(i) if the Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso suchwith respect to any Dollar Loans that are Eurocurrency
Loans, such Dollar Loans shall be automatically converted to ABR Loans on the
last day of such then expiring Interest Period and (ii) if the Borrower shall
fail to give any required notice as described above in this paragraph with
respect to any Foreign Currency Loans, such Foreign Currency Loans shall be
automatically continued as Eurocurrency Loans with an Interest Period of three
months’ duration. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. No Eurocurrency Loan may be
continued as a Loan denominated in a different currency.

 



--------------------------------------------------------------------------------

 

42

 

2.8     Limitations on EurodollarEurocurrency Tranches. Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions and continuations
of EurodollarEurocurrency Loans and all selections of Interest Periods shall be
in such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, (a) the aggregate principal amount of the EurodollarDollar Loans
that are Eurocurrency Loans comprising each EurodollarEurocurrency Tranche shall
be equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and,
(b) the Dollar Equivalent of the aggregate principal amount of Foreign Currency
Loans comprising each Eurocurrency Tranche shall be at least equal to $5,000,000
and (c) no more than ten EurodollarEurocurrency Tranches shall be outstanding at
any one time.

2.9     Interest Rates and Payment Dates. (a) Each EurodollarEurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the EurodollarEurocurrency Rate determined
for such day plus the Applicable Margin.

(b)     Each ABR Loan shall bear interest for each day at a rate per annum equal
to the ABR determined for such day plus the Applicable Margin.

(c)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise) all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans plus 2%, and (ii) (x) if all or a portion of any interest payable on any
Dollar Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder in Dollars shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount (in the case of any
Reimbursement Obligations converted into Dollars on the applicable Reimbursement
Date if necessary) shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 2% and (y) if all or a portion of any interest
payable on any Foreign Currency Loan or other amount payable hereunder in any
Foreign Currency shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate that would otherwise be applicable to Foreign
Currency Loans plus 2%, in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

(d)     Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand. If any Letters of Credit remain
outstanding on the Termination Date the fees in respect thereof shall be payable
from time to time on demand.

2.10     Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, (i) with respect to ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed and (ii) with respect to Foreign Currency
Loans denominated in Pounds Sterling or Australian Dollars, the interest thereon
shall be calculated on the basis of a 365 day year for the actual days elapsed.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of each determination of a EurodollarEurocurrency Rate. Any
change in the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.



--------------------------------------------------------------------------------

 

43

 

(b)     Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall deliver to the Borrower at least one Business Day
prior to the related Payment Date a statement showing the quotations used by the
Administrative Agent in determining (i) any interest rate pursuant to
Section 2.9(a) and (ii) any interest rate pursuant to Section 2.9(b) when clause
(b) or (c) of the definition of ABR is applicable; provided that the failure to
provide any such statement shall not relieve the Borrower of its obligation to
pay any such amounts due under Section 2.9 as and when the same become due
pursuant to the terms hereof.

(c)     The Administrative Agent shall provide to the Borrower at least one
Business Day prior to each Interest Payment Date, a statement of the amounts due
on such date pursuant to Sections 2.3, 2.9, and 3.3, as applicable; provided
that the failure to provide any such statement shall not relieve the Borrower of
its obligation to pay any such amounts as and when the same become due pursuant
to the terms hereof.

2.11     Market Disruption; Inability to Determine Interest Rate; Illegality.
(a) If at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Loan in Dollars or any Foreign Currency, the applicable Screen Rate
shall not be available for such Interest Period with respect to such currency
for any reason and the Administrative Agent shall reasonably determine that it
is not possible to determine the Interpolated Rate for such Interest Period with
respect to such currency (which conclusion shall be conclusive and binding
absent manifest error), then the Reference Bank Rate shall be the Eurocurrency
Base Rate for such Interest Period for such Eurocurrency Loan in such currency;
provided that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
that if, as of the Specified Time on the Quotation Day for such Interest Period,
less than two Reference Banks shall have supplied a Submitted Reference Bank
Rate to the Administrative Agent for purposes of determining the Eurocurrency
Base Rate for such Eurocurrency Loan in such currency, the Administrative Agent
shall be deemed to have determined that adequate and reasonable means do not
exist for ascertaining the Eurocurrency Base Rate for such Eurocurrency Loan in
such currency for such Interest Period and Section 2.11(b)(i) shall apply.

2.11     Inability to Determine Interest Rate; Illegality. (a)(b) If prior to
the first day of any Interest Period for any Eurocurrency Loan in any currency:

 (i)       the Administrative Agent shall have determineds (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar RateEurocurrency Base Rate or the
Eurocurrency Rate for such Eurocurrency Loan in such currency for such Interest
Period, or

 (ii)       the Administrative Agent shall have receiveds notice from the
Required Lenders that the Eurodollar Rate determined or to be
determinedEurocurrency Base Rate or the Eurocurrency Rate with respect to such
Eurocurrency Loan in such currency for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders in a certificate setting forth in reasonable detail the basis for such
determination) of making or maintaining their affected Loans in such currency
during such Interest Period,

 



--------------------------------------------------------------------------------

 

44

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (xv) any EurodollarDollar Loan requested to be made as a
Eurocurrency Loan on the first day of such Interest Period shall be made as an
ABR Loan, (yw) any Foreign Currency Loan requested to be made on the first day
of such Interest Period shall not be made, (x) any ABR Loans that were to have
been converted on the first day of such Interest Period to
EurodollarEurocurrency Loans shall be continued as ABR Loans and, (zy) any
outstanding EurodollarEurocurrency Loans that are Dollar Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans and
(z) any outstanding Eurocurrency Loan that is denominated in any Foreign
Currency shall be continued on the last day of the then-current Interest Period
as a Eurocurrency Loan denominated in such Foreign Currency bearing interest at
an interest rate equal to the sum of (i) the weighted average of the rates
notified to the Administrative Agent by each Foreign Currency Lender as soon as
practicable and in any event no later than the close of business on the date
that is one Business Day after the Quotation Day for the applicable Interest
Period (or, if earlier, the first day of such Interest Period), to be that which
expresses as a percentage rate per annum the cost to the relevant Foreign
Currency Lender of funding its portion of such Eurocurrency Loan denominated in
such Foreign Currency for such Interest Period from whatever source it may
reasonably select (provided that if any Foreign Currency Lender does not supply
a quotation by the time specified in this clause (z)(i) the rate of interest
shall be calculated on the basis of the quotations of the remaining Foreign
Currency Lenders) plus (ii) the Applicable Margin hereunder. Until such notice
has been withdrawn by the Administrative Agent, no further
EurodollarEurocurrency Loans shall be made orand no Eurocurrency Loans
denominated in Dollars shall be continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.Eurocurrency Loans.
Notwithstanding the foregoing, if the circumstances giving rise to such notice
affect Eurocurrency Loans in some (but not all) currencies in which a
Eurocurrency Loan may be denominated hereunder, then any Eurocurrency Loans
denominated in other currencies will not be affected by the provisions of this
Section.

(bc)     Notwithstanding any other provision of this Agreement, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
any EurodollarEurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any EurodollarEurocurrency Loan, then, by
written notice to the Borrower and to the Administrative Agent:

 (i)       such Lender may declare that EurodollarEurocurrency Loans will not
thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods) and ABR Loans will
not thereafter (for such duration) be converted into EurodollarEurocurrency
Loans, whereupon any request for a EurodollarEurocurrency Loan (or to convert an
ABR Loan to a EurodollarEurocurrency Loan or to continue a
EurodollarEurocurrency Loan for an additional Interest Period) shall, as to such
Lender only, be deemed a request for an ABR Loan (or a request to continue an
ABR Loan as such for an additional Interest Period or to convert a
EurodollarEurocurrency Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and

 (ii)       such Lender may require that all outstanding EurodollarEurocurrency
Loans denominated in Dollars made by it be converted to ABR Loans, in which
event all such EurodollarEurocurrency Loans denominated in Dollars shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in the last sentence of this Section 2.11(b).

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the EurodollarEurocurrency Loans that would have been made by such Lender
or the converted EurodollarEurocurrency Loans of such Lender shall

 



--------------------------------------------------------------------------------

 

45

 

instead be applied to repay the ABR Loans made by such Lender in lieu of, or
resulting from the conversion of, such EurodollarEurocurrency Loans. For
purposes of this Section 2.11(b), a notice to the Borrower by any Lender shall
be effective as to each EurodollarEurocurrency Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
EurodollarEurocurrency Loan; in all other cases such notice shall be effective
on the date of receipt by the Borrower.

2.12     Pro Rata Treatment and Payments. (a) Except as provided in
Section 2.20, Eeach borrowing of Dollar Loans by the Borrower from the Lenders
hereunder, shall be made in accordance with the Pro Rata Share of the Lenders in
effect on the date of such borrowing. eEach payment by the Borrower on account
of any commitment fee and any reduction of the Commitments of the Lenders shall
be made pro rata according to the respective PercentageCommitments of the
relevant Lenders except to the extent required or permitted pursuant to. Subject
to Sections 2.17, 2.18 and 2.19.

2.12(bc ),E each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Dollar Loans shall be made pro rata
according to the respective outstanding principal amounts of the Dollar Loans
then held by the Lenders except to the extent required or permitted pursuant to
Sections 2.17, 2.18 and 2.19.. (c) All payments (including prepayments) to be
made by the Borrower hereunder in Dollars, whether on account of principal,
interest, fees or otherwise, shall be made without setoff or counterclaim and
shall be made prior to 12:00 Noon, New York City time, on the due date thereof
to the Administrative Agent, for the account of the Lenders, at the Domestic
Funding Office, in Dollars and in immediately available funds; provided that
reimbursement of drawings under Letters of Credit shall be made as provided in
Section 3.5. The Administrative Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7.

(b)     Each borrowing of Foreign Currency Loans by the Borrower from the
Foreign Currency Lenders hereunder shall be made, and any reduction of the
Foreign Currency Commitments shall be allocated by the Administrative Agent, in
accordance with the Pro Rata Share of the Foreign Currency Lenders in effect on
the date of such borrowing. Subject to Section 2.12 (c), each payment (including
each prepayment) by the Borrower on account of principal of and interest on any
Foreign Currency Loans shall be made pro rata according to the respective
outstanding principal amounts of the Foreign Currency Loans then held by the
Foreign Currency Lenders. All payments (including prepayments) to be made by the
Borrower hereunder in respect of Foreign Currency Loans, whether on account of
principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 12:00 Noon Local Time on the due date
thereof to the Administrative Agent, for the account of the Foreign Currency
Lenders, at the Applicable Foreign Currency Funding Office for the relevant
Foreign Currency, in the currency of such Foreign Currency Loan and in
immediately available funds. The Administrative Agent shall distribute such
payments to each Foreign Currency Lender promptly upon receipt in like funds as
received, net of any amounts owing by such Foreign Currency Lender pursuant to
Section 9.7.

(c)     After any Conversion Date, all payments in respect of the Obligations
hereunder (including any payments pursuant to Section 6.5 of the Guarantee and
Collateral Agreement) shall be made pro rata in accordance with the Aggregate
Exposure of each Lender.

(d)     If any payment hereunder (other than payments on the
EurodollarEurocurrency Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a EurodollarEurocurrency Loan becomes due and payable on
a day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.



--------------------------------------------------------------------------------

 

46

 

(e)     Notwithstanding the foregoing, payments and reductions in Commitments
and Foreign Currency Commitments may be made on a non pro rata basis to the
extent required or permitted pursuant to Sections 2.17, 2.18, 2.19 and 2.20.

(df )     Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing of Dollar Loans that such Lender will not make
the amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing of Dollar Loans is not made available to
the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower. Nothing in this Section 2.12(df) shall be deemed to
limit the rights of the Borrower against such Lender.

(g)     Unless the Administrative Agent shall have been notified in writing by
any Foreign Currency Lender prior to a borrowing of Foreign Currency Loans that
such Lender will not make the amount that would constitute its share of such
borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Foreign Currency Lender is making such amount available to the
Administrative Agent, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Foreign Currency Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Eurocurrency Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Foreign Currency Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Foreign Currency Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Foreign Currency Lender’s share of such borrowing of
Foreign Currency Loans is not made available to the Administrative Agent by such
Foreign Currency Lender within three Business Days after such Borrowing Date,
the Administrative Agent shall also be entitled to recover such amount with
interest thereon at the rate per annum applicable to Eurocurrency Loans, on
demand, from the Borrower. Nothing in this Section 2.12(g) shall be deemed to
limit the rights of the Borrower against such Foreign Currency Lender.

(eh )     Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the applicable Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on



--------------------------------------------------------------------------------

 

47

 

demand, from each Lender to which any amount was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate (in the case of any
amounts made available in Dollars) or the daily average Eurocurrency Rate (in
the case of any amounts made available in any currency other than Dollars).
Nothing in this Section 2.12(eh) shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower.

(fi)       If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.2, 2.12(df), 2.12(eg), 2.12(h), 2.14(e), 2.20, 2.21,
3.4 or 9.7, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received hereunder by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent or the Issuing Lender to satisfy
such Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

2.13     Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Credit Party with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made
subsequent to the Effective Date:

  (i)       shall subject such Credit Party to any Taxes (other than Indemnified
Taxes and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

  (ii)       shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit (or participations therein) by, or any other
acquisition of funds by, any office of such Credit Party that is not otherwise
included in the determination of the EurodollarEurocurrency Rate; or

(iii)       shall impose on such Credit Party any other condition;

and the result of any of the foregoing is to increase the cost to such Credit
Party, by an amount that such Credit Party deems to be material, of making,
converting into, continuing or maintaining Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Credit
Party, upon its demand, any additional amounts necessary to compensate such
Credit Party for such increased cost or reduced amount receivable. If any Credit
Party becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b)       If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the Effective Date shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such



--------------------------------------------------------------------------------

 

48

 

corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(c)     If by reason of the adoption of or any change in any Requirement of Law
subsequent to the First Amendment Effective Date, disruption of currency or
foreign exchange markets, war or civil disturbance or similar event, the funding
of any Foreign Currency Loan in any relevant Foreign Currency or the funding of
any Foreign Currency Loan in any relevant Foreign Currency to an office located
other than in New York shall be impossible or, in the reasonable judgment of the
Administrative Agent such Foreign Currency is no longer available or readily
convertible into Dollars, or the Dollar Equivalent of such Foreign Currency is
no longer readily calculable, then, no Foreign Currency Loans in the relevant
currency shall be made or any Foreign Currency Loan in the relevant currency
shall be made to an office of the Administrative Agent located in New York, as
the case may be, until such time as, in the reasonable judgment of the
Administrative Agent, the funding of Foreign Currency Loans in the relevant
Foreign Currency is possible, the funding of Foreign Currency Loans in the
relevant Foreign Currency to an office located other than in New York is
possible, the relevant Foreign Currency is available and readily convertible
into Dollars or the Dollar Equivalent of the relevant Foreign Currency Loan is
readily calculable, as applicable.

(d)     (i) If by reason of the adoption of or any change in any Requirement of
Law subsequent to the First Amendment Effective Date, disruption of currency or
foreign exchange markets, war or civil disturbance or similar event, any payment
in respect of any Foreign Currency Loans due in a Foreign Currency or and/or at
a place of payment other than New York shall be impossible or, in the reasonable
judgment of the Administrative Agent, such Foreign Currency is no longer
available or readily convertible into Dollars, or the Dollar Equivalent of such
Foreign Currency is no longer readily calculable, then, at the election of any
affected Foreign Currency Lender, the Borrower shall make payment of such
Foreign Currency Loans in dollars (based upon the Exchange Rate in effect for
the day on which such payment occurs, as determined by the Administrative Agent
in accordance with the terms hereof) and/or in New York or (ii) if any Foreign
Currency in which Foreign Loans are outstanding is redenominated then, at the
election of any affected Foreign Currency Lender, such affected Foreign Currency
Loan and all obligations of the Borrower in respect thereof shall be converted
into obligations in Dollars (based upon the Exchange Rate in effect on such
date, as determined by the Administrative Agent in accordance with the terms
hereof), and, in each case, the Borrower shall indemnify the Foreign Currency
Lenders, against any currency exchange losses as reasonably determined by such
affected Foreign Currency Lender or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment.

(ce )     Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in any
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.

(df)     A certificate as to any additional amounts payable pursuant to this
Section 2.13 (which certificate shall set forth in reasonable detail the basis
for the claim for such additional amounts and a calculation thereof) submitted
by any Credit Party to the Borrower (with a copy to the Administrative Agent)
shall be conclusive in the absence of manifest error. Notwithstanding anything
to the contrary in this Section 2.13, the Borrower shall not be required to
compensate a Credit Party pursuant



--------------------------------------------------------------------------------

 

49

 

to this Section 2.13 for any amounts incurred more than nine months prior to the
date that such Credit Party notifies the Borrower of such Credit Party’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such nine-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section 2.13 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.14    Taxes.  (a) Each payment by or on behalf of any Loan Party under any
Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any law (as determined by the applicable withholding
agent in its sole discretion exercised in good faith), provided, that (i) if any
Taxes are withheld by a Loan Party (or the Administrative Agent, as the case may
be) and such Taxes are Indemnified Taxes, then the amount payable by such Loan
Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section 2.14), the applicable Credit Party receives the amount it would have
received had no such withholding been made, and (ii) if the Taxes were withheld
by a Loan Party or the Administrative Agent, as the case may be, such Loan Party
or the Administrative Agent, as the case may be, shall timely pay the full
amount of such Taxes to the relevant Governmental Authority in accordance with
applicable law.

(b)    The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)    As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d)     The Loan Parties shall jointly and severally indemnify each Credit Party
for any Indemnified Taxes that are paid or payable by such Credit Party in
connection with any Loan Document (including amounts paid or payable under this
Section 2.14(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.14(d) shall be paid within 10 days after the Credit Party delivers to
the Borrower a certificate stating the amount of any Indemnified Taxes so paid
or payable by such Credit Party and describing the basis for the indemnification
claim. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Credit Party shall deliver a copy of such
certificate to the Administrative Agent.

(e)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.14(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.



--------------------------------------------------------------------------------

 

50

 

(f)    (i)  Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.14(f)(ii)(A) through (E) and 2.14(f)(iii)) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense (or, in
the case of a Change in Law, any incremental material unreimbursed cost or
expense) or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of such Borrower or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.14(f). If any form or certification previously
delivered pursuant to this Section 2.14(f) expires or becomes obsolete or
inaccurate in any respect with respect to a Lender, such Lender shall promptly
(and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify such Borrower and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.

(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;

(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(C)    in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;

(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
or IRS Form W-8BEN-E and (2) a certificate substantially in the form of Exhibit
H (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;



--------------------------------------------------------------------------------

 

51

 

(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C) and (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Loan Party and the Administrative Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.14(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(g)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Second Amendment and Restatement Effective Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Obligations as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including additional amounts paid pursuant to
this Section 2.14), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.14 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.14(h), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.14(h) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.14(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.



--------------------------------------------------------------------------------

 

52

 

(i)       Each party’s obligations under this Section 2.14 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under the Loan Documents.

(j)       For purposes of Sections 2.14(e) and (f), the term “Lender” includes
the Issuing Lender.

2.15    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of EurodollarEurocurrency Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from EurodollarEurocurrency Loans after the Borrower
has given a notice thereof in accordance with the provisions of this Agreement
or (c) the making of a prepayment of EurodollarEurocurrency Loans on a day that
is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank
eurodollareurocurrency market. A certificate as to any amounts payable pursuant
to this Section 2.15 submitted to the Borrower by any Lender shall be conclusive
in the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

2.16    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the payment of additional amounts under Section 2.13
or Section 2.14(a) with respect to such Lender or if such Lender gives a notice
described in Section 2.11(b), it will use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending offices to suffer no
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section shall affect or postpone any of the obligations of the Borrower
or the rights of any Lender pursuant to Section 2.11(b), 2.13 or 2.14(a). Any
Lender may, at its option, cause its Loans to be made by any branch, Affiliate
or international banking facility of such Lender, provided that such Lender
shall remain responsible for all of its obligations hereunder and no additional
taxes, costs or other burdens shall be imposed upon the Borrower or the
Administrative Agent as a result thereof.

2.17    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.13 or 2.14(a) or sends a notice described in Section 2.11(b),
(b) becomes a Defaulting Lender, or (c) does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Lenders or each of the Lenders affected thereby (so long as the consent of the
Required Lenders (with the percentage in such definition being deemed to be
66-2/3% for this purpose) has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.16 so as to eliminate the
continued need for payment of



--------------------------------------------------------------------------------

 

53

 

amounts owing pursuant to Section 2.13 or 2.14(a) or to eliminate the illegality
described in Section 2.11(b), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.15 if any EurodollarEurocurrency Loan owing to
such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (vi) the replacement financial institution
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.13 or 2.14(a) or comply with
Section 2.11(b), as the case may be, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

2.18    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)      fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3;

(b)      the Commitment and Extensions of Credit of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c)    if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

  (i)    all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
L/C Participation Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Extensions of Credit plus such Defaulting Lender’s L/C
Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) no non-Defaulting Lender’s Extensions of Credit would exceed such
non-Defaulting Lender’s Commitment;

  (ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
notice by the Administrative Agent, Collateralize for the benefit of the Issuing
Lender only the Borrower’s obligations corresponding to such Defaulting Lender’s
L/C Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8 for so long
as such L/C Exposure is outstanding;

  (iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

  (iv)    if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.3 and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares and L/C Participation Percentages,
respectively; and

 



--------------------------------------------------------------------------------

 

54

 

  (v)    if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor Collateralized pursuant to clause (i) or (ii) above,
then, without prejudice to any rights or remedies of the Issuing Lender or any
other Lender hereunder, all fees payable under Section 3.3(a) with respect to
such Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender
until and to the extent that such L/C Exposure is reallocated and/or
Collateralized; and

  (d)    so long as such Lender is a Defaulting Lender, the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or Collateralized by the Borrower in accordance with
Section 2.18(c), and participating interests in any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the Effective Date and for so long as such event shall continue
or (ii) the Issuing Lender has a good faith belief that any Lender has defaulted
in fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Lender to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Foreign Currency Loans in accordance with its
Foreign Currency Commitment Percentage. (if any) and (ii) such Dollar Loans as
would be held by such Lender if it had never been a Defaulting Lender (assuming
that for each borrowing of Dollar Loans during the period such Lender was a
Defaulting Lender, the amount of Dollar Loans actually funded had been funded by
all Lenders (including such Defaulting Lender) pro rata based on the Pro Rata
Share of the Lenders (including such Defaulting Lender) at the time of such
borrowing).

2.19    Accordion.  (a) The Borrower and any one or more Lenders or other banks,
financial institutions or other entities may from time to time agree that such
Lender shall increase the amount of its Commitment (including any associated
Foreign Currency Commitment, if agreed between the Borrower and such Lender) or
such other Person shall provide an additional Commitment (including any
associated Foreign Currency Commitment, if agreed between the Borrower and such
other Person) by executing and delivering to the Administrative Agent an
Increased Facility Activation Notice specifying (i) the amount of such increased
or additional Commitment (and any associated Foreign Currency Commitment), as
applicable, and (ii) the applicable Increased Facility Closing Date.
Notwithstanding the foregoing, (i) without the consent of the Required Lenders,
the aggregate amount of incremental Commitments obtained after the Effective
Date pursuant to this Section 2.19(a) shall not exceed $100,000,000 and
(ii) without the consent of the Administrative Agent, each increase effected
pursuant to this Section 2.19(a) shall be in a minimum amount of at least
$10,000,000 (provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the limit set forth



--------------------------------------------------------------------------------

 

55

 

in Section 2.19(a)(i) and shall be in an increment of $500,000); provided that
(1) no Lender shall have any obligation to participate in any increase described
in this Section 2.19(a) unless it agrees to do so in its sole discretion;
(2) any prospective lender (if not already a Lender or an affiliate of a Lender)
providing any such additional Commitment shall be reasonably acceptable to the
Administrative Agent; (3) after giving effect to such additional Commitment, the
New Lender providing such additional Commitment shall have an aggregate
Commitment of at least $5,000,000 (and in additional increments of $500,000),
unless otherwise agreed by the Administrative Agent; (4) on a pro forma basis
after giving effect to such increased or additional Commitment, as applicable,
no Default or Event of Default exists or would exist; (5) on a pro forma basis
after giving effect to such increased or additional Commitment, as applicable,
and assuming that the Commitments were fully utilized on the Increased Facility
Closing Date, the Borrower would be in compliance with the covenant contained in
Section 7.2 as of such day; and (6) the representations and warranties contained
in Section 4 shall be true and correct in all material respects immediately
prior to, and after giving effect to, the Increased Facility Closing Date.

(b)    Any additional bank, financial institution or other entity that has
elected to become a “Lender” under this Agreement in accordance with the
provisions of Section 2.19(a) shall execute a supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit J-2, whereupon, effective on
the related Increased Facility Closing Date, such bank, financial institution or
other entity (a “New Lender”) shall become a Lender hereunder and shall be bound
by and entitled to the benefits of this Agreement.

(c)    On each Increased Facility Closing Date, the Borrower shall (i) borrow
Foreign Currency Loans under theany relevant increased or additional Foreign
Currency Commitments from the relevant Foreign Currency Lenders (or repay
outstanding Foreign Currency Loans, or both) in an amount (giving effect to any
concurrent repayment of Foreign Currency Loans) determined by reference to the
amount of each Type of Loan (and, in the case of Eurodollar Loans, of each
Eurodollar Tranche) which would thenEurocurrency Tranche of Foreign Currency
Loans which would have been outstanding from such Foreign Currency Lender if
(ix) each such Type or EurodollarEurocurrency Tranche had been borrowed or
effected on such Increased Facility Closing Date and (iiy) all Foreign Currency
Lenders participated in each such Eurocurrency Tranche on a pro rata basis in
accordance with their respective Foreign Currency Commitment Percentages and
(ii) borrow Dollar Loans under any relevant increased or additional Commitments
from the relevant Lenders (or repay outstanding Dollar Loans, or both) in an
amount (after giving effect to any concurrent repayment of Dollar Loans)
determined by reference to the amount of each Type of Dollar Loan (and, in the
case of Dollar Loans that are Eurocurrency Loans, each Eurocurrency Tranche of
Dollar Loans) which would then have been outstanding from such Lender if
(x) each such Type or Eurocurrency Tranche had been borrowed or effected on such
Increased Facility Closing Date and (y) all Lenders participated in each such
Type or EurodollarEurocurrency Tranche on a pro rata basis. The Eurodollar in
accordance with their respective Pro Rata Shares (as determined after giving
effect to clause (i)). The Eurocurrency Base Rate applicable to any
EurodollarEurocurrency Loan borrowed pursuant to the preceding sentence shall
equal the EurodollarEurocurrency Base Rate then applicable to the
EurodollarEurocurrency Loans of the other Lenders in the same
EurodollarEurocurrency Tranche (or, until the expiration of the then-current
Interest Period, such other rate as shall be agreed upon between the Borrower
and the relevant Lender).

(d)    Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence of the increased Commitments (and associated Foreign
Currency Commitments, if any) pursuant to this Section 2.19. Any such deemed
amendment may be effected in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.



--------------------------------------------------------------------------------

 

56

 

2.20    Refunding of Dollar Loans Made by Foreign Currency Lenders. (a) If on
any Borrowing Date on which the Borrower has requested the Foreign Currency
Lenders to make Foreign Currency Loans (the “Requested Foreign Currency Loans”),

   (i)       the aggregate principal amount of the Requested Foreign Currency
Loans would exceed the Total Available Foreign Currency Commitments on such
Borrowing Date (before giving effect to the making and payment of any Loans
required to be made pursuant to this Section 2.20 on the day prior to Borrowing
Date), and

  (ii)      the Dollar Equivalent of the amount of such excess is less than or
equal to the aggregate Available Commitments of all Non-Foreign Currency Lenders
(before giving effect to the making and payment of any Loans pursuant to this
Section 2.20 on the day prior to such Borrowing Date),

each Non-Foreign Currency Lender shall make a Dollar Loan to the Borrower on the
day prior to such Borrowing Date, and the proceeds of such Dollar Loans shall be
simultaneously applied to repay outstanding Dollar Loans of the Foreign Currency
Lenders in amounts such that, after giving effect to (1) such borrowings and
repayments and (2) the borrowing from the Foreign Currency Lenders of the
Requested Foreign Currency Loans, the Outstanding Percentage of each Lender will
equal (as nearly as possible) its Percentage. To effect such borrowings and
repayments, (x) not later than 12:00 Noon, New York City time, on the day prior
to such Borrowing Date, the proceeds of such Dollar Loans shall be made
available by each Non-Foreign Currency Lender to the Administrative Agent at the
Domestic Funding Office in Dollars and in immediately available funds and the
Administrative Agent shall apply the proceeds of such Dollar Loans to repayment
of outstanding Dollar Loans of the Foreign Currency Lenders and (y) on such
Borrowing Date, (I) the Foreign Currency Lenders shall, in accordance with the
applicable provisions hereof, make the Requested Foreign Currency Loans in an
aggregate amount equal to the amount so requested by the Borrower (but not in
any event greater than the Total Available Foreign Currency Commitments after
giving effect to the making of such repayment of any Dollar Loans on such
Borrowing Date) and (II) the Borrower shall pay to the Administrative Agent for
the account of the Lenders whose Dollar Loans to the Borrower are repaid on the
day prior to such Borrowing Date pursuant to this Section 2.20 all interest
accrued on the amounts repaid to the date of repayment, together with any
amounts payable pursuant to Section 2.15 in connection with such repayment.

(b)    If any borrowing of Dollar Loans is required pursuant to this
Section 2.20, the Borrower shall notify the Administrative Agent in the manner
provided for Dollar Loans in Section 2.2, except that the minimum borrowing
amounts set forth in subsection 2.2 shall not be applicable to the extent that
such minimum borrowing amounts exceed the amounts of Dollar Loans required to be
made pursuant to this Section 2.20.

2.21    Loan Conversion and Participation. (a) On any Conversion Date, (i) all
Foreign Currency Loans then outstanding shall be converted into Dollar Loans
(calculated on the basis of the relevant Exchange Rates as of the Business Day
immediately preceding such Conversion Date) (“Converted Loans”), (ii) all
accrued and unpaid interest and other amounts owing in respect of such Converted
Loans through such Conversion Date shall be converted to Dollars (calculated on
the basis of the relevant Exchange Rates as of the Business Day immediately
preceding such Conversion Date) and shall be immediately due and payable and
(iii) the Commitments of the Lenders shall terminate. After any Conversion Date,
all Eurocurrency Loans shall bear interest at the rate which would otherwise be
applicable to ABR Loans.

 



--------------------------------------------------------------------------------

 

57

 

(b)    On any Conversion Date, each Lender severally, unconditionally and
irrevocably agrees that it shall purchase or sell, as applicable, an undivided
participating interest in the Loans in the amount necessary to cause such
Lender’s Extensions of Credit (plus the amount of any participating interest
purchased by such Lender pursuant to Section 2.21, minus the amount of any
participating interest sold by such Lender pursuant to Section 2.21) to equal
(as nearly as practicable) the lesser of (x) the percentage which such Lender’s
Commitment then constitutes of the Total Commitments (in each case calculated
immediately prior to the termination or expiration of the Commitments)
multiplied by the Total Extensions of Credit at such time and (y) such Lender’s
Commitment (calculated immediately prior to the termination or expiration of the
Commitments). The Administrative Agent shall notify each Lender of the
occurrence of any Conversion Date and shall specify the amount of the
participating interest to be purchased or sold by such Lender in accordance with
the immediately preceding sentence. Promptly upon receipt of such notice, each
Lender required to purchase a participating interest pursuant to this
Section 2.21(b) will immediately transfer to the Administrative Agent, in
immediately available funds, the amount of its participating interest in
Dollars, and the proceeds of such participating interest shall be distributed by
the Administrative Agent to each Lender from which a participating interest is
being purchased in the amount provided for in the first sentence of this
paragraph.

(c)    If a Defaulting Lender exists on any Conversion Date, the Administrative
Agent may, in consultation with one or more other Lenders which are not
Defaulting Lenders, revise this Section 2.21 and related definitions in order to
allocate payments for the benefit of such Defaulting Lender in a manner
consistent with subsection 2.18.

SECTION 3.      LETTERS OF CREDIT

3.1     L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue at the request of the Borrower letters of credit
(each a “Letter of Credit”) for the account of any Group Member on any Business
Day during the Commitment Period in such form as may be approved from time to
time by such Issuing Lender; provided that (i) the Borrower shall not request,
and no Issuing Lender shall be required to issue, any Letter of Credit if after
giving effect to such issuance (and to any concurrent funding or prepayment of a
Loan and to the application of proceeds thereof and to any concurrent expiration
or termination or amendment or modification of any previously issued Letter of
Credit), (A) the sum of (x) 105% of the Dollar Equivalent of Letters of Credit
denominated in OptionalL/C Foreign Currencies issued by such Issuing Lender plus
(y) the outstanding amount of all Letters of Credit issued by such Issuing
Lender other than those denominated in OptionalL/C Foreign Currencies would
exceed such Issuing Lender’s L/C Commitment then in effect, (B) the sum of
(x) 105% of the Dollar Equivalent of Letters of Credit denominated in
OptionalL/C Foreign Currencies plus (y) the outstanding amount of all Letters of
Credit other than those denominated in OptionalL/C Foreign Currencies would
exceed the L/C Sublimit then in effect, or (C) the sum of (x) 105% of the Dollar
Equivalent of Letters of Credit denominated in OptionalL/C Foreign Currencies
plus (y) the then Outstanding Aamount of the Extensions of Credit other than
Letters of Credit denominated in OptionalL/C Foreign Currencies would exceed the
lesser of (AI) the Total Commitments then in effect and (BII) the Borrowing Base
and (ii) the Borrower shall be a co-applicant, and jointly and severally liable
with respect to, each Letter of Credit issued for the account of any other Group
Member. Each Letter of Credit shall (x) be denominated in Dollars or, if agreed
by the applicable Issuing Lender, any OptionalL/C Foreign Currency and
(y) expire no later than the earlier of (A) the date that is one year after the
date of issuance of such Letter of Credit and (B) thirty (30) days prior to the
Termination Date then in effect; provided, that any Letter of Credit with a
one-year tenor may provide for the subsequent or successive renewal or automatic
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in foregoing clause (B). If agreed by an Issuing
Lender, Letters of Credit issued by such Issuing Lender may have an expiration
date that exceeds one year (but in all events expires no later than thirty
(30) days prior to the Termination Date then in effect); provided that the



--------------------------------------------------------------------------------

 

58

 

Borrower shall not request the issuance of any such Letter of Credit if the
aggregate face amount of all such Letters of Credit outstanding on the date of
such request and giving effect to the proposed issuance would exceed the Dollar
Equivalent of $10,000,000.

(b)    An Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.

3.2    Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof). No Issuing Lender shall issue any
Letter of Credit during any period commencing on the first Business Day after it
receives written notice from the Administrative Agent that one or more of the
conditions precedent contained in Section 5.2 shall not on such date be
satisfied or waived, and ending when the Administrative Agent provides written
notice to the effect that such conditions are satisfied or waived. The
Administrative Agent shall promptly notify the Issuing Lenders upon becoming
aware that such conditions in Section 5.2 are thereafter satisfied or waived.
The Issuing Lenders shall not otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Section 5.2 have been
satisfied or waived in connection with the issuance of any Letter of Credit.

3.3    Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to EurodollarEurocurrency Loans, shared ratably
among the Lenders according to their respective average daily L/C Participation
Amounts and payable in arrears on each Fee Payment Date in respect of the
related Fee Payment Period during which such Letters of Credit were outstanding.
In addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee equal to the greater of (x) 0.20% per annum on the undrawn and
unexpired amount of each Letter of Credit issued by it or (y) $500, in the case
of either clause (x) or (y), payable in arrears on each Fee Payment Date in
respect of the related Fee Payment Period during which such Letters of Credit
were outstanding. For the purposes of the foregoing calculations, the average
daily undrawn and unexpired amount of any Letter of Credit denominated in an
OptionalL/C Foreign Currency during any Fee Payment Period shall be calculated
by multiplying (i) the average daily undrawn and unexpired amount of such Letter
of Credit (expressed in the OptionalL/C Foreign Currency in which such Letter of
Credit is denominated) during such period by (ii) the Exchange Rate for each
such OptionalL/C Foreign Currency in effect on the Fee Payment Date or by such
other method that the Administrative Agent and the Borrower may agree.

(b)     In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.



--------------------------------------------------------------------------------

 

59

 

3.4     L/C Participations. (a) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s L/C Participation
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued by it and the amount of each draft paid by the
Issuing Lender thereunder. Each L/C Participant agrees with the Issuing Lender
that, if a draft is paid under any Letter of Credit for which the Issuing Lender
is not reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned by it at any time), such L/C Participant shall
pay to the Issuing Lender in Dollars upon demand at the Issuing Lender’s address
for notices specified herein an amount equal to such L/C Participant’s L/C
Participation Percentage of the Dollar Equivalent of the amount of such draft,
or any part thereof, that is not so reimbursed (or is so returned) (calculated,
in the case of any Letter of Credit denominated in an OptionalL/C Foreign
Currency, as of the Reimbursement Date therefor); provided that in no event
shall an L/C Participant be obligated to fund an amount that would cause such
L/C Participant’s Extensions of Credit to exceed such L/C Participant’s
Commitment. Subject to the foregoing, each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b)     If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is not paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section 3.4(b) shall be conclusive in the absence of manifest error.

(c)     Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro ratarespective share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.



--------------------------------------------------------------------------------

 

60

 

3.5     Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice (such date, the “Reimbursement Date”). Each such payment shall be
made to the relevant Issuing Lender at its address for notices referred to
herein (or in the case of any payment in a currency other than Dollars, as
directed by such Issuing Lender) in the currency in which such Letter of Credit
is denominated and in immediately available funds (or, in the case of a currency
other than Dollars, in such funds as shall be customary for settlement of
obligations in such currency in the interbank market). Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.9(b) and (y) thereafter,
Section 2.9(c). It is understood that the Borrower may elect to use the proceeds
of a borrowing pursuant to Section 2.2 to finance its reimbursement obligations
pursuant to this Section 3.5. Notwithstanding the last sentence of Section 2.2,
the proceeds of any such borrowing of Loans shall be made available to the
relevant Issuing Lender (and not to the Borrower) to the account specified by
such Issuing Lender, in like funds as received by the Administrative Agent, and
the Issuing Lender may credit its PercentagePro Rata Share of such borrowing (in
the case of Dollar Loans) or its Foreign Currency Commitment Percentage (in the
case of Foreign Currency Loans) of such borrowing, as applicable, to the
relevant Reimbursement Obligation in lieu of funding such amount to the
Administrative Agent.

3.6     Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

3.7     Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.



--------------------------------------------------------------------------------

 

61

 

3.8     Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

3.9     Termination of Issuing Bank. The Borrower may elect to terminate the
status of any Issuing Lender as an Issuing Lender by giving not less than 10
Business Days prior notice of such election to the relevant Issuing Lender and
the Administrative Agent; provided that after giving effect to such termination
the terminated Issuing Lender does not have any L/C Obligations owing to it.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, MVWC
and the Borrower hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

4.1     Financial Condition. (a) The audited combined balance sheets of MVWC as
at the last day of the 2009 Fiscal Year and 2010 Fiscal Year, and the related
combined statements of income and of cash flows for the fiscal years ended on
such dates, reported on by and accompanied by an unqualified report from Ernst &
Young LLP, presented fairly the combined financial condition of MVWC and its
Subsidiaries as at such dates, and the combined results of its operations and
its combined cash flows for the fiscal years then ended. The unaudited combined
balance sheet of MVWC as at the last day of the second Fiscal Quarter of the
2011 Fiscal Year, and the related unaudited combined statements of income and of
cash flows for the period of two Fiscal Quarters ended on such date, presented
fairly, in all material respects, the combined financial condition of MVWC and
its Subsidiaries as at such date, and the combined cash flows for the period of
two Fiscal Quarters then ended (subject to normal year-end audit adjustments).
All such financial statements, including the related schedules and notes
thereto, were prepared in accordance with GAAP applied consistently throughout
the periods involved (except as approved by the aforementioned firm of
accountants and disclosed therein). As of the Effective Date, no Group Member
has any material Guarantee Obligations, contingent liabilities and liabilities
for taxes, or any long term leases or unusual forward or long term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements and footnotes referred to in this paragraph. Except
for Dispositions in the internal reorganization contemplated by the Separation
and Distribution Agreement of property not intended to be part of the post
spin-off business of the Group Members, during the period from the last day of
the 2010 Fiscal Year to and including the Effective Date there has been no
Disposition by any Group Member of any material part of its business or
property.

(b)     The unaudited pro forma opening balance sheet of MVWC as at the last day
of the most recent Fiscal Quarter preceding the Closing Date for which financial
statements are required to have been provided pursuant to Section 5.1(c), copies
of which were furnished to each Lender prior to the Closing Date, were prepared
giving effect (as if such events had occurred on such date) to (i) the
consummation of the Spin-Off, (ii) the Loans made on the Closing Date and the
use of proceeds thereof and (iii) the payment of fees and expenses in connection
with the foregoing. Such balance sheet was prepared based on the best
information available to MVWC as of the date of delivery thereof, and presented
fairly on a pro forma basis the estimated financial position of MVWC and its
consolidated Subsidiaries as at the Closing Date, assuming that the events
specified in the preceding sentence had actually occurred at the last day of
such Fiscal Quarter.

4.2     No Change. Except as disclosed in the Form 10 as in effect prior to the
Effective Date, since the last day of the 2010 Fiscal Year, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.



--------------------------------------------------------------------------------

 

62

 

4.3     Existence; Compliance with Law. Each of the Borrower and MVWC is, and as
of the Closing Date and thereafter each other Group Member will be (a) duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) duly qualified as a foreign corporation or
other organization and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification and (c) in compliance with all Requirements
of Law, except in the case referred to in clause (b) or (c), to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of the Borrower and MVWC has,
and as of the Closing Date and thereafter each other Group Member will have, the
power and authority, and the legal right, to own and operate its property, to
lease the properties it operates as lessee and to conduct the business in which
it is currently engaged, except to the extent that any failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.4     Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is (or becomes) a party and, in the case of the Borrower,
to obtain extensions of credit hereunder. Prior to becoming a party thereto,
each Loan Party will have taken all necessary organizational action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party and, in the case of the Borrower, to authorize the extensions of credit on
the terms and conditions of this Agreement. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the Spin-Off and
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except (i) consents, authorizations, filings and notices described in Schedule
4.4, which consents, authorizations, filings and notices will have been obtained
or made and will be in full force and effect on or prior to the Closing Date and
(ii) the filings referred to in Section 4.19. Each Loan Document will have been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5     No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents upon execution, the issuance of Letters of Credit,
the borrowings hereunder and the use of the proceeds thereof will not violate
any Requirement of Law or any Contractual Obligation of any Group Member and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

4.6     Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of MVWC or
the Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

4.7     No Default. No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.



--------------------------------------------------------------------------------

 

63

 

4.8     Ownership of Property; Liens. Each of the Borrower and MVWC has, and as
of the Closing Date and thereafter each other Group Member will have title in
fee simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 7.4.

4.9     Intellectual Property. Each Group Member as of the Closing Date will
own, or be licensed or be otherwise permitted to use, all Intellectual Property
necessary for the conduct of its business as currently conducted. No material
claim against a Group Member has been asserted and is pending by any Person
challenging or questioning the use by such Group Member of any Intellectual
Property or the validity or effectiveness of any Intellectual Property owned or
used by such Group Member, nor does MVWC or the Borrower know of any valid basis
for any such claim. The use of Intellectual Property by each Group Member does
not infringe on, misappropriate or violate the rights of any Person in any
material respect.

4.10     Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material Tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other material Taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no Tax Lien has been filed, and, to the knowledge of MVWC and the
Borrower, no claim is being asserted, with respect to any such Tax, fee or other
charge.

4.11     Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

4.12     Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of MVWC or
the Borrower, threatened; (b) hours worked by and payment made to employees of
each Group Member have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13     ERISA. Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (a) each Group Member and each
of their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (b) no ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur; and (c) all
amounts required by applicable law with respect to, or by the terms of, any
retiree welfare benefit arrangement maintained by any Group Member or any ERISA
Affiliate or to which any Group Member or any ERISA Affiliate has an obligation
to contribute have been accrued in accordance with Statement of Financial
Accounting Standards No. 106. The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Accounting Standards Codification No. 715:



--------------------------------------------------------------------------------

 

64

 

Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than an immaterial
amount the fair market value of the assets of such Pension Plan allocable to
such accrued benefits, and the present value of all accumulated benefit
obligations of all underfunded Pension Plans (based on the assumptions used for
purposes of Accounting Standards Codification No. 715: Compensation-Retirement
Benefits) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than an immaterial amount the fair
market value of the assets of all such underfunded Pension Plans.

4.14     Investment Company Act; Other Regulations. No Loan Party is
(i) registered or is required to be registered as an “investment company” under
the 40 Act or (ii) “controlled” by a company that is registered or required to
be registered under the 40 Act. No Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.

4.15     Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Effective Date, (a) Schedule
4.15 sets forth the name and jurisdiction of incorporation of each Subsidiary
that will be in existence on and after the Closing Date and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary.

4.16     Use of Proceeds. The proceeds of the Loans and the Letters of Credit
shall be used for general corporate purposes.

4.17     Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

(a)       the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b)       no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does MVWC or the Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;

(c)       Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;

(d)       no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of MVWC and the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;



--------------------------------------------------------------------------------

 

65

 

(e)       there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f)       the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g)       no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18     Accuracy of Information, etc. No statement or information of any Loan
Party contained in this Agreement, any other Loan Document when executed, the
Form 10 or any other document, certificate or statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Form 10, as of the Effective Date), any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of MVWC to be reasonable
at the time made, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. The representations and warranties of any Loan Party contained
in the Spin-Off Documentation will be true and correct in all material respects
on the Closing Date. There is no fact known to any Loan Party that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Form 10 as of
the Effective Date or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

4.19     Security Documents. (a) The Guarantee and Collateral Agreement when
executed will be effective to create in favor of the Administrative Agent, for
the benefit of the Lenders, a legal, valid and enforceable security interest in
the Collateral described therein and proceeds thereof. In the case of the
Pledged Stock described in the Existing Guarantee and Collateral Agreement, when
stock certificates representing such Pledged Stock were delivered to the
Administrative Agent (together with a properly completed and signed stock power
or endorsement), and in the case of the other Collateral described in the
Existing Guarantee and Collateral Agreement, when financing statements and other
filings specified on Schedule 4.19(a) of the Existing Credit Agreement in
appropriate form were filed in the offices specified on Schedule 4.19(a) of the
Existing Credit Agreement, and when the other actions described in Schedule 3 to
the Existing Guarantee and Collateral Agreement were completed, the Existing
Guarantee and Collateral Agreement constituted a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Existing Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.4). In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement and required to be
delivered hereunder, when stock certificates representing such Pledged Stock not
previously delivered to the Administrative Agent are delivered to the
Administrative Agent (together with a properly completed and signed stock power
or endorsement), and in the case of the other



--------------------------------------------------------------------------------

 

66

 

Collateral described in the Guarantee and Collateral Agreement, to the extent
not previously filed, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), and to the extent not previously taken, when the other actions
described in Schedule 3 to the Guarantee and Collateral Agreement have been
completed, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.4).

(b)     Each of the Mortgages when executed will be effective to create in favor
of the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on
Schedule 4.19(b), each such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person. Schedule 1.1C lists each parcel of
Mortgaged Property located in the United States and held by the Borrower or any
of its Subsidiaries as of the Second Amendment and Restatement Effective Date,
and such Mortgaged Property is all of the real property, interests in real
property, In-Process Property and Time Share Interests required to be mortgaged
pursuant to the Existing Credit Agreement (as of the Second Amendment and
Restatement Effective Date and after giving effect to any applicable waivers or
modifications in respect thereof).

4.20     Solvency. (i) On a consolidated basis, the Group Members are, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be and will continue to be, Solvent and
(ii) on an individual basis, each of MVWC, the Borrower and each other Loan
Party that owns any Mortgaged Property included in the Borrowing Base are, and
after giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be and will continue to be, Solvent.

4.21     Regulation H. Except as listed on Schedule 4.21, which Schedule to the
knowledge of MVWC and the Borrower lists as of the date hereof all real property
located in a Flood Area (defined below), no Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1994 (each a “Flood Area”).

4.22     Certain Documents. On or prior to the Closing Date, the Borrower will
have delivered to the Administrative Agent a complete and correct copy of the
Spin-Off Documentation, including any amendments, supplements or modifications
with respect to any of the foregoing in effect as of the Closing Date.

4.23     Anti-Corruption Laws and Sanctions. Each Loan Party, for itself or
through its parent or other Affiliates, has implemented and maintains in effect
policies and procedures designed to ensure compliance by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each Loan Party, its
Subsidiaries and their respective officers and employees and, to the knowledge
of each Loan Party, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Loan Parties, their respective Subsidiaries or their respective
directors, officers or employees, or (b) to the knowledge of each Loan Party,
any agent of such Loan Party or any of its Subsidiaries that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.



--------------------------------------------------------------------------------

 

67

 

SECTION 5.     CONDITIONS PRECEDENT

5.1     Conditions to Initial Extension of Credit. The agreement of each
Original Lender to make the initial extension of credit requested to be made by
it on the Original Closing Date was subject to the satisfaction, prior to or
concurrently with the making of such extension of credit, of the following
conditions precedent:

(a)     Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) the Original Credit Agreement, executed and
delivered by the Administrative Agent, MVWC, the Borrower and each Person listed
on Schedule 1.1A thereto, (ii) the Original Guarantee and Collateral Agreement,
executed and delivered by MVWC, the Borrower and each Subsidiary Guarantor and
(iii) an Acknowledgement and Consent in the form attached to the Original
Guarantee and Collateral Agreement, executed and delivered by each Issuer (as
defined therein), if any, that is not a Loan Party.

(b)     Spin-Off, etc. The following transactions shall have been consummated:

  (i)     the Administrative Agent shall have received evidence satisfactory to
it that the Separation and Distribution Agreement, substantially in the form
delivered to the Original Lenders prior to the Effective Date, shall have been
executed and delivered by the parties thereto and the Spin-Off shall have been
consummated on the terms and conditions set forth in such Separation and
Distribution Agreement;

  (ii)     the Borrower shall have entered into a revolving warehouse credit
facility (as the same may from time to time be amended, modified, supplemented,
restated, replaced or refinanced, the “Receivables Warehouse Facility”) with an
aggregate commitment of at least $200 million and a term of not less than 364
days (from the date of its effectiveness) to finance its acquisition of Time
Share Receivables pending the securitization thereof; and

  (iii)     the Administrative Agent shall have received evidence satisfactory
to it that each of the Intercompany Agreements shall have been executed and
delivered by the relevant parties thereto and shall have become effective in
substantially the form delivered to the Original Lenders prior to the Effective
Date.

(c)     Pro Forma Balance Sheet; Financial Statements. The Original Lenders
shall have received (1) (a) audited combined balance sheets and related
statements of income, stockholders’ equity and cash flows of MVWC and its
Subsidiaries for the two most recently completed Fiscal Years ended at least 90
days before the Original Closing Date and (b) unaudited combined balance sheets
and related statements of income, stockholders’ equity and cash flows of MVWC
and its Subsidiaries for each subsequent Fiscal Quarter ended at least 90 days
before the Original Closing Date; and (2) the Opening Balance Sheet, prepared on
a pro forma basis after giving effect to the Spin-Off as if the Spin-Off had
occurred as at the last day of the second Fiscal Quarter of Fiscal Year 2011;
provided that to the extent such financial statements referred to in items
(1) or (2), as the case may be, are included in the filing of the required
financial statements on form 10-K and form 10-Q or in the Form 10 (as it may be
supplemented or amended until it becomes effective under the Exchange Act) by
MVWC, such filed financial statements will satisfy the foregoing requirements.



--------------------------------------------------------------------------------

 

68

 

(d)     Approvals. All governmental and third party approvals necessary in
connection with the Spin-Off, the continuing operations of the Group Members and
the transactions contemplated by the Original Credit Agreement shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the Spin-Off or the financing contemplated by the Original Credit Agreement.

(e)     Lien Searches. The Administrative Agent shall have received the results
of a recent Lien search with respect to each Loan Party in each relevant
jurisdiction listed on Schedule 4.19(a) to the Original Credit Agreement, and
such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 7.4 or discharged on or prior to the
Original Closing Date pursuant to documentation satisfactory to the
Administrative Agent.

(f)     Fees. The Original Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Original Closing Date.

(g)     Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Original Closing Date, substantially
in the form of Exhibit C to the Original Credit Agreement, with appropriate
insertions and attachments, including the certificate of incorporation of each
Loan Party that is a corporation certified by the relevant authority of the
jurisdiction of organization of such Loan Party, (ii) a long form good standing
certificate for each Loan Party from its jurisdiction of organization, (iii) a
certificate from the chief financial officer of MVWC certifying that after
giving effect to the Spin-Off and any concurrent extension of credit under the
Original Credit Agreement, (x) no Default or Event of Default exists and (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct; (iv) a certificate from the chief financial
officer of MVWC, stating that the Loan Parties on a consolidated basis after
giving effect to the Spin-Off and the other transactions contemplated by the
Original Credit Agreement are Solvent before and after giving effect to the
funding of any Loans or issuance of the initial Letters of Credit on the
Original Closing Date; (v) a certificate from the chief financial officer of
MVWC certifying (x) that on and as of the date of the Spin-Off, MVWC and the
Borrower are in compliance with the financial covenants contained in
Section 7.1, calculated on a pro forma basis for the Spin-Off and, in the case
of income statement calculations, for the most-recent Fiscal Quarter for which
financial statements have been provided pursuant to Section 5.1(c) prior to the
Original Closing Date and (y) the amount of Investments in Foreign Subsidiaries
outstanding as of the last day of the Fiscal Month ending at least 10 Business
Days prior to the Effective Date and (vi) a Borrowing Base Certificate from the
chief financial officer of MVWC demonstrating that, as at the last day of the
most recently completed Fiscal Month ended at least 20 days before the Original
Closing Date, on a pro forma basis giving effect to the extensions of credit on
and as of the Original Closing Date, the Borrower is in compliance with
Section 7.2.

(h)     Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:

  (i)     the legal opinion of Greenberg Traurig LLP, counsel to the Borrower
and its Subsidiaries, substantially in the form of Exhibit G-1 to the Original
Credit Agreement;

  (ii)     the legal opinion of in-house counsel of the Borrower and its
Subsidiaries, substantially in the form of Exhibit G-2 to the Original Credit
Agreement;



--------------------------------------------------------------------------------

 

69

 

  (iii)     to the extent consented to by the relevant counsel, each legal
opinion, if any, delivered in connection with the Spin-Off, accompanied by a
reliance letter in favor of the Original Lenders;

  (iv)     the legal opinion of local counsel in Florida with respect to the
Land Trust substantially in the form of Exhibit G-3 to the Original Credit
Agreement; and

  (v)     the legal opinion of such other special and local counsel as may be
required by the Administrative Agent and in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by the Original Credit Agreement as the Administrative
Agent may reasonably require.

(i)     Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Original Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Original
Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof;
provided that such certificates and related stock powers with respect to Foreign
Subsidiaries shall not be required to be delivered to the Administrative Agent
until 60 days following the Original Closing Date; provided further that unless
reasonably requested by the Administrative Agent, no Foreign Subsidiary shall be
required to certificate any equity interests which are not certificated.

(j)     Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens permitted by Section 7.4), shall be in proper form for filing,
registration or recordation.

(k)     Mortgages, etc. (i) The Administrative Agent shall have received a
Mortgage with respect to each Mortgaged Property, executed and delivered by a
duly authorized officer of each party thereto.

  (ii)     If the Collateral includes mortgages on land parcels (or interests
therein) either (A) the Administrative Agent shall have received, and the title
insurance company issuing the policy referred to in clause (iii) below (the
“Title Insurance Company”) shall have received, maps or plats of an as-built
survey of the sites of the Mortgaged Properties certified to the Administrative
Agent and the Title Insurance Company in a manner satisfactory to them, dated a
date satisfactory to the Administrative Agent and the Title Insurance Company by
an independent professional licensed land surveyor satisfactory to the
Administrative Agent and the Title Insurance Company, provided, however, that in
no event shall maps or plats of an as-built survey be required to be furnished
to the Administrative Agent or the title insurance company for non-resort or
non-inventory Mortgaged Property having a tax assessment value of $500,000 or
less or (B), the Administrative Agent shall have received in respect of each
land parcel (or interests therein) the related public offering statement
covering the land parcel and any interests therein.



--------------------------------------------------------------------------------

 

70

 

  (iii)     The Administrative Agent shall have received in respect of each
Mortgaged Property a mortgagee’s title insurance policy (or policies) or marked
up binder for such insurance, in each case in form and substance, and containing
coverages, satisfactory to the Administrative Agent. The Administrative Agent
shall have received evidence satisfactory to it that all premiums in respect of
each such policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid.

  (iv)     If the Mortgage covers any improved land parcel that is located in a
Flood Area, the Administrative Agent shall have received (A) a certificate
confirming flood insurance in an amount and on terms that are in compliance with
Section 6.6(e) of this Agreement and (B) confirmation that the Borrower has
received the notice required pursuant to Section 208.25(i) of Regulation H of
the Board.

  (v)     The Borrower shall have made available at its offices to the
Administrative Agent a copy of all recorded documents referred to, or listed as
exceptions to title in, the title policy or policies referred to in clause
(iii) above and a copy of all other material documents affecting the Mortgaged
Properties.

(l)      Ratings. MVWC shall have received a corporate credit rating from S&P.

(m)     Collection Accounts. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the system of Collection Accounts
referred to in Section 6.11(a) shall have been established and all related
account control agreements, in form and substance reasonably satisfactory to the
Administrative Agent, shall have been executed and delivered by the
Administrative Agent, the relevant depositary bank and the appropriate Loan
Party.

(n)     Patriot Act. At least five days prior to the Original Closing Date, the
Administrative Agent and the other Original Lenders shall have received
documentation and other information from each of the Loan Parties required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.

(o)     Schedules. At least 3 (three) Business Days prior to the Original
Closing Date, the Administrative Agent shall have received Schedule 1.1C,
Schedule 4.19(a) and Schedule 4.19(b), each completed and in form and substance
reasonably satisfactory to the Administrative Agent. Upon delivery of such
schedules they will be deemed to be a part of the Credit Agreement as originally
executed.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Original Lender shall be deemed to have accepted, and to be
satisfied with, each document or other matter required under this Section 5.1
unless the Administrative Agent shall have received written notice from such
Original Lender prior to the proposed Original Closing Date specifying its
objection thereto.

5.2     Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

  (a)     Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (and in all respects if qualified by
materiality) on and as of such date as if made on and as of such date (or to the
extent such representations and warranties expressly relate to an earlier date,
as of such earlier date).



--------------------------------------------------------------------------------

 

71

 

  (b)     No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

  (c)     Borrowing Base. The Administrative Agent shall have received a
Borrowing Base Certificate demonstrating pro forma compliance with Section 7.2
after giving effect to the extensions of credit requested to be made on such
date (it being understood that (x) the Borrowing Base Certificate delivered
pursuant to clause (vi) of Section 5.1(g) satisfies this requirement on the
Closing Date and (y) that such Borrowing Base Certificate shall be based on the
most recent Borrowing Base Certificate delivered pursuant to Section 6.3(b)
adjusted only for the requested extension of credit); provided that no such
certificate shall be required in connection with an extension of credit that
does not result in an increase in the Total Extensions of Credit.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6.     AFFIRMATIVE COVENANTS

Each of MVWC and the Borrower agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, each of MVWC and the
Borrower shall and shall cause each of their respective Subsidiaries, as
applicable, to:

6.1     Financial Statements. Furnish to the Administrative Agent and each
Lender:

  (a)     as soon as available, but in any event within 90 days after the end of
each Fiscal Year, a copy of the audited consolidated balance sheet of MVWC and
its consolidated Subsidiaries as at the end of such Fiscal Year and the related
audited consolidated statements of income and of cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing;

  (b)     as soon as available, but in any event not later than 45 days after
the end of each of the first three Fiscal Quarters of each Fiscal Year (except
in the case of the third Fiscal Quarter of Fiscal Year 2011, not later than 45
days after the effective date of the Spin-Off), the unaudited consolidated
balance sheet of MVWC and its consolidated Subsidiaries as at the end of such
Fiscal Quarter and the related unaudited consolidated statements of income and
of cash flows for such Fiscal Quarter and the portion of the Fiscal Year through
the end of such Fiscal Quarter, setting forth in each case in comparative form
the figures for the previous Fiscal Year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments); and

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.



--------------------------------------------------------------------------------

 

72

 

Information required to be delivered pursuant to clause (a) or (b) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on Intralinks or similar site to which
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov or on the website of MVWC at
http://marriottvacationsworldwide.com. Each Lender shall be solely responsible
for timely accessing posted documents and maintaining its copies of such
documents. Information required to be delivered pursuant to this Section may
also be delivered by electronic communication of a “pdf” or similar copy.

6.2     Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (m), to the relevant Lender):

  (a)     concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
arising pursuant to Section 7.1, except as specified in such certificate;

  (b)     concurrently with the delivery of any financial statements pursuant to
Section 6.1, a certificate of a Responsible Officer stating that, to the best of
each such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate;

  (c)     as soon as available, and in any event no later than 90 days after the
end of each Fiscal Year, a detailed consolidated budget for the following Fiscal
Year (including a projected consolidated balance sheet of the MVWC and its
Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
description of the underlying assumptions applicable thereto) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;

  (d)     concurrently with the delivery of any financial statements pursuant to
Section 6.1, copies of all amendments, supplements, waivers or other
modifications with respect to any Intercompany Agreement or the Separation and
Distribution Agreement that became effective during the fiscal period covered by
such financial statements (or in the case of the financial statements pursuant
to Section 6.1(a), during the fourth Fiscal Quarter) and which have not
previously been delivered to the Lenders hereunder;

  (e)     within five Business Days after the same are sent, copies of all
financial statements and reports that MVWC or the Borrower sends to the holders
of any class of its debt securities or public equity securities and, within five
Business Days after the same are filed, copies of all financial statements and
reports that MVWC or the Borrower may make to, or file with, the SEC;



--------------------------------------------------------------------------------

 

73

 

  (f)     within seven Business Days of the end of each Fiscal Month, a
timeshare sales report as of the end of such period for Time Share Interests
included in the Borrowing Base as of the last day of such Fiscal Month in a
format approved by the Administrative Agent;

  (g)     within twenty days (or if such twentieth day is not a Business Day,
the next such day that is a Business Day) of the end of each calendar month, the
servicer reports for each securitization transaction for which the Residual
Interests are included in the Borrowing Base as of the last day of such calendar
month;

  (h)     promptly following receipt thereof, copies of (i) any documents
described in Section 101(f) and 101(j) of ERISA with respect to a Pension Plan
and (ii) any documents described in Section 101(f), 101(k) or 101(l) of ERISA
that any Group Member or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided, that if the relevant Group Members or ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Multiemployer Plans, then, upon reasonable request
of the Administrative Agent, such Group Member or the ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof;

  (i)     within 15 Business Days following the completion of each Fiscal Year,
any changes to contracts (including any termination or expiration thereof)
governing the receipt of Management Fees that could reasonably be expected to
affect the amount of fees received or the timing of receipt thereof; provided
that, if the aggregate amount of Management Fees received by the Loan Parties
during such Fiscal Year exceeded $40,000,000, MVWC and the Borrower shall not be
required to provide notice to the Administrative Agent of any such change that
could not reasonably be expected to result in a material change to the amount of
fees receivable under the applicable contract or the timing of receipt thereof;
provided, further, that, for purposes of the foregoing proviso, the termination
or expiration of any such contract, or any change to any provision governing the
termination or expiration thereof, shall be deemed to be a “material change”;

  (j)     within 15 Business Days after the delivery of any financial statements
pursuant to Section 6.1, the discount rate used to calculate the book value of
Residual Interests and any changes to the assumptions used in the calculation of
the book value of Residual Interests, including any such changes since the date
of delivery of the most recent Borrowing Base Certificate;

  (k)     within 15 Business Days following the Closing Date, a schedule of
Investments in Foreign Subsidiaries outstanding as of the Closing Date;

  (l)     promptly upon the request of the Administrative Agent, furnish a copy
of any of the documents referred to in Section 5.1(k)(v) with respect to such
Mortgaged Properties or any such documents in respect of any Mortgaged Property
referred to in Section 6.10 to the Administrative Agent; and

  (m)     promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

6.3     Compliance and Borrowing Base Certificates. The Borrower shall deliver
to the Administrative Agent:



--------------------------------------------------------------------------------

 

74

 

(a)     concurrently with the delivery of any financial statements pursuant to
Section 6.1, a Compliance Certificate of a Responsible Officer (i) stating that,
to the best of such Responsible Officer’s knowledge, no Default or Event of
Default has occurred and is continuing as of the date of such certificate,
except as specified in such certificate, (ii) containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
Fiscal Quarter or Fiscal Year, as the case may be, and (iii) to the extent not
previously disclosed to the Administrative Agent, (1) a description of any
change in the jurisdiction of organization of any Loan Party, (2) a list of any
Intellectual Property in the categories set forth in Schedule 6 to the Guarantee
and Collateral Agreement acquired or exclusively licensed by any Loan Party and
(3) a description of any Person that has become a Group Member, in each case
since the date of the most recent report delivered pursuant to this clause
(iii) (or, in the case of the first such report so delivered, since the
Effective Date);

(b)    within 20 days (or if such twentieth day is not a Business Day, the next
such day that is a Business Day) following the end of each Fiscal Month, a
Borrowing Base Certificate duly executed by the Chief Financial Officer,
Controller or a Company Vice President setting forth a calculation of the
Borrowing Base as of the end of such fiscal period; provided, that, MVWC shall
deliver an interim Borrowing Base Certificate to the Administrative Agent upon
(i) any Material Disposition (it being understood and agreed that such Borrowing
Base Certificate shall be calculated after giving pro forma effect to such
Material Disposition) and (ii) as required by Section 5.2(c); and

(c)    within 20 days (or if such twentieth day is not a Business Day, the next
such day that is a Business Day) following the end of each Fiscal Month the
Borrower will provide certification to the Title Insurance Company of the
quantum of beneficial interests in the Land Trust subject to a Mortgage.

6.4    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

6.5    Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.5 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.6    Maintenance of Property; Insurance. (a) (i) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (ii) maintain with financially sound and reputable companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruptions) as are usually insured against in the same general area
by companies engaged in the same or a similar business.

(b)     Without limiting the requirements in Section 6.6(a), maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Collateral (including any Collateral that is owned through the Beneficial
Interests (as defined in the Mortgages)) against loss by fire, explosion, theft
and such other casualties as is consistent with that carried by other reasonably
prudent



--------------------------------------------------------------------------------

 

75

 

owners/operators engaged in the same or similar business in the same general
area or as may otherwise be reasonably satisfactory to the Administrative Agent,
and (ii) insuring the Loan Parties, the Administrative Agent and the other
Secured Parties (as defined in the Guarantee and Collateral Agreement) against
liability for personal injury and property damage relating to such Collateral,
such policies to be in such form and amounts and having such coverage as is
consistent with that carried by other reasonably prudent owners/operators
engaged in the same or similar business in the same general area or as may
otherwise be reasonably satisfactory to the Administrative Agent; in the case of
both clause (i) and clause (ii) of this Section 6.6(b), taking into account the
commercial reasonableness of the procurement of such insurance coverage in light
of then current market conditions. Except as the Administrative Agent may agree,
in its sole discretion, all such insurance shall (i) provide that no
cancellation in coverage thereof shall be effective until at least thirty
(30) days after receipt by the Administrative Agent of written notice thereof,
(ii) if commercially available, provide that no material reduction in amount or
material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by the Administrative Agent of written notice thereof,
(iii) if insuring Collateral, name the Administrative Agent as an additional
insured party or loss payee, as its interests may appear; provided that if the
notice provision in clause (ii) above is not commercially available, the
Borrower shall promptly upon obtaining knowledge thereof provide the
Administrative Agent with notice of such material reduction or change in
coverage. With respect to Beneficial Interests, the obligation hereunder
(including under subsection (e) below) shall be deemed satisfied so long as the
Trust or the Trust Association (as defined in the Mortgages) or other owners’
association governing the “Trust Property” (as defined by the Trust Agreement
referred to in the Mortgages) owns a “master” or “blanket” policy for the Trust
Property in accordance with the terms hereof (or such policy has been obtained
on its behalf).

(c)    Upon execution of this Agreement, Borrower shall deliver (i) certificates
of insurance which evidence the required coverages, and certificates with
respect to any renewals thereof to the Administrative Agent and
(ii) supplemental reports with respect thereto as the Administrative Agent may
from time to time reasonably request.

(d)    Promptly shall comply with and conform in all material respects to
(i) all provisions of each such insurance policy, and (ii) all requirements of
the insurers applicable to the Loan Parties or to any of the Collateral or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of any of the Collateral and not use or knowingly permit
the use of the Collateral in any manner which would permit any insurer to cancel
any insurance policy or void coverage required to be maintained by this
Agreement.

(e)    All improved real property or interest therein that is encumbered by a
Mortgage and located in a Flood Area must be insured for flood risks in amounts
as are available on commercially reasonable terms and as approved by the
Administrative Agent, which approval shall not be unreasonably withheld;
provided, however, that in no case can the amount of insurance be less than that
required by applicable law and regulation. Such insurance may be maintained
under an “all-risk” blanket program which includes the required flood coverage

(f)    If Borrower is in default of its obligations to insure or deliver
certificates of insurance for any such policy or policies (including any
policies required under subsection (e) above), then Administrative Agent, at its
option upon ten (10) days’ notice to Mortgagor (as defined in the relevant
Mortgage), if during such 10-day period such default remains uncured, may effect
such insurance from year to year at rates substantially similar to the rate at
which Borrower had insured the Collateral, and pay the premium or premiums
therefor, and Borrower shall pay to Administrative Agent within ten (10) days
after demand together with supporting documentation such premium or premiums so
paid by Mortgagee (as defined in the relevant Mortgage).



--------------------------------------------------------------------------------

 

76

 

6.7    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon prior
notice to the Borrower permit representatives of the Administrative or any
Lender (provided that such Lender is accompanied by a representative of the
Administrative Agent) to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants; provided that such inspections and visits by the Administrative
Agent shall be at the expense of the Borrower; provided further, that if no
Event of Default has occurred and is continuing only one such visit and
inspection in any calendar year shall be at the expense of the Borrower.

6.8    Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a)     the occurrence of any Default or Event of Default;

(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c)     any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $5,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought which, if granted, could reasonably
be expected to have a Material Adverse Effect or (iii) which relates to any Loan
Document;

(d)     the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Event(s) and/or Foreign Plan Event(s) that have
occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding $5,000,000, as
soon as possible and in any event within 10 Business Days after MVWC knows or
has reason to know thereof; and

(e)     any event that has had or could reasonably be expected to have a
Material Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.9    Environmental Laws. (a) Comply in all material respects with, and use
reasonable commercial efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and use reasonable
commercial efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b)     Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.



--------------------------------------------------------------------------------

 

77

 

6.10    Additional Collateral, etc. (a) With respect to any property acquired
after the Closing Date by any Loan Party (other than (w) any property described
in Sections 6.10(c) or (d), (x) any property subject to a Lien expressly
permitted by Section 7.4(g), (y) property acquired by any Excluded Foreign
Subsidiary or any Special Purpose Subsidiary or (z) any Excluded Property) as to
which the Administrative Agent, for the benefit of the Lenders, does not have a
perfected Lien, the applicable Loan Party shall promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a security interest in such property and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a perfected first priority security interest in such property, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

(b)    [Reserved.]

(c)    With respect to (i) any In-Process Property or (ii) Time Share Interests
acquired or converted from In-Process Property after the Closing Date by any
Loan Party (other than (x) any such real property subject to a Lien expressly
permitted by Section 7.4(g), (y) real property acquired by any Excluded Foreign
Subsidiary and (z) Excluded Property):

  (i)     (A)    In respect of any such Time Share Interests (other than any
Direct-from-Consumer Time Share Interests), the applicable Loan Party will,
within twelve months of the date in which any In-Process Property becomes Time
Share Interests or a Time Share Interest (other than any Direct-from-Consumer
Time Share Interest) is acquired, execute and deliver for recording a first
priority Mortgage (or a recordable instrument extending and spreading the lien
of any existing Mortgage) in favor of the Administrative Agent encumbering such
Time Share Interests (other than any Direct-from-Consumer Time Share Interests)
owned by any Loan Party.

          (B)    Each such Mortgage shall be accompanied by delivery of the
relevant items set forth in Section 5.1(k) that would have been required to have
been provided if such property had been owned by the relevant Loan Party on the
Closing Date and any consents or estoppels reasonably deemed necessary or
advisable by the Administrative Agent in connection with such Mortgage. Each of
the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent.

          (C)    If requested by the Administrative Agent, the Borrower shall
also deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

          (D)    For the avoidance of doubt, any Time Share Interests acquired
or converted from In-Process Property after the Closing Date by any Loan Party
that at any time are not subject to a Mortgage in accordance with this
Section 6.10(c) shall be excluded from the definition of Eligible Time Share
Interests.

  (ii)     In respect of any In-Process Property that the Borrower elects to
include in the Borrowing Base as Eligible In-Process Property, the applicable
Loan Party shall (A) execute and deliver a first priority Mortgage, in favor of
the Administrative Agent, for the benefit of the Lenders, covering such real
property, together with the relevant items set forth in Section 5.1(k) that
would have been required to have been provided if such property had been owned
by the relevant Loan Party on the Closing Date and any consents or estoppels
reasonably deemed



--------------------------------------------------------------------------------

 

78

 

necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (B) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent. For the avoidance
of doubt, any such In-Process Property that at any time is not subject to a
Mortgage in accordance with this Section 6.10(c) shall be excluded from the
definition of Eligible In-Process Property.

(iii)    In respect of any Direct-from-Consumer Time Share Interests that the
Borrower elects to include in the Borrowing Base as Eligible Time Share
Interests, the applicable Loan Party shall (A) execute and deliver a first
priority Mortgage, in favor of the Administrative Agent, for the benefit of the
Lenders, covering such real property, together with the relevant items set forth
in Section 5.1(k) that would have been required to have been provided if such
property had been owned by the relevant Loan Party on the Closing Date and any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and
(B) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. For the avoidance of doubt, any such Direct-from-Consumer
Time Share Interest that at any time is not subject to a Mortgage in accordance
with this Section 6.10(c) shall be excluded from the definition of Eligible Time
Share Interests.

(d)    With respect to any Subsidiary (other than an Excluded Foreign Subsidiary
and a Special Purpose Subsidiary) created or acquired after the Closing Date by
any Loan Party (which, for the purposes of this paragraph (d), shall include any
existing Subsidiary that ceases to be an Excluded Foreign Subsidiary or a
Special Purpose Subsidiary), the applicable Loan Party shall promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Loan Party, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and, (C) if such Subsidiary owns any real property of the type in which
mortgages are required by Section 6.10(c), cause such Subsidiary to comply with
such Sections and (D) to deliver to the Administrative Agent a certificate of
such Subsidiary, substantially in the form of Exhibit C, with appropriate
insertions and attachments, and (iv) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(e)    With respect to any new Excluded Foreign Subsidiary or Special Purpose
Subsidiary created or acquired after the Closing Date by any Loan Party, the
applicable Loan Party shall promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any such Loan Party (provided that in no event



--------------------------------------------------------------------------------

 

79

 

shall more than 66-2/3% of the total outstanding voting Capital Stock of any
such new Excluded Foreign Subsidiary be required to be so pledged), (ii) deliver
to the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, and take such other action as may
be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

6.11    Accounts.

(a)      On or before the Closing Date, the Borrower shall have (or shall have
caused the relevant Loan Party to have) established the following deposit
accounts as Collection Accounts:

  (i)       one or more accounts for the purpose of collecting proceeds of the
sale of Time Share Interests that are included in the calculation of the
Borrowing Base (other than sales of legacy and fractional products from resorts
in the U.S. Virgin Islands);

  (ii)      one or more accounts for the purpose of collecting Management Fees;
and

  (iii)     one or more accounts for the purpose of collecting proceeds of
Residual Interests that are included in the calculation of the Borrowing Base.

(b)      The relevant Loan Parties shall cause all (i) proceeds and deposits
received from the buyers of Time Share Interests and not subject to rescission
that are included in the calculation of the Borrowing Base (other than from
buyers of legacy and fractional products from resorts in the U.S. Virgin
Islands) to be deposited in the Collection Accounts established for such
purpose, (ii) Management Fees to be deposited in the Collection Account
established for such purpose and (iii) proceeds of Residual Interests that are
included in the calculation of the Borrowing Base to be deposited in the
Collection Account established for such purpose. Such deposits shall be made
promptly and in any event no later than two Business Days following receipt by
any Loan Party or any agent of any Loan Party of such proceeds.

(c)      Each of the relevant Loan Parties further agrees to direct (A) all
account debtors in respect of any Management Fees that constitute Collateral to
make all payments thereof directly to a lock box associated with a Collection
Account established pursuant to Section 6.11(a)(ii); (B) all agents that conduct
closings of sales of Time Share Interests to remit net proceeds of such sales
received from Time Share Interest buyers upon such closings directly to a
Collection Account established pursuant to Section 6.11(a)(i); and (C) any
trustee or administrative agent that holds or receives proceeds of Residual
Interests included in the calculation of the Borrowing Base to remit all such
proceeds directly to a Collection Account established pursuant to
Section 6.11(a)(iii).

6.12    Credit Rating. The Borrower shall at all times use its commercially
reasonable efforts to cause a public corporate credit rating by S&P to be
maintained with respect to MVWC.

6.13    Compliance with Anti-Corruption Laws and Sanctions. Each Loan Party, for
itself or through its parent or other Affiliates, will maintain in effect and
enforce policies and procedures designed to ensure compliance by such Loan
Party, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.



--------------------------------------------------------------------------------

 

80

 

SECTION 7.     NEGATIVE COVENANTS

Each of MVWC and the Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, each of
MVWC and the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

7.1    Financial Condition Covenants.

(a)    Consolidated Leverage Ratio.  Permit the ratio of Consolidated Total Debt
to Consolidated Adjusted EBITDA for the Reference Period set forth below to
exceed the ratio set forth below opposite such Reference Period:

 

FISCAL QUARTER(S) ENDING

CONSOLIDATED LEVERAGE

RATIO

Closing Date through last day of

2012 Fiscal Year

6.00:1.0

Last day of first 2013 Fiscal

Quarter

6.00:1.0

Last day of second 2013 Fiscal

Quarter

5.75:1.0

Last day of third 2013 Fiscal

Quarter

5.75:1.0

Last day of 2013 Fiscal Year

5.75:1.0

Last day of first 2014 Fiscal

Quarter

5.75:1.0

Last day of each Fiscal Quarter

thereafter

5.25:1.0

(b)     Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any Reference Period to be less than the 3.00:1:00.

(c)    Consolidated Net Worth. Permit Consolidated Tangible Net Worth at any
time to be less than the sum of (i) the Base Consolidated Tangible Net Worth
Amount plus (ii) in respect of each Fiscal Quarter that has elapsed following
the Second Amendment and Restatement Effective Date, 80% of any increase in
Consolidated Tangible Net Worth during each such Fiscal Quarter attributable to
Net Cash Proceeds received by any Group Member in an offering of common equity
during such Fiscal Quarter, on a cumulative basis.

7.2    Borrowing Base. Permit the Borrowing Base Coverage Ratio to be less than
1.25:1.00.

7.3    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:

(a)    Indebtedness of any Loan Party pursuant to any Loan Document;



--------------------------------------------------------------------------------

 

81

 

(b)    Indebtedness of MVWC or of the Borrower to any Subsidiary and of any
Wholly Owned Subsidiary Guarantor to MVWC or to the Borrower or any other
Subsidiary;

(c)    Guarantee Obligations incurred in the ordinary course of business by MVWC
or the Borrower or any of their respective Subsidiaries of obligations of any
Wholly Owned Subsidiary Guarantor;

(d)    Indebtedness outstanding on the Effective Date and listed on Schedule
7.3(d) and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

(e)    Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.4(g) in an aggregate principal amount
not to exceed $12,000,000 at any one time outstanding;

(f)    Indebtedness arising under any Swap Agreements permitted by Section 7.12;

(g)    Indebtedness in respect of, represented by, or in connection with appeal,
bid, performance, surety, customs or similar bonds issued for the account of any
Group Member, the performance of bids, tenders, sales or contracts (in each
case, other than for the repayment of borrowed money), statutory obligations,
workers’ compensation claims, unemployment insurance, other types of social
security or pension benefits, self-insurance and similar obligations and
arrangements, in each case, to the extent incurred in the ordinary course of
business;

(h)    Indebtedness incurred under, and Guarantee Obligations relating to, the
Receivables Warehouse Facility;

(i)    Non-Recourse Debt of any Time Share SPV in respect of any Qualified
Securitization Transactions;

(j)    Indebtedness of Foreign Subsidiaries and Indebtedness of Foreign
Subsidiaries that is guaranteed by a Loan Party to the extent permitted by
Section 7.3(k);

(k)    unsecured Guarantee Obligations of a Loan Party or any Subsidiary in
respect of Indebtedness of a Foreign Subsidiary to the extent permitted by
Section 7.9(f);

(l)    Indebtedness of a newly-acquired Subsidiary that is outstanding on the
date such Subsidiary is acquired; provided that any such Indebtedness was not
created in contemplation of such acquisition and such acquisition was made in
compliance with Section 7.9;

(m)    Guarantee Obligations in respect of the Singapore L/C;

(n)    Guarantee Obligations under the Separation and Distribution Agreement or
the Intercompany Agreements;

(o)    Guarantee Obligations constituting Standard Securitization Undertakings
in respect of a Qualified Securitization Transaction;

(p)    Indebtedness in respect of the Preferred Stock;



--------------------------------------------------------------------------------

 

82

 

(q)    Indebtedness in respect of the deferred purchase price of Marriott
Rewards points under the Marriott Rewards Affiliation Agreement;

(r)    Indebtedness which may be deemed to exist in connection with customary
agreements providing for indemnification, purchase price adjustments and similar
obligations in connection with the acquisition or disposition of assets in
connection with transactions otherwise permitted hereunder;

(s)    Subordinated Debt; provided that (w) no Event of Default exists on the
date of incurrence thereof or would result therefrom, (x) such Indebtedness does
not have any scheduled or mandatory payments of principal prior to the date that
is three months following the Termination Date (as in effect in the date of
incurrence of such Indebtedness) and (y) after giving effect to such
Indebtedness and the use of proceeds thereof, in each case for the Reference
Period ending on the last day of the Fiscal Quarter preceding the date on which
such Indebtedness is incurred for which financial statements are available
pursuant to Section 6.1, (1) the Borrower will be in compliance with the
financial covenants set forth in Section 7.1 determined on a pro forma basis as
of the last day of such Reference Period and (2) the consolidated leverage ratio
set forth in Section 7.1(a) determined on such pro forma basis would be no
greater than 0.25x less than the maximum consolidated leverage ratio set forth
in Section 7.1(a) as at the last day of such Fiscal Quarter, it being
acknowledged and agreed that the required ratio levels to be satisfied will be
the levels applicable on the last day of the Fiscal Quarter in which such
Indebtedness is incurred;

(t)    Indebtedness of any Group Member relating to MVWC’s European or Asia
Pacific businesses incurred under and Guarantee Obligations of the Borrower or
MVWC incurred in connection with hypothecations of or Qualified Securitization
Transactions with respect to Time Share Receivables relating to resorts within
MVWC’s European or Asia Pacific businesses;

(u)    Non-Recourse Debt attaching to any Time Share Interests or Time Share
Development Property that is acquired by any Group Member that is not a Loan
Party after the Closing Date; provided that (i) such Indebtedness existed at the
time such real property was acquired and was not created in contemplation of
such acquisition and (ii) at any time such Indebtedness is assumed and after
giving pro forma effect to such assumption, the aggregate principal amount of
all Indebtedness assumed and then outstanding pursuant to this Section 7.3(u),
when aggregated with the principal amount of all other Indebtedness then
outstanding pursuant to Section 7.3(v), shall not exceed $180,000,000;

(v)    Non-Recourse Debt incurred by any Group Member that is not a Loan Party
to finance (i) the acquisition or development of any Time Share Interests by
such Group Member or (ii) the acquisition of any Time Share Development Property
by such Group Member; provided that at any time such Indebtedness is incurred
and after giving pro forma effect to such incurrence, the aggregate principal
amount of all Indebtedness incurred and then outstanding pursuant to this
Section 7.3(v), when aggregated with the principal amount of all other
Indebtedness then outstanding pursuant to Section 7.3(u), shall not exceed
$180,000,000;

(w)    unsecured Guarantee Obligations of a Loan Party or any Subsidiary in
respect of Indebtedness of any Group Member permitted by Section 7.3(u) or
(v) in an aggregate principal amount not to exceed $60,000,000 at any one time
outstanding; and



--------------------------------------------------------------------------------

 

83

 

(x)    additional Indebtedness of MVWC or any of its Subsidiaries in an
aggregate principal amount (for MVWC and all Subsidiaries) not to exceed
$10,000,000 at any one time outstanding.

7.4    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a)    Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings and which do not in the aggregate materially detract
from the value of the property subject thereto;

(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d)    pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds, credit card merchant agreements and bank cash
account management agreements and other obligations of a like nature incurred in
the ordinary course of business;

(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of MVWC or any of its Subsidiaries;

(f)    Liens in existence on the Effective Date listed on Schedule 7.4(f),
securing Indebtedness permitted by Section 7.3(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;

(g)    Liens securing Indebtedness of MVWC or any Subsidiary incurred pursuant
to Section 7.3(e) to finance the acquisition of fixed or capital assets that do
not constitute In-Process Property or Time Share Interests, provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(iii) the amount of Indebtedness secured thereby is not increased;

(h)    Liens created pursuant to the Security Documents;

(i)    any interest or title of a lessor under any lease entered into by MVWC or
any Subsidiary in the ordinary course of its business and covering only the
assets so leased;

(j)    Liens on (1) Time Share Receivables and Related Assets transferred to a
Time Share SPV and (2) assets of a Time Share SPV, in either case incurred in
connection with a Qualified Securitization Transaction or the Receivables
Warehouse Facility;



--------------------------------------------------------------------------------

 

84

 

(k)    pledges or deposits of cash or Cash Equivalents made to secure
obligations in respect of Swap Agreements permitted hereunder;

(l)    Liens on property or Capital Stock of a Person at the time such Person
becomes a Subsidiary; provided however, that such Liens are not created,
incurred or assumed in connection with, or in contemplation of, such other
Person becoming a Subsidiary; provided further, however, that any such Lien may
not extend to any other property owned by a Group Member;

(m)    pledges or deposits securing the Singapore L/C;

(n)    Liens not otherwise permitted by this Section 7.4 so long as such Liens
to do not encumber In-Process Property or Time Share Interests and neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as MVWC and all
Subsidiaries) $2,000,000 at any one time;

(o)    Liens on Foreign Time Share Receivables securing Indebtedness permitted
by Section 7.3(j);

(p)    Liens on the monetized notes underlying hypothecations of, or Qualified
Securitization Transactions with respect to, Time Share Receivables permitted by
Section 7.3(t); and

(q)    Liens on the property of a Group Member that is not a Loan Party and
pledges of the Capital Stock of such Group Member, in each case to secure
Non-Recourse Debt permitted by Sections 7.3(u), (v) or (w).

7.5    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a)    (i) any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation), (ii) any Subsidiary of MVWC (other than the Borrower and
its Subsidiaries) may be merged or consolidated with or into MVWC (provided that
MVWC shall be the continuing or surviving corporation) or with or into any
Subsidiary of MVWC and (iii) any Subsidiary of the Borrower may be merged or
consolidated with or into any Wholly Owned Subsidiary Guarantor (provided that
the Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation);

(b)    (i) any Subsidiary of the Borrower may Dispose of any or all of its
assets (A) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (B) pursuant to a Disposition permitted
by Section 7.6, and (ii) any Subsidiary of MVWC (other than the Borrower and its
Subsidiaries) may Dispose of any or all of its assets (A) to MVWC or any
Subsidiary (upon voluntary liquidation or otherwise) or (B) pursuant to a
Disposition permitted by Section 7.6;

(c)    any Investment expressly permitted by Section 7.9 may be structured as a
merger, consolidation or amalgamation; and

(d)    the restrictions contained in this Section 7.5 shall not apply to any
transaction entered into in connection with the Spin-Off.



--------------------------------------------------------------------------------

 

85

 

7.6     Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:

(a)     the Disposition of obsolete or worn out property in the ordinary course
of business;

(b)     the sale of inventory (including Time Share Interests) in the ordinary
course of business;

(c)     Dispositions permitted by clause (i) (A) or (ii)(A) of Section 7.5(b);

(d)     the sale or issuance of any Subsidiary’s Capital Stock to MVWC or the
Borrower or any Wholly Owned Subsidiary Guarantor;

(e)     (i) the Disposition of Time Share Receivables in the ordinary course of
business (which may include the Disposition of disputed or written down Time
Share Receivables in a manner determined to be prudent by MVWC),
(ii) Dispositions of Time Share Receivables and Related Assets or an interest
therein of the type specified in the definition of “Qualified Securitization
Transaction” to a Time Share SPV, in each case provided that, after giving pro
forma effect to such Disposition and application of proceeds thereof, the
Borrower is in compliance with Section 7.2 and (iii) the Disposition of Time
Shares Receivables by Foreign Subsidiaries for fair value;

(f)      the Disposition of Time Share Interests (other than in the ordinary
course of business) not to exceed $50,000,000 in gross proceeds in any Fiscal
Year;

(g)     the Disposition of real property (other than Time Share Interests) not
to exceed $150,000,000 in gross proceeds in any Fiscal Year;

(h)     Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Group Member;

(i)      Dispositions in connection with and contemplated by the Separation and
Distribution Agreement and the Intercompany Agreements;

(j)      the Disposition of property having a fair market value not to exceed
$5,000,000 in the aggregate for any Fiscal Year;

(k)     the issuance of Preferred Stock;

(l)      the Disposition in the ordinary course of business of interests in the
entities which hold the interests in inventory used in the operation of the
Marriott Vacation Club, Asia Pacific business to an independent trustee or
administrative third parties subject to regulatory provisions of the laws of the
jurisdictions governing such entities; and

(m)    any operating or capital lease entered into by any Group Member (as
lessor) in the ordinary course of business.



--------------------------------------------------------------------------------

 

86

 

7.7     Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a)     any Subsidiary may make Restricted Payments to MVWC, the Borrower or any
Wholly Owned Subsidiary Guarantor;

(b)     so long as no Default or Event of Default shall have occurred and be
continuing, MVWC may purchase MVWC’s common stock or common stock options from
present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee, provided,
that the aggregate amount of payments under this clause (b) after the Effective
Date (net of any proceeds received by MVWC after the Effective Date in
connection with resales of any common stock or common stock options so
purchased) shall not exceed $5,000,000 in any Fiscal Year;

(c)     any Foreign Subsidiary may make Restricted Payments to any Foreign
Subsidiary that is a Wholly Owned Subsidiary;

(d)     so long as no Default or Event of Default shall have occurred and be
continuing, the issuer thereof may pay ordinary dividends on the Preferred
Stock; and

(e)     MVWC and the Borrower may make Restricted Payments so long as after
giving effect to such Restricted Payment, (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) the Consolidated
Leverage Ratio as of the last day of the most recent Reference Period (after
giving effect to such Restricted Payment as if such Restricted Payment occurred
on such date) is less than or equal to 5.00 to 1.00 on a pro forma basis and
(iii) MVWC and the Borrower are in compliance on a pro forma basis with (x) the
financial covenants contained in Section 7.1(b) and (c) of this Agreement as of
the last day of the most recent Reference Period (after giving effect to such
Restricted Payment as if such Restricted Payment occurred on such date) and
(y) the Borrowing Base Coverage Ratio contained in Section 7.2 as of the date of
such Restricted Payment.

7.8     Capital Expenditures. Make or commit to make any Capital Expenditure,
except Capital Expenditures of MVWC and its Subsidiaries in the ordinary course
of business not exceeding $350,000,000 in any Fiscal Year; provided, that (a) up
to $50,000,000 of any such amount referred to above, if not so expended in the
Fiscal Year for which it is permitted, may be carried over for expenditure in
the next succeeding Fiscal Year and (b) Capital Expenditures made pursuant to
this Section 7.8 during any Fiscal Year shall be deemed made, first, in respect
of amounts permitted for such Fiscal Year as provided above and, second, in
respect of amounts carried over from the prior Fiscal Year pursuant to clause
(a) above.

7.9     Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a)     extensions of trade credit in the ordinary course of business;



--------------------------------------------------------------------------------

 

87

 

(b)     Investments in Cash Equivalents;

(c)     Guarantee Obligations permitted by Section 7.3;

(d)     loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $5,000,000 at any one
time outstanding;

(e)     intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such investment, is a Wholly Owned Subsidiary Guarantor;

(f)     (i)     Investments by any Foreign Subsidiary in any Foreign Subsidiary
that is, or after giving effect to such Investment will become, a Wholly Owned
Subsidiary; and;

(ii)     Investments (not otherwise permitted by subsection 7.9(f)(i)) by any
Group Member in any Foreign Subsidiary (or in any Person that after giving
effect to such Investment will become a Foreign Subsidiary); provided that after
giving effect to such Investment no Default or Event of Default will exist and
the amount of any such Investment shall not exceed on the date such Investment
is made, an amount equal to (1) $175,000,000 minus (2) the aggregate amount of
Investments in Foreign Subsidiaries theretofore made in accordance with this
subsection 7.9(f)(ii) after the Effective Date (including for such purpose the
fair market value of any assets contributed to any Foreign Subsidiary (as
determined in good faith by senior management of MVWC) pursuant to this
Section 7.9(f)(ii), net of Indebtedness assigned to, and assumed by, the
respective Foreign Subsidiary in connection therewith) it being understood and
agreed that to the extent a Group Member (other than a Foreign Subsidiary)
(after the respective Investment has been made) receives (A) a cash return from
the respective Investment previously invested pursuant to this
Section 7.9(f)(ii) (which cash return may be made by way of repayment of
principal in the case of loans and cash equity returns (whether as a
distribution, dividend or redemption or proceeds of a disposition) in the case
of equity investments), (B) a reduction or termination of an Investment in the
form of a guaranty made under this Section 7.9(f)(ii) or (C) a return in the
form of an asset distribution in respect of the respective Investment previously
invested pursuant to this Section 7.9(f)(ii), then the amount of such cash
return of investment, such reduction or termination of a guaranty or the fair
market value of such distributed asset (as determined in good faith by senior
management of MVWC), as the case may be, shall be added back; provided that the
aggregate amount of add-backs described above in respect of any Investment
permitted by this subsection 7.9(f)(ii) shall not exceed the amount previously
invested pursuant to this Section 7.9(f)(ii) in such Investment;

(g)     Investments in Time Share Receivables in the ordinary course of
business;

(h)     Investments (i) by a Group Member in a Time Share SPV or any Investment
by a Time Share SPV in any other Person, in each case, in connection with a
Qualified Securitization Transaction, provided, however, that any Investment in
any such Person is in the form of a note or any equity interest or interests in
Time Share Receivables and Related Assets generated by a Group Member and
contributed or sold to such Time Share SPV in connection with a Qualified
Securitization Transaction; or (ii) by a Group Member in any Time Share SPV in
connection with its exercise of any rights under clean up call provisions of 15%
or less in any Qualified Securitization Transaction;

(i)     provided that after giving effect thereto no Default or Event of Default
will exist, Investments by MVWC, the Borrower or a Wholly Owned Subsidiary
Guarantor constituting either the acquisition of (x) all or substantially all of
the assets, or all or substantially all of the assets constituting a



--------------------------------------------------------------------------------

 

88

 

business, division or product line, of any Person not already a Subsidiary of
MVWC or (y) 100% of the Capital Stock of any such Person, which Person shall, as
a result of the acquisition of such Capital Stock, become a Wholly Owned
Subsidiary Guarantor (or shall be merged with and into the Borrower or another
Wholly Owned Subsidiary Guarantor, with the Borrower or such Wholly Owned
Subsidiary Guarantor being the surviving or continuing Person) in an aggregate
amount (valued at cost, including any Indebtedness assumed in connection with
such acquisition) not to exceed $225,000,000 during the term of this Agreement;

  (j)        in addition to Investments otherwise expressly permitted by this
Section 7.9, Investments by MVWC, the Borrower or any of their respective
Subsidiaries in an aggregate amount (valued at cost) not to exceed $5,000,000
during the term of this Agreement;

  (k)        Investments constituting Restricted Payments permitted by
Section 7.7; and

  (l)        to the extent constituting an Investment, any Swap Agreement
permitted by Section 7.12.

7.10     Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than MVWC, the Borrower or any Wholly Owned Subsidiary Guarantor) unless
such transaction is (a) otherwise permitted under this Agreement, (b) in the
ordinary course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate. The restrictions contained in this Section 7.10 shall not apply to
(i) any transaction between or among Subsidiaries of the Borrower (other than
MVWC, the Borrower or any Wholly Owned Subsidiary Guarantor) in the ordinary
course of business, (ii) transactions between or among Group Members in the
ordinary course of business not to exceed $10,000,000 in the aggregate,
(iii) transactions in which the Borrower or any Subsidiary delivers to the
Administrative Agent a letter from an Independent Financial Advisor stating that
such transaction is fair to the Borrower or such Subsidiary from a financial
point of view or stating that the terms are not materially less favorable, when
taken as a whole, than those that might reasonably have been obtained by the
Borrower or such Subsidiary in a comparable transaction at such time on an arms’
length basis from a Person that is not an Affiliate, (iv) any transaction
(including any working capital true-up payment) entered into in connection with
the Spin-Off, including the Separation and Distribution Agreement and the
Intercompany Agreements, (v) to any sale or other transfer of Time Share
Receivables and other Related Assets or other transactions customarily effected
as part of (A) a Qualified Securitization Transaction (including, without
limitation, servicing agreements and other similar arrangements customary in
Qualified Securitization Transactions) or (B) the Receivables Warehouse
Facility, (vi) timeshare and fractional sales commissioned services provided
through operations in Mexico, Latin America or the Caribbean or (vii) owner
services activities provided through Promociones Marriott, S.A. de C.V.

7.11     Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.

7.12     Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock),
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the



--------------------------------------------------------------------------------

 

89

 

Borrower or any Subsidiary, (c) back-to-back Swap Agreements between MVWC, the
Borrower or any Subsidiary and a counterparty which constitutes, in all material
respects, a mirror Swap Agreement to any swap transaction described in clauses
(a) and (b) of this Section 7.12 in connection with the Receivables Warehouse
Facility or any Qualified Securitization Transaction and (d) any accelerated
share repurchase agreement, prepaid forward purchase agreement or similar
contract and all other agreements related thereto with respect to the purchase
by MVWC of its Capital Stock to the extent permitted by Section 7.7(e).

7.13     Changes in Fiscal Periods. Permit a Fiscal Year to end on a day other
than as specified for such Fiscal Year in Schedule 1.1E or change the method for
determining Fiscal Quarters or Fiscal Months.

7.14     Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
(other than a Special Purpose Subsidiary) to create, incur, assume or suffer to
exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, to secure its obligations under the Loan Documents to which
it is a party other than (a) this Agreement and the other Loan Documents and
(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).

7.15     Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of MVWC (other than a Special Purpose Subsidiary with
respect to the Qualified Securitization Transaction to which such Special
Purpose Subsidiary is a party) to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, MVWC
or any other Subsidiary, (b) make loans or advances to, or other Investments in,
MVWC or any Subsidiary or (c) transfer any of its assets to MVWC, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents and (ii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary.

7.16     Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Spin-Off) or that are reasonably related thereto; provided that, for
avoidance of doubt, the operation by any Loan Party of any Time Share
Development Property prior to or during the conversion of such Time Share
Development Property to Time Share Interests shall be deemed to be reasonably
related to the businesses in which the Borrower and its Subsidiaries were
engaged on or prior to the date of this Agreement.

7.17     Amendments to Intercompany Agreements. Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
Intercompany Agreements or the Separation and Distribution Agreement if the
effect of any such amendment, supplement or modification (individually or when
taken cumulatively with all prior such amendments, supplements and
modifications) (a) would make the terms of any such agreement (including any of
the indemnities or licenses contained therein or any fees payable thereunder)
taken as a whole, materially less favorable to the interests of the Borrower,
the Borrower and its Subsidiaries taken as a whole, the Group Members taken as a
whole or the Lenders with respect thereto or (b) could reasonably be expected to
have a Material Adverse Effect.

7.18     Optional Payments and Modifications of Subordinated Debt. (a) Permit
any Group Member to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease the
principal of or interest on, or any other amount owing in respect of, any
Subordinated Debt except pursuant to a Permitted Refinancing.



--------------------------------------------------------------------------------

 

90

 

(b)     Permit any Group Member to amend, modify or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms of any agreement or instrument governing or evidencing Subordinated Debt
in any manner that is, taken as a whole with all such changes, materially
adverse to the Lenders without the prior consent of the Administrative Agent
(with the approval of the Required Lenders).

7.19     Use of Proceeds. The Borrower will not request any Loan or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Loan or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

SECTION 8.     EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)     the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
three Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

(b)     any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c)     any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.2(f), Section 6.3(b), clause (i) or (ii) of
Section 6.5(a) (with respect to MVWC and the Borrower only), Section 6.8(a) or
Section 7 of this Agreement or Sections 5.3 and 5.5(b) of the Guarantee and
Collateral Agreement; or

(d)     any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after the earlier of
the date on which a Responsible Officer obtains knowledge thereof or notice to
the Borrower from the Administrative Agent or the Required Lenders; or

(e)     any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained



--------------------------------------------------------------------------------

 

91

 

in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due,
or to require prepayment, repurchase, redemption or defeasance thereof, prior to
its stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable; provided, that a default, event or
condition described in clause (i), (ii) or (iii) of this paragraph (e) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness the aggregate outstanding principal amount of which is, in the
case of Indebtedness that is Non-Recourse Debt $75,000,000 or more, and with
respect to any other Indebtedness, $20,000,000 or more; or

(f)     there shall be an event of default that has not been cured or waived
under, or involuntary termination prior to maturity of, the Receivables
Warehouse Facility; or

(g)    (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or

(h)    (i) an ERISA Event and /or a Foreign Plan Event shall have occurred;
(ii) a trustee shall be appointed by a United States district court to
administer any Pension Plan; (iii) the PBGC shall institute proceedings to
terminate any Pension Plan; (iv) any Group Member or any of their respective
ERISA Affiliates shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan, a Foreign Benefit
Arrangement, or a Foreign Plan; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to result in a Material Adverse Effect; or

(i)     one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $10,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or



--------------------------------------------------------------------------------

 

92

 

(j)      any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

(k)     the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(l)      (i) prior to the consummation of the Spin-Off, Marriott shall cease to
own and control, of record and beneficially, directly or indirectly, 100% of the
outstanding common stock of MVWC, (ii) after consummation of the Spin-Off, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than 30% of the outstanding
common stock of MVWC; (iii) the board of directors of MVWC shall cease to
consist of a majority of Continuing Directors; or (iv) MVWC shall cease to own
and control, of record and beneficially, directly or indirectly, 100% of each
class of outstanding Capital Stock of the Borrower free and clear of all Liens
(except Liens created by the Guarantee and Collateral Agreement); or

(m)    any Intercompany Agreement shall cease, for any reason, to be in full
force and effect (other than pursuant to or as provided by the terms hereof or
any other Loan Document);

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder



--------------------------------------------------------------------------------

 

93

 

and under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.

SECTION 9.     THE AGENTS

9.1       Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, (in such capacity,) to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2       Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3       Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4       Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to MVWC or the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the



--------------------------------------------------------------------------------

 

94

 

Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5       Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, MVWC or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6       Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7       Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the



--------------------------------------------------------------------------------

 

95

 

Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

9.8       Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party and its affiliates as though such Agent were not an Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

9.9       Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(g) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.

9.10     Documentation Agents and Syndication Agents. Neither the Documentation
Agents nor the Syndication Agents shall have any duties or responsibilities
hereunder in its capacity as such.

SECTION 10.     MISCELLANEOUS

10.1     Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and



--------------------------------------------------------------------------------

 

96

 

conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) decrease or forgive the principal amount or
extend the final scheduled date of maturity of any Loan, L/C Obligation or
Reimbursement Obligation, reduce the stated rate of any interest or fee payable
hereunder (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment (including any related Foreign Currency Commitment), in each
case without the written consent of each Lender directly and adversely affected
thereby; (ii) amend this Section 10.1 without the written consent of each
Lender; (iii) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release MVWC from its
obligations under the Guarantee and Collateral Agreement or release Subsidiary
Guarantors comprising all or substantially all of the value of the Subsidiary
Guarantors (taken as a whole) from their obligations under the Guarantee and
Collateral Agreement (it being understood that no such waiver, consent, or
amendment shall be required in connection with the release of collateral as
described in Section 8.15 of the Guarantee and Collateral Agreement), in each
case without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.12, Section 10.7(a) or the definitions of “Percentage”,
“Pro Rata Share”, “Outstanding Percentage” or “Aggregate Exposure Percentage”
without the written consent of each Lender directly and adversely affected
thereby; (v) amend, modify or waive the definitions of “Foreign Currency” or
“Foreign Currency Commitment Percentage” without the written consent of each
Foreign Currency Lender directly and adversely affected thereby, (vi) amend,
modify or waive any provision of Section 9 or any other provision of any Loan
Document that affects the Administrative Agent without the written consent of
the Administrative Agent; or (vii) amend, modify or waive any provision of
Section 3 without the written consent of each Issuing Lender. Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facility in any
determination of the Required Lenders.

10.2     Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of MVWC, the Borrower and the Administrative
Agent, and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:



--------------------------------------------------------------------------------

 

97

 

To MVWC:

Marriott Vacations Worldwide Corporation

6649 Westwood Boulevard

Orlando, Florida 32821

Attention: General Counsel

Facsimile Number: (407) 513-6680

Telephone Number: (407) 206-6000

To Borrower:

Marriott Ownership Resorts, Inc.

6649 Westwood Boulevard

Orlando, Florida 32821

Attention: General Counsel

Facsimile Number: (407) 513-6680

Telephone Number: (407) 206-6000

with a copy to:

Marriott Ownership Resorts, Inc.

6649 Westwood Boulevard, Ste 500

Orlando, Florida 32821

Attention: Joseph Bramuchi, Vice President

Facsimile Number: (407) 206-6005

Telephone Number: (407) 513-6954

If to the Administrative Agent:

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

500 Stanton Christiana Road, OPS 2, Floor 03

Newark, DE 19713-2107

Attn: Aisha O. Lawani

Telephone: 302-634-1300

Withwith copies to:

JPMorgan Chase Bank, N.A.

383 Madison Ave, Floor 24

New York, NY 10179

Attention: Nadeige Dang

Telecopy: 646-861-6193

Telephone: 212-622-4522



--------------------------------------------------------------------------------

 

98

 

and, in the case of notices,

requests or demands with

respect to any Foreign

Currency Loan, copies to:

J.P. Morgan Europe Limited

Loans Agency, 6th Floor

25 Bank Street, Canary Wharf

London E145JP

United Kingdom

Attention: Loans Agency

Telecopy: +44-20-7777-2360

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4     Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5     Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
reasonable fees and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold each Lender, Issuing
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other Taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender, Issuing



--------------------------------------------------------------------------------

 

99

 

Lender and the Administrative Agent and their respective officers, directors,
employees, affiliates, agents, advisors and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
claim, litigation, investigation or proceeding regardless of whether any
Indemnitee is a party thereto and whether or not the same are brought by the
Borrower, its equity holders, affiliates or creditors or any other Person,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee, and provided, further, that this
Section 10.5(d) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 10.5 shall be payable not later than 10 days after written demand
therefor. Statements payable by the Borrower pursuant to this Section 10.5 shall
be submitted to Joseph Bramuchi, VP Capital Markets & Treasury (Telephone
No. (407) 513-6954) (Telecopy No. (407) 206-6005), at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive the termination of this
Agreement and the repayment of the Loans and all other amounts payable
hereunder.

10.6     Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and each Issuing Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

(b)      (i)     Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”), other than
a natural person, a Loan Party or an Affiliate of a Loan Party, all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it (provided that, for
avoidance of doubt, any such assignment by a Lender that is a Foreign Currency
Lender shall include a pro rata assignment of any Foreign Currency Commitments
of, and Foreign Currency Loans held by, such Lender) with the prior written
consent of:

 (A)     the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person; and
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless the Borrower shall object thereto by written notice to
the Administrative Agent within ten Business Days after having received notice
thereof; and



--------------------------------------------------------------------------------

 

100

 

(B)     the Administrative Agent (such consent not to be unreasonably withheld
or delayed); and

(C)     each Issuing Lender (such consent not to be unreasonably withheld or
delayed).

(ii)     Assignments shall be subject to the following additional conditions:

(A)     except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the Dollar Equivalent amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

(B)     (1)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C)      the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

; provided that in no event may an assignment be made to a Direct Competitor of
the Borrower without the prior written consent of the Borrower.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii)     Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under



--------------------------------------------------------------------------------

 

101

 

this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments (including any related Foreign
Currency Commitments) of, and principal amount of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.

(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)     Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
(including any related Foreign Currency Commitments) and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Lenders and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (i) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (ii) directly affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(f) (it being understood
that the documentation required under Section 2.14(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.13 and 2.14 as if it were an assignee under paragraph (b) of this
Section and (ii) shall not be entitled to receive any greater payment under
Sections 2.13 and 2.14, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from an adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the Effective Date that occurs after the Participant acquired the
applicable participation. To the extent permitted by



--------------------------------------------------------------------------------

 

102

 

law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments (including any related Foreign Currency Commitments), Loans, Letters
of Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Commitment (including
any related Foreign Currency Commitment), Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(d)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.

(e)       The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

10.7     Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders, if any Lender (a “Benefitted Lender”) shall receive
any payment of all or part of the Obligations owing to it (or any participation
therein arising pursuant to Section 2.21) (other than in connection with an
assignment made pursuant to Section 10.6), or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(fg), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations (or any participations therein
arising pursuant to Section 2.21) owing to such other Lender, such Benefitted
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of the Obligations owing to each such other Lender, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest; provided, further, that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation”, no amounts
received from, or set off with respect to, any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.

(b)       In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in



--------------------------------------------------------------------------------

 

103

 

each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of the Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
application.

10.8     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of MVWC, the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12    Submission To Jurisdiction; Waivers. Each of MVWC, the Borrower, the
Administrative Agent and each Lender hereby irrevocably and unconditionally:

  (a)       submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction (or, in the case of matters relating to
the Security Documents, non-exclusive jurisdiction) of the courts of the State
of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof;

  (b)       consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

  (c)       agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to MVWC or the Borrower,
as the case may be at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;



--------------------------------------------------------------------------------

 

104

 

(d)       agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13    Acknowledgements. Each of MVWC and the Borrower hereby acknowledges
that:

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)       neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to MVWC or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and MVWC and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among MVWC, the Borrower and the Lenders.

10.14    Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (c) or (d) below.

(b)       In furtherance of the provisions of Section 10.14(a), each of the
Lenders authorizes the Administrative Agent to deliver one or more Powers of
Attorney to the relevant mortgagors in respect of any Mortgage that encumbers
Time Share Interests. The parties hereto agree and acknowledge that the purpose
of such Power of Attorney is for administrative convenience to facilitate the
release of the Lien created by such Mortgage on any Time Share Interest that is
sold pursuant to the provisions of Section 7.6(b) and for no other purpose. It
is understood and agreed that such Power of Attorney is revocable by the
Administrative Agent upon the occurrence of, or at any time during the
continuance of, an Event of Default (provided that such Powers of Attorney shall
automatically be revoked upon all amounts owing under this Agreement becoming
due in accordance with Section 8 without any action or notice hereunder). The
Borrower further agrees that the failure of any Loan Party to comply with the
limitations set forth herein in respect of any such Power of Attorney shall
constitute an Event of Default hereunder.

(c)       At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents shall have been paid in full (other than
obligations under or in respect of Specified Swap Agreements), the Commitments
have been terminated and no Letters of Credit shall be outstanding (or such
Letters of Credit are Collateralized), the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.



--------------------------------------------------------------------------------

 

105

 

(d)       In the event any real property that is subject to a Mortgage becomes
an Excluded Property pursuant to clause (v) of the definition thereof, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by clause (iii) of the proviso to the second sentence of Section 10.1) to take
any action necessary to release the Lien created by such Mortgage.

10.15    Confidentiality. Each of the Administrative Agent, each Issuing Lender
and each Lender agrees to keep confidential all non-public information provided
to it by any Loan Party or its affiliates, the Administrative Agent, any Issuing
Lender or any Lender pursuant to or in connection with this Agreement that is
designated by the provider thereof as confidential; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, any other Lender or any affiliate
thereof, (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document, or (j) to
data service providers, including league table providers, that serve the lending
industry (but, in the case of this clause (j), solely to the extent that
(i) such Information is information about the terms of the financing
contemplated hereby routinely provided by arrangers to data services providers
and (ii) such Information is provided to such data service providers no earlier
than the fifth Business Day after the Closing Date) or (k) if agreed by the
Borrower in its sole discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

The Administrative Agent agrees to keep confidential the Submitted Reference
Bank Rates to be used in the calculation of the Reference Bank Rate; provided
that the Submitted Reference Bank Rates may be shared with the Borrower and any
of its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates that have a commercially

 



--------------------------------------------------------------------------------

 

106

 

reasonable business need to know such rates; provided that, prior to receipt of
such rates, any recipient thereof (other than the Borrower) shall (i) certify to
the Administrative Agent that it is not an individual who is formally designated
as being involved in the ICE LIBOR submission process and (ii) shall agree to
comply with the provisions of this paragraph as if it were the Administrative
Agent. The Borrower hereby represents and warrants, as of the Closing Date and
each date on which it receives Submitted Reference Bank Rates, that it is not an
individual who is formally designated as being involved in the ICE LIBOR
submission process, and agrees to comply with the provisions of this paragraph
as if it were the Administrative Agent. For the avoidance of doubt, the
Reference Bank Rate shall be disclosed to Lenders in accordance with Section
2.10(a).

10.16    WAIVERS OF JURY TRIAL. MVWC, THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

10.17    USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

10.18    Effect of Amendment and Restatement of the Existing Credit Agreement.
On the Second Amendment and Restatement Effective Date, the Existing Credit
Agreement shall be amended and restated in its entirety. The parties hereto
acknowledge and agree that (a) this Agreement and the other Loan Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute a novation or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement as in effect
prior to the Second Amendment and Restatement Effective Date and which remain
outstanding, (b) the “Obligations” are in all respects continuing (as amended
and restated hereby and which are hereinafter subject to the terms herein) and
(c) the Liens as granted under the applicable Loan Documents securing payment of
such “Obligations” are in all respects continuing and in full force and effect.



--------------------------------------------------------------------------------

Exhibit B

Schedule 1.1A

Commitments

 

Lender    Commitment      Foreign
Currency
Commitment  

JPMorgan Chase Bank, N.A.

 

     $30,000,000         $30,000,000   

Bank of America, N.A.

 

     $30,000,000         $30,000,000   

Deutsche Bank AG New York Branch

 

     $30,000,000         $0   

SunTrust Bank

 

     $30,000,000         $30,000,000   

Credit Suisse AG, Cayman Islands Branch

 

     $20,000,000         $0   

Wells Fargo Capital Finance, LLC

 

     $20,000,000         $20,000,000   

Bank of Hawaii

 

     $10,000,000         $0   

The Bank of New York Mellon

 

     $10,000,000         $0   

First Hawaiian Bank

 

     $10,000,000         $10,000,000   

US Bank, National Association

 

     $10,000,000         $10,000,000   

Total

 

    

 

    $200,000,000

 

  

 

    

 

    $130,000,000

 

  

 



--------------------------------------------------------------------------------

Exhibit C

Schedule 1.1C

[See attached.]



--------------------------------------------------------------------------------

Schedule 1.1C

Mortgaged Property

 

Project             Description          

 

# of Weeks or
Interests

    County   State    Owning Entity

Canyon Villas

  legacy inventory     5      Maricopa   AZ   Marriott Ownership Resorts, Inc.

Canyon Villas Total

        5                       

Northstar - RCC Lake Tahoe

  legacy inventory     3      Placer   CA   The Ritz-Carlton Development
Company, Inc.

Northstar - RCC Lake Tahoe Total

        3               

GRC Lake Tahoe - Commercial Units

 

non-borrowing

base

    4      El Dorado   CA   Heavenly Resorts Properties, LLC

GRC Lake Tahoe Total

        4               

Timber Lodge

  legacy inventory     17      Eldorado   CA   Marriott Ownership Resorts, Inc.

Timber Lodge - Commercial Units

 

non-borrowing

base

    4      Eldorado   CA   Marriott Ownership Resorts, Inc.

Timber Lodge Total

        21               

Newport Coast

  admin space     3      Orange   CA   Marriott Ownership Resorts, Inc.

Newport Coast

  model unit     52      Orange   CA   Marriott Ownership Resorts, Inc.

Newport Coast

  legacy inventory     71      Orange   CA   Marriott Ownership Resorts, Inc.

Newport Coast - Market Place & Cell Tower

 

non-borrowing

base

    2      Orange   CA   Marriott Ownership Resorts, Inc.

Newport Coast Total

        128               

Desert Springs I

  legacy inventory     1      Riverside   CA   Marriott Ownership Resorts, Inc.

Desert Springs Golf Course

 

non-borrowing

base

    1      Riverside   CA   Marriott’s Desert Springs Development Corporation

Desert Springs I Total

        2               

Desert Springs II

  legacy inventory     1      Riverside   CA   Marriott Ownership Resorts, Inc.

Desert Springs II Total

        1               

Shadow Ridge

  legacy inventory     10      Riverside   CA   Marriott Ownership Resorts, Inc.

Shadow Ridge - golf course parcels

 

non-borrowing

base

    1      Riverside   CA   Marriott Ownership Resorts, Inc.

Shadow Ridge Total

        11               

Shadow Ridge II

  legacy inventory     4      Riverside   CA   Marriott Ownership Resorts, Inc.

Shadow Ridge II Total

        4               

RCC San Francisco

  WIP     14      San Francisco   CA   R.C. Chronicle Building, L.P.

RCC San Francisco Total

        14               

Vail - RCC

  legacy inventory     3      Eagle   CO   The Ritz-Carlton Development Company,
Inc.

Vail - RCC Total

        3               

Aspen Highlands

  legacy inventory     108      Pitkin   CO   The Ritz-Carlton Development
Company, Inc.

Aspen Highlands Total

        108               

Mountain Valley Lodge

  legacy inventory     1      Summit   CO   Marriott Ownership Resorts, Inc.

Mountain Valley Lodge - Commercial

 

non-borrowing

base

    5      Summit   CO   Marriott Ownership Resorts, Inc.

Mountain Valley Lodge Total

        6                       

Birch at Streamside

  legacy inventory     1      Eagle   CO   Marriott Ownership Resorts, Inc.

Birch at Streamside Total

        1                       

Douglas at Streamside

  legacy inventory     1      Eagle   CO   Marriott Ownership Resorts, Inc.

Douglas at Streamside - Commercial Units

 

non-borrowing

base

    5      Eagle   CO   Marriott Ownership Resorts, Inc.

Douglas at Streamside Total

        6                       

Evergreen at Streamside

  legacy inventory     1      Eagle   CO   Marriott Ownership Resorts, Inc.

Evergreen at Streamside Total

        1               

Legends Edge

  legacy inventory     5      Bay   FL   Marriott Ownership Resorts, Inc.

Legends Edge - Commercial Units

 

non-borrowing

base

    2      Bay   FL   Marriott Ownership Resorts, Inc.

Legends Edge Total

        7               

Lakeland Parking Area & Office Space

 

non-borrowing

base

    4      Polk   FL   Marriott Ownership Resorts, Inc.

Lakeland Other Property Total

        4               

Beach Place

  legacy inventory     4      Broward   FL   Marriott Ownership Resorts, Inc.

Beach Place - Commercial Units

 

non-borrowing

base

    5      Broward   FL   Marriott Ownership Resorts, Inc.

Beach Place Total

        9               

Crystal Shores

  legacy inventory     34      Collier   FL   Marriott Ownership Resorts, Inc.

Crystal Shores - Commercial Units

 

non-borrowing

base

    2      Collier   FL   Marriott Ownership Resorts, Inc.

Crystal Shores - Admin Space

  admin space     104      Collier   FL   Marriott Ownership Resorts, Inc.

Crystal Shores Total

        140               

Villas at Doral

  legacy inventory     5      Miami-Dade   FL   Marriott Ownership Resorts, Inc.

Villas at Doral Total

        5               



--------------------------------------------------------------------------------

Schedule 1.1C

Mortgaged Property

 

Project             Description          

 

# of Weeks or
Interests

    County   State    Owning Entity

Cypress Harbour

  legacy inventory     12      Orange   FL   Marriott Ownership Resorts, Inc.

Cypress Harbour - TEC Building

 

non-borrowing

base

    1      Orange   FL   Marriott Ownership Resorts, Inc.

Cypress Harbour Total

        13               

Grande Vista

  legacy inventory     21      Orange   FL   Marriott Ownership Resorts, Inc.

Grande Vista - Commercial Units

 

non-borrowing

base

    12      Orange   FL   Marriott Ownership Resorts, Inc.

Grande Vista - Faldo Golf Course

 

non-borrowing

base

    1      Orange   FL   Marriott Ownership Resorts, Inc.

Grande Vista - Sales Center

 

non-borrowing

base

    1      Orange   FL   Marriott Ownership Resorts, Inc.

Grande Vista - Sales Center Parking

 

non-borrowing

base

    1      Orange   FL   Marriott Ownership Resorts, Inc.

Grande Vista Total

        36                       

Horizons at Orlando

  legacy inventory     4      Orange   FL   Marriott Ownership Resorts, Inc.

Horizons at Orlando - Commercial Units

 

non-borrowing

base

    5      Orange   FL   Marriott Ownership Resorts, Inc.

Horizons at Orlando - Sales Center Building

 

non-borrowing

base

    1      Orange   FL   Marriott Ownership Resorts, Inc.

Horizons at Orlando Total

        10               

Lakeshore Reserve

  legacy inventory     8      Orange   FL   Marriott Ownership Resorts, Inc.

Lakeshore Reserve - Commercial Units

 

non-borrowing

base

    4      Orange   FL   Marriott Ownership Resorts, Inc.

Lakeshore Reserve - Sales Center

 

sales center &

model unit

    11      Orange   FL   Marriott Ownership Resorts, Inc.

Lakeshore Reserve Total

        23               

MVCD Trust

        356,000      Orange   FL   Marriott Ownership Resorts, Inc.

MVCD Trust Total

        356,000               

Royal Palms

  legacy inventory     1      Orange   FL   Marriott Ownership Resorts, Inc.

Royal Palms Total

        1               

Sabal Palms

  legacy inventory     1      Orange   FL   Marriott Ownership Resorts, Inc.

Sabal Palms Total

        1               

Jupiter

 

non-borrowing

base

    5      Palm Beach   FL   RBF, LLC

Jupiter Total

        5               

Ocean Pointe

  legacy inventory     4      Palm Beach   FL   Marriott Ownership Resorts, Inc.

Ocean Pointe - Commercial Units

 

non-borrowing

base

    2      Palm Beach   FL   Marriott Ownership Resorts, Inc.

Ocean Pointe Total

        6               

Oceana Palms

  legacy inventory     1      Palm Beach   FL   Marriott Ownership Resorts, Inc.

Oceana Palms - Sales Center

 

sales center &

model unit

    10      Palm Beach   FL   Marriott Ownership Resorts, Inc.

Oceana Palms - Commercial Units

 

non-borrowing

base

    4      Palm Beach   FL   Marriott Ownership Resorts, Inc.

Oceana Palms Total

        15               

Kauai Beach Club

  legacy inventory     5      Kauai   HI   Marriott Ownership Resorts, Inc.

Kauai Beach Club - commercial units

 

non-borrowing

base

    2      Kauai   HI   Marriott Ownership Resorts, Inc.

Kauai Beach Club Total

        7               

Kauai Kalanipu’u

  legacy inventory     1      Kauai   HI   Kauai Lagoons LLC

Kauai Kalanipu’u

  model     52      Kauai   HI   Kauai Lagoons LLC

Kauai Lagoons Total

        53               

Waiohai Beach Club

  model     52      Kauai   HI   Marriott Ownership Resorts, Inc.

Waiohai Beach Club

  legacy inventory     4      Kauai   HI   Marriott Ownership Resorts, Inc.

Waiohai Beach Club - Commercial Units

 

non-borrowing

base

    10      Kauai   HI   Marriott Ownership Resorts, Inc.

Waiohai Beach Club Total

        66               

Maui Ocean Club

  legacy inventory     20      Maui   HI   Marriott Ownership Resorts, Inc.

Maui Ocean Club - Commercial Units

 

non-borrowing

base

    15      Maui   HI   Marriott Ownership Resorts, Inc.

Maui Ocean Club Total

        35               

Maui Sequel

  model     52      Maui   HI   Marriott Ownership Resorts, Inc.

Maui Sequel

  legacy inventory     1      Maui   HI   Marriott Ownership Resorts, Inc.

Maui Sequel Total

        53               

Ko Olina - Sales Center

  sales center     1      Honolulu   HI   Marriott Ownership Resorts, Inc.

Ko Olina

  legacy inventory     479      Honolulu   HI   Marriott Ownership Resorts, Inc.

Ko Olina Total

        480               



--------------------------------------------------------------------------------

Schedule 1.1C

Mortgaged Property

 

Project             Description          

 

# of Weeks or
Interests

    County   State    Owning Entity

Custom House

  legacy inventory     124      Suffolk   MA   Marriott Ownership Resorts, Inc.

Custom House - Commercial Units

 

non-borrowing

base

    2      Suffolk   MA   Marriott Ownership Resorts, Inc.

Custom House Total

        126               

Horizons at Branson

  legacy inventory     3      Taney   MO   Marriott Ownership Resorts, Inc.

Horizons at Branson - Commercial Units

 

non-borrowing

base

    5      Taney   MO   Marriott Ownership Resorts, Inc.

Horizons at Branson Total

        8               

Fairway Villas

  legacy inventory     1      Atlantic   NJ   Marriott Ownership Resorts, Inc.

Fairway Villas Golf Course

 

non-borrowing

base

    1      Atlantic   NJ   Marriott Ownership Resorts, Inc.

Fairway Villas Total

        2               

Grand Chateau - Sales Center

  Sales Center     1      Clark   NV   Hard Carbon, LLC

Grand Chateau

  legacy inventory     59      Clark   NV   Hard Carbon, LLC

Grand Chateau Total

        60               

Barony Beach Club

  legacy inventory     5      Beaufort   SC   Marriott Ownership Resorts, Inc.

Barony Beach Club - commercial units

 

non-borrowing

base

    1      Beaufort   SC   Marriott Ownership Resorts, Inc.

Barony Beach Club Total

        6               

Grande Ocean

  legacy inventory     1      Beaufort   SC   Marriott Ownership Resorts, Inc.

Grande Ocean Total

        1               

Monarch

  legacy inventory     1      Beaufort   SC   Marriott Ownership Resorts, Inc.

Monarch Total

        1               

Sunset Pointe

  legacy inventory     1      Beaufort   SC   Marriott Ownership Resorts, Inc.

Sunset Pointe Total

        1               

Surf Watch

  legacy inventory     1      Beaufort   SC   Marriott Ownership Resorts, Inc.

Surf Watch Total

        1               

Hilton Head - Admin Building

 

non-borrowing

base

    1      Beaufort   SC   Marriott Ownership Resorts, Inc.

Hilton Head - Other Property Total

        1               

Ocean Watch - Sales Center - Commercial Units A & B

 

sales center - 12

villas

    12      Horry   SC   Marriott Ownership Resorts, Inc.

Ocean Watch - CFC Commercial Unit A

 

non-borrowing

base

    1      Horry   SC   Marriott Ownership Resorts, Inc.

Ocean Watch - Model

  model unit     52      Horry   SC   Marriott Ownership Resorts, Inc.

Ocean Watch

  legacy inventory     2      Horry   SC   Marriott Ownership Resorts, Inc.

Ocean Watch Total

        67               

Mountain Side

  legacy inventory     6      Summit   UT   Marriott Ownership Resorts, Inc.

Mountain Side Total

        6               

Summit Watch

  legacy inventory     1      Summit   UT   Marriott Ownership Resorts, Inc.

Summit Watch - Aquacade

 

non-borrowing

base

    1      Summit   UT   Marriott Ownership Resorts, Inc.

Summit Watch Total

        2               

Manor Club Sequel

  legacy inventory     1      James City   VA   Marriott Ownership Resorts, Inc.

Manor Club Sequel Total

        1               

Manor Club

  legacy inventory     1      James City   VA   Marriott Ownership Resorts, Inc.

Manor Club Total

        1               

Note:   Schedule 1.1 C includes inventory that may have been released in the
normal course of business after June 19, 2015.



--------------------------------------------------------------------------------

Exhibit D

Schedule 4.21

Real Property in Flood Areas

 

Resort/Property Building County State   Flood
Zone Mountain Valley Lodge Creekside, Downhill, Eagle Summit CO AE Beach Place 1
Broward FL AO Crystal Shores A, B, Stilts Restaurant, CFB Collier FL AE Cypress
Harbour 53, 54, 55, 63, 64, 65, TEC Building Orange FL A Legends Edge CFB Bay FL
AE Oceana Palms A Palm Beach   FL V8 Ocean Pointe D, E Palm Beach   FL A7
Waiohai Beach Club

1000, 2000, 3000, 4000, 5000,

6000, 7000, 8000, Pool Bar/Towel

Hut (commercial unit C)

Kauai HI AE Barony Beach Club A, B, C, D, F, G, CFB Beaufort SC A7 Grande Ocean
A, B, C, D, E, F, G, H, J, K, CFB Beaufort SC A7 Harbour Club A Beaufort SC A7
Harbour Point Heron, Osprey, Pelican Beaufort SC A7 Heritage Club A Beaufort SC
A7 Hilton Head Welcome Center Beaufort SC A7 Monarch A, B, C, D Beaufort SC A7
Sunset Pointe Marsh, Sunset Beaufort SC A7 Surf Watch A, B, C, D, E, CFB
Beaufort SC A7 Ocean Watch A, B, C Horry SC VE Summit Watch 702, 710, 780, 804,
890 Main Street Summit UT AO Summit Watch 738, 900 Main Street Summit UT AE
Ritz-Carlton Club, St Thomas   Jasmine, Kava   USVI  AE Ritz-Carlton Club, St
Thomas Lily   USVI  VE